 



EXHIBIT 10.15
MASTER CREDIT FACILITY AGREEMENT
among
UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation,
UDRT OF NORTH CAROLINA, L.L.C.,
a North Carolina limited liability company,
SOUTH WEST PROPERTIES, L.P.,
a Delaware limited partnership,
LA PRIVADA APARTMENTS, L.L.C.,
an Arizona limited liability company,
and
ARCS COMMERCIAL MORTGAGE CO., L.P.,
a California limited partnership,
dated as of
August 14, 2001

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
RECITALS
    1  
 
       
ARTICLE I
    2  
ARTICLE II
    18  
 
       
SECTION 2.01 Revolving Facility Commitment
    18  
SECTION 2.02 Requests for Revolving Advances
    18  
SECTION 2.03 Maturity Date of Revolving Advances
    18  
SECTION 2.04 Interest on Revolving Facility Advances
    19  
SECTION 2.05 Coupon Rates for Revolving Advances
    20  
SECTION 2.06 Revolving Facility Note
    20  
SECTION 2.07 Extension of Revolving Facility Termination Date
    20  
 
       
ARTICLE III
    21  
SECTION 3.01 Base Facility Commitment
    21  
SECTION 3.02 Requests for Base Facility Advances
    21  
SECTION 3.03 Maturity Date of Base Facility Advances
    21  
SECTION 3.04 Interest on Base Facility Advances
    21  
SECTION 3.05 Coupon Rates for Base Facility Advances
    21  
SECTION 3.06 Base Facility Note
    22  
SECTION 3.07 Conversion of Commitment from Revolving Facility Commitment to Base
Facility Commitment
    22  
SECTION 3.08 Limitations on Right to Convert
    22  
SECTION 3.09 Conditions Precedent to Conversion
    22  
SECTION 3.10 Defeasance
    23  
 
       
ARTICLE IV
    30  
SECTION 4.01 Rate Setting for an Advance
    30  
SECTION 4.02 Advance Confirmation Instrument for Revolving Advances
    31  
SECTION 4.03 Breakage and other Costs
    32  
 
       
ARTICLE V
    32  
SECTION 5.01 Initial Advance
    32  
SECTION 5.02 Future Advances
    33  
SECTION 5.03 Conditions Precedent to Future Advances
    33  
SECTION 5.04 Determination of Allocable Facility Amount and Valuations
    34  
 
       
ARTICLE VI
    34  
SECTION 6.01 Right to Add Collateral
    34  
SECTION 6.02 Procedure for Adding Collateral
    34  
SECTION 6.03 Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool
    36  
 
       
ARTICLE VII
    37  
SECTION 7.01 Right to Obtain Releases of Collateral
    37  
SECTION 7.02 Procedure for Obtaining Releases of Collateral
    37  
SECTION 7.03 Conditions Precedent to Release of Collateral Release Property from
the Collateral
    38  
SECTION 7.04 Substitutions
    39  
 
       
ARTICLE VIII
    39  
SECTION 8.01 Right to Increase Commitment
    39  
SECTION 8.02 Procedure for Obtaining Increases in Commitment
    40  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 8.03 Conditions Precedent to Increase in Commitment
    40  
 
       
ARTICLE IX
    41  
SECTION 9.01 Right to Complete or Partial Termination of Facilities
    41  
SECTION 9.02 Procedure for Complete or Partial Termination of Facilities
    41  
SECTION 9.03 Conditions Precedent to Complete or Partial Termination of
Facilities
    42  
 
       
ARTICLE X
    42  
SECTION 10.01 Right to Terminate Credit Facility
    42  
SECTION 10.02 Procedure for Terminating Credit Facility
    42  
SECTION 10.03 Conditions Precedent to Termination of Credit Facility
    43  
 
       
ARTICLE XI
    43  
SECTION 11.01 Conditions Applicable to All Requests
    43  
SECTION 11.02 Delivery of Closing Documents Relating to Initial Advance Request,
       
Collateral Addition Request, Credit Facility Expansion Request or Future Advance
Request
    45  
SECTION 11.03 Delivery of Property Related Documents
    45  
 
       
ARTICLE XII
    46  
SECTION 12.01 Representations and Warranties of the Borrower
    46  
SECTION 12.02 Representations and Warranties of the Borrower
    50  
SECTION 12.03 Representations and Warranties of the Lender
    53  
 
       
ARTICLE XIII
    53  
SECTION 13.01 Compliance with Agreements; No Amendments
    53  
SECTION 13.02 Maintenance of Existence
    53  
SECTION 13.03 Maintenance of REIT Status
    53  
SECTION 13.04 Financial Statements; Accountants’ Reports; Other Information
    53  
SECTION 13.05 Certificate of Compliance
    56  
SECTION 13.06 Maintain Licenses
    56  
SECTION 13.07 Access to Records; Discussions With Officers and Accountants
    56  
SECTION 13.08 Inform the Lender of Material Events
    57  
SECTION 13.09 Intentionally Omitted
    58  
SECTION 13.10 Inspection
    58  
SECTION 13.11 Compliance with Applicable Laws
    58  
SECTION 13.12 Warranty of Title
    58  
SECTION 13.13 Defense of Actions
    58  
SECTION 13.14 Alterations to the Mortgaged Properties
    59  
SECTION 13.15 ERISA
    59  
SECTION 13.16 Loan Document Taxes
    59  
SECTION 13.17 Further Assurances
    60  
SECTION 13.18 Monitoring Compliance
    60  
SECTION 13.19 Leases
    60  
SECTION 13.20 Appraisals
    60  
SECTION 13.21 Transfer of Ownership Interests of the Borrower
    60  
SECTION 13.22 Change in Senior Management
    62  
SECTION 13.23 Date Down Endorsements
    62  
SECTION 13.24 Geographical Diversification
    62  
SECTION 13.25 Ownership of Mortgaged Properties
    62  
 
       
ARTICLE XIV
    63  
SECTION 14.01 Other Activities
    63  
SECTION 14.02 Value of Security
    63  
SECTION 14.03 Zoning
    63  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 14.04 Liens
    63  
SECTION 14.05 Sale
    63  
SECTION 14.06 Intentionally Omitted
    63  
SECTION 14.07 Principal Place of Business
    64  
SECTION 14.08 Intentionally Omitted
    64  
SECTION 14.09 Change in Property Management
    64  
SECTION 14.10 Condominiums
    64  
SECTION 14.11 Restrictions on Distributions
    64  
SECTION 14.12 Conduct of Business
    64  
SECTION 14.13 Limitation on Unimproved Real Property and New Construction
    64  
SECTION 14.14 No Encumbrance of Collateral Release Property
    64  
 
       
ARTICLE XV
    64  
SECTION 15.01 Financial Definitions
    65  
SECTION 15.02 Compliance with Debt Service Coverage Ratios
    69  
SECTION 15.03 Compliance with Loan to Value Ratios
    69  
SECTION 15.04 Compliance with Concentration Test
    69  
SECTION 15.05 Consolidated Adjusted Tangible Net Worth
    69  
SECTION 15.06 Consolidated Funded Debt Ratio
    69  
SECTION 15.07 Consolidated Total Fixed Charge Coverage Ratio
    69  
SECTION 15.08 Consolidated Unencumbered Realty to Consolidated Unsecured Debt
Ratio
    69  
SECTION 15.09 Consolidated Unencumbered Interest Coverage Ratio
    69  
 
       
ARTICLE XVI
    70  
SECTION 16.01 Standby Fee
    70  
SECTION 16.02 Origination Fees
    70  
SECTION 16.03 Due Diligence Fees
    70  
SECTION 16.04 Legal Fees and Expenses
    70  
SECTION 16.05 MBS Related Costs
    71  
SECTION 16.06 Failure to Close any Request
    71  
SECTION 16.07 Other Fees
    71  
 
       
ARTICLE XVII
    72  
SECTION 17.01 Events of Default
    72  
 
       
ARTICLE XVIII
    74  
SECTION 18.01 Remedies; Waivers
    74  
SECTION 18.02 Waivers; Rescission of Declaration
    74  
SECTION 18.03 The Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations
    74  
SECTION 18.04 No Remedy Exclusive
    75  
SECTION 18.05 No Waiver
    75  
SECTION 18.06 No Notice
    75  
SECTION 18.07 Application of Payments
    75  
 
       
ARTICLE XIX
    75  
SECTION 19.01 Special Pool Purchase Contract
    75  
SECTION 19.02 Assignment of Rights
    75  
SECTION 19.03 Release of Collateral
    76  
SECTION 19.04 Replacement of Lender
    76  
SECTION 19.05 Fannie Mae and Lender Fees and Expenses
    76  
SECTION 19.06 Third Party Beneficiary
    76  
 
       
ARTICLE XX
    76  

iii



--------------------------------------------------------------------------------



 



              Page
SECTION 20.01 Insurance and Real Estate Taxes
    76  
SECTION 20.02 Replacement Reserves
    76  
 
       
ARTICLE XXI
    77  
 
       
ARTICLE XXII
    77  
SECTION 22.01 Personal Liability of the Borrower
    77  
 
       
ARTICLE XXIII
    77  
SECTION 23.01 Counterparts
    77  
SECTION 23.02 Amendments, Changes and Modifications
    77  
SECTION 23.03 Payment of Costs, Fees and Expenses
    78  
SECTION 23.04 Payment Procedure
    78  
SECTION 23.05 Payments on Business Days
    78  
SECTION 23.06 Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial
    79  
SECTION 23.07 Severability
    80  
SECTION 23.08 Notices
    80  
SECTION 23.09 Further Assurances and Corrective Instruments
    82  
SECTION 23.10 Term of this Agreement
    83  
SECTION 23.11 Assignments; ThirdParty Rights
    83  
SECTION 23.12 Headings
    83  
SECTION 23.13 General Interpretive Principles
    83  
SECTION 23.14 Interpretation
    83  
SECTION 23.15 Decisions in Writing
    83  
SECTION 23.16 Requests
    83  

iv



--------------------------------------------------------------------------------



 



         
EXHIBIT A
  -   Schedule of Initial Mortgaged Properties and Initial Valuations
EXHIBIT B
  -   Base Facility Note
EXHIBIT C
  -   Intentionally Omitted
EXHIBIT D
  -   Compliance Certificate
EXHIBIT E
  -   Sample Facility Debt Service
EXHIBIT F
  -   Organizational Certificate
EXHIBIT G
  -   Intentionally Omitted
EXHIBIT H
  -   Revolving Credit Endorsement
EXHIBIT I
  -   Revolving Facility Note
EXHIBIT J
  -   Tie-In Endorsement
EXHIBIT K
  -   Conversion Request
EXHIBIT L
  -   Conversion Amendment
EXHIBIT M
  -   Rate Setting Form
EXHIBIT N
  -   Rate Confirmation Instrument
EXHIBIT O
  -   Advance Confirmation Instrument
EXHIBIT P
  -   Future Advance Request
EXHIBIT Q
  -   Collateral Addition Request
EXHIBIT R
  -   Collateral Addition Description Package
EXHIBIT S
  -   Collateral Addition Supporting Documents
EXHIBIT T
  -   Collateral Release Request
EXHIBIT U
  -   Confirmation of Obligations
EXHIBIT V
  -   Credit Facility Expansion Request
EXHIBIT W
  -   Revolving Facility Termination Request
EXHIBIT X
  -   Revolving Facility Termination Document
EXHIBIT Y
  -   Credit Facility Termination Request
EXHIBIT Z
      Intentionally Omitted
EXHIBIT AA
  -   Independent Unit Encumbrances

v



--------------------------------------------------------------------------------



 



MASTER CREDIT FACILITY AGREEMENT
     THIS MASTER CREDIT FACILITY AGREEMENT is made as of the 14th day of August,
2001 by (i) UNITED DOMINION REALTY TRUST, INC., a Virginia corporation (“UDRT”),
(ii) UDRT OF NORTH CAROLINA, L.L.C., a North Carolina limited liability company
(“UDRT-NC”), (iii) SOUTH WEST PROPERTIES, L.P., a Delaware limited partnership
(“South West”), (iv) LA PRIVADA APARTMENTS, L.L.C., an Arizona limited liability
company (“La Privada”) (individually and collectively, UDRT, UDRT-NC, South West
and La Privada, the “Borrower”), and (v) ARCS COMMERCIAL MORTGAGE CO., L.P., a
California limited partnership (the “Lender”).
RECITALS
     A. The Borrower owns one or more Multifamily Residential Properties
(capitalized terms used but not defined shall have the meanings ascribed to such
terms in Article I of this Agreement) as more particularly described in
Exhibit A to this Agreement.
     B. The Borrower has requested that the Lender establish a $138,875,000
Credit Facility in favor of the Borrower, comprised initially of a
$138,875,000.00 Revolving Facility, all or part of which can be converted to a
Base Facility in accordance with, and subject to, the terms and conditions of
this Agreement and a $0 Base Facility.
     C. To secure the obligations of the Borrower under this Agreement and the
other Loan Documents issued in connection with the Credit Facility, the Borrower
shall create a Collateral Pool in favor of the Lender. The Collateral Pool shall
be comprised of (i) Security Instruments on all of the Multifamily Residential
Properties owned by the Borrower listed on Exhibit A to this Agreement and (ii)
any other Security Documents executed by the Borrower pursuant to this Agreement
or any other Loan Documents.
     D. Each of the Security Documents shall be cross-defaulted (i.e., a default
under any Security Document, or under this Agreement, shall constitute a default
under each Security Document, and this Agreement) and cross-collateralized
(i.e., each Security Instrument shall secure all of the Borrower’s obligations
under this Agreement and the other Loan Documents issued in connection with the
Credit Facility) and it is the intent of the parties to this Agreement that the
Lender may accelerate any Note without the necessity to accelerate any other
Note and that in the exercise of its rights and remedies under the Loan
Documents, Lender may exercise and perfect any and all of its rights in and
under the Loan Documents with regard to any Mortgaged Property without the
necessity to exercise and perfect its rights and remedies with respect to any
other Mortgaged Property and that any such exercise shall be without regard to
the Allocable Facility Amount assigned to such Mortgaged Property and that
Lender may recover an amount equal to the full amount outstanding in respect of
any of the Notes in connection with such exercise and any such amount shall be
applied as determined by Lender in its sole and absolute discretion.

-1-



--------------------------------------------------------------------------------



 



     E. Subject to the terms, conditions and limitations of this Agreement, the
Lender has agreed to establish the Credit Facility.
     NOW, THEREFORE, the Borrower and the Lender, in consideration of the mutual
promises and agreements contained in this Agreement, hereby agree as follows:
ARTICLE I
DEFINITIONS
For all purposes of this Agreement, the following terms shall have the
respective meanings set forth below:
     “Acquiring Person” means a “person” or “group of persons” within the
meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.
     “Additional Mortgaged Property” means each Multifamily Residential Property
owned by the Borrower (either in fee simple or as tenant under a ground lease
meeting all of the requirements of the DUS Guide) and added to the Collateral
Pool after the Initial Closing Date pursuant to Article VI.
     “Advance” means a Revolving Advance or a Base Facility Advance.
     “Advance Confirmation Instrument” shall have the meaning set forth in
Section 4.02.
     “Affiliate” means, with respect to any Person, any other Person (i)
directly or indirectly controlling or controlled by or under direct or indirect
common control with such Person or (ii) directly or indirectly owning or holding
five percent (5%) or more of the equity interest in such Person. For purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Aggregate Debt Service Coverage Ratio for the Trailing 12 Month Period”
means, for any specified date, the ratio (expressed as a percentage) of —
     (a) the aggregate of the Net Operating Income for the Trailing 12 Month
Period for the Mortgaged Properties
to
     (b) the Facility Debt Service on the specified date.
     “Aggregate Loan to Value Ratio for the Trailing 12 Month Period” means, for
any specified date, the ratio (expressed as a percentage) of—

  (a)   the Advances Outstanding on the specified date,

-2-



--------------------------------------------------------------------------------



 



to

  (b)   the aggregate of the Valuations most recently obtained prior to the
specified date for all of the Mortgaged Properties.

     “Agreement” means this Master Credit Facility Agreement, as it may be
amended, supplemented or otherwise modified from time to time, including all
Recitals and Exhibits to this Agreement, each of which is hereby incorporated
into this Agreement by this reference.
     “Allocable Facility Amount” means the portion of the Credit Facility
allocated to a particular Mortgaged Property by Lender in accordance with this
Agreement. Lender shall determine the Allocable Facility Amount for each
Mortgaged Property on the Initial Closing Date and on or before September 1 of
each year (commencing September 1, 2002) during the term of this Agreement and
at such other times as provided by this Agreement (the “Determination Date”).
Once determined by Lender as aforesaid, the Allocable Facility Amount for each
Mortgaged Property shall be promptly disclosed to Borrower by Lender and shall
remain in effect until the next Determination Date. The Allocable Facility
Amount for any Additional Mortgaged Property shall be 55% of the Valuation of
such Mortgaged Property on the date such Mortgaged Property is added to the
Collateral Pool.
     “Amortization Period” means, with respect to each Base Facility Advance,
the period of 30 years.
     “Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of any Mortgaged
Property, including the Americans with Disabilities Act (if applicable), the
Fair Housing Amendment Act of 1988 and Hazardous Materials Laws, (c) any
building permits or any conditions, easements, rights-of-way, covenants,
restrictions of record or any recorded or unrecorded agreement affecting or
concerning any Mortgaged Property including planned development permits,
condominium declarations, and reciprocal easement and regulatory agreements with
any Governmental Authority, (d) all laws, ordinances, rules and regulations,
whether in the form of rent control, rent stabilization or otherwise, that limit
or impose conditions on the amount of rent that may be collected from the units
of any Mortgaged Property, and (e) requirements of insurance companies or
similar organizations, affecting the operation or use of any Mortgaged Property
or the consummation of the transactions to be effected by this Agreement or any
of the other Loan Documents.
     “Appraisal” means an appraisal of a Multifamily Residential Property or
Multifamily Residential Properties conforming to the requirements of Chapter 5
of Part III of the DUS Guide, and accepted by the Lender.
     “Appraised Value” means the value set forth in an Appraisal.

-3-



--------------------------------------------------------------------------------



 



     “Base Facility” means the agreement of the Lender to make Base Facility
Advances to the Borrower pursuant to Section 3.01.
     “Base Facility Advance” means a loan made by the Lender to the Borrower
under the Base Facility Commitment.
     “Base Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the date five (5) years after the Initial
Closing Date.
     “Base Facility Commitment” means $0, plus such amount as the Borrower may
elect to add to the Base Facility Commitment in accordance with Articles III or
VIII.
     “Base Facility Fee” means (i) 32 basis points for a Base Facility Advance
drawn from the Base Facility Commitment initially available under this Agreement
or converted from the Revolving Commitment during the period ending on the date
12 months after the Initial Closing Date, and (ii) for any Base Facility Advance
drawn from any portion of the Base Facility Commitment increased under
Article VIII or converted from any portion of the Revolving Commitment after the
period ending on the date 12 months after the Initial Closing Date, the number
of basis points determined at the time of such increase by the Lender as the
Base Facility Fee for such Base Facility Advances, provided that in no event
shall the Base Facility Fee for Base Facility Advances converted from the
Revolving Commitment (expressed as a number of basis points) exceed the
Revolving Facility Fee.
     “Base Facility Note” means a promissory note, in the form attached as
Exhibit B to this Agreement, which will be issued by the Borrower to the Lender,
concurrently with the funding of each Base Facility Advance, to evidence the
Borrower’s obligation to repay the Base Facility Advance.
     “Borrower” means, individually and collectively, United Dominion Realty
Trust, Inc., a Virginia corporation, UDRT of North Carolina, L.L.C., a North
Carolina limited liability company, South West Properties, L.P., a Delaware
limited partnership, and La Privada Apartments, L.L.C., an Arizona limited
liability company.
     “Business Day” means a day on which Fannie Mae is open for business.
     “Calendar Quarter” means, with respect to any year, any of the following
three month periods: (a) January-February-March; (b) April-May-June;
(c) July-August-September; and (d) October-November-December.
     “Cap Rate” means, for each Mortgaged Property, a capitalization rate
reasonably selected by the Lender for use in determining the Valuations, as
disclosed to the Borrower from time to time.
     “Change of Control” means the earliest to occur of: (a) the date on which
UDRT shall cease for any reason to be the holder, directly or indirectly, of at
least 70% of the voting interests of any other Borrower or to own, directly or
indirectly at least 70% of the equity, profits or other partnership interest in,
or Voting Equity Capital (or any other Securities or ownership interests) of any
other Borrower, (b) the date on which an Acquiring

-4-



--------------------------------------------------------------------------------



 



Person or Acquiring Persons becomes (by acquisition, consolidation, merger or
otherwise), directly or indirectly, the beneficial owner of more than, in the
aggregate, 30% of the total Voting Equity Capital (or of any other Securities or
ownership interest) of the Borrower then outstanding, or (c) the replacement
(other than solely by reason of retirement at age sixty-five or older, death or
disability) of more than 50% (or such lesser percentage as is required for
decision-making by the board of directors or an equivalent governing body) of
the members of the board of directors (or an equivalent governing body) of the
Borrower over a one-year period from the directors who constituted such board of
directors at the beginning of such period and such replacement shall not have
been approved by a vote of at least a majority of the board of directors of the
Borrower then still in office who either were members of such board of directors
at the beginning of such one-year period or whose election as members of the
board of directors was previously so approved (it being understood and agreed
that in the case of any entity governed by a trustee, board of managers, or
other similar governing body, the foregoing clause (c) shall apply thereto by
substituting such governing body and the members thereof for the board of
directors and members thereof, respectively).
     “Closing Date” means the Initial Closing Date and each date after the
Initial Closing Date on which the funding or other transaction requested in a
Request is required to take place.
     “Collateral” means, the Mortgaged Properties and other collateral from time
to time or at any time encumbered by the Security Instruments, or any other
property securing any of the Borrower’s obligations under the Loan Documents.
     “Collateral Addition Fee” means, with respect to a Multifamily Residential
Property added to the Collateral Pool in accordance with Article VI—
     (i) 75 basis points, multiplied by
     (ii) 55% of the Initial Valuation of the Multifamily Residential Property,
as determined by the Lender.
     “Collateral Addition Loan Documents” means the Security Instrument covering
an Additional Mortgaged Property and any other documents, instruments or
certificates required by the Lender in connection with the addition of the
Additional Mortgaged Property to the Collateral Pool pursuant to Article VI.
     “Collateral Addition Request” shall have the meaning set forth in
Section 6.02(a).
     “Collateral Pool” means the aggregate total of the Collateral.
     “Collateral Release Request” shall have the meaning set forth in
Section 7.02(a).
     “Collateral Release Property” shall have the meaning set forth in
Section 7.02(a).
     “Commitment” means, at any time, the sum of the Base Facility Commitment
and the Revolving Facility Commitment.

-5-



--------------------------------------------------------------------------------



 



     “Complete Revolving Facility Termination” shall have the meaning set forth
in Section 9.02(a).
     “Compliance Certificate” means a certificate of the Borrower in the form
attached as Exhibit D to this Agreement.
     “Conversion Documents” has the meaning specified in Section 3.07(b) hereof.
     “Conversion Request” has the meaning specified in Section 3.07(a) hereof.
     “Coupon Rate” means, with respect a Revolving Advance, the imputed interest
rate determined by the Lender pursuant to Section 2.05 for the Revolving Advance
and, with respect a Base Facility Advance, the interest rate determined by the
Lender pursuant to Section 3.05 for the Base Facility Advance.
     “Coverage and LTV Tests” mean, for any specified date, each of the
following financial tests:
          (a) The Aggregate Debt Service Coverage Ratio for the Trailing 12
Month Period is not less than 155%.
          (b) The Aggregate Loan to Value Ratio for the Trailing 12 Month Period
does not exceed 55%.
     “Credit Facility” means the Base Facility and the Revolving Facility.
     “Credit Facility Expansion” means an increase in the Commitment made in
accordance with Article VIII.
     “Credit Facility Expansion Loan Documents” means amendments to the
Revolving Facility Note or the Base Facility Note, as the case may be,
increasing the amount of such Note to the amount of the Commitment, as expanded
in accordance with Article VIII and amendments to the Security Instruments,
increasing the amount secured by such Security Instruments to the amount of the
Commitment.
     “Credit Facility Expansion Request” shall have the meaning set forth in
Section 8.02(a).
     “Credit Facility Termination Request” shall have the meaning set forth in
Section 10.02(a).
     “Debt Service Coverage Ratio for the Trailing 12 Month Period” means, for
any Mortgaged Property, for any specified date, the ratio (expressed as a
percentage) of —
     (a) the aggregate of the Net Operating Income for the Trailing 12 Month
Period for the subject Mortgaged Property
to

-6-



--------------------------------------------------------------------------------



 



(b) the Facility Debt Service on the specified date, assuming, for the purpose
of calculating the Facility Debt Service for this definition, that Advances
Outstanding shall be the Allocable Facility Amount for the subject Mortgaged
Property.
     “Discount” means, with respect to any Revolving Advance, an amount equal to
the excess of —
     (i) the face amount of the MBS backed by the Revolving Advance, over
     (ii) the Price of the MBS backed by the Revolving Advance.
     “DUS Guide” means the Fannie Mae Multifamily Delegated Underwriting and
Servicing (DUS) Guide, as such Guide may be amended from time to time, including
exhibits to the DUS Guide and amendments in the form of Lender Memos, Guide
Updates and Guide Announcements (and, if such Guide is no longer used by Fannie
Mae, the term “DUS Guide” as used in this Agreement means the Fannie Mae
Multifamily Negotiated Transactions Guide, as such Guide may be amended from
time to time, including amendments in the form of Lender Memos, Guide Updates
and Guide Announcements). All references to specific articles and sections of,
and exhibits to, the DUS Guide shall be deemed references to such articles,
sections and exhibits as they may be amended, modified, updated, superseded,
supplemented or replaced from time to time.
     “DUS Underwriting Requirements” means the overall underwriting requirements
for Multifamily Residential Properties as set forth in the DUS Guide.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “Event of Default” means any event defined to be an “Event of Default”
under Article XVII.
     “Facility Debt Service” means, as of any specified date, the sum of:

  (a)   the amount of interest and principal amortization, during the 12 month
period immediately succeeding the specified date, with respect to the Advances
Outstanding on the specified date, except that, for these purposes:

  (i)   each Revolving Advance shall be deemed to require level monthly payments
of principal and interest (at the Coupon Rate for the Revolving Advance) in an
amount necessary to fully amortize the original principal amount of the
Revolving Advance over a 30-year period, with such amortization deemed to
commence on the first day of the 12 month period; and     (ii)   each Base
Facility Advance shall require level monthly payments of principal and interest
(at the Coupon Rate for the Base Facility Advance) in an amount necessary to
fully amortize the original principal amount of the Base Facility Advance over a
30-year period,

-7-



--------------------------------------------------------------------------------



 



      with such amortization to commence on the first day of the 12 month
period; and

  (b)   the amount of the Standby Fees payable to the Lender pursuant to
Section 16.01 during such 12 month period (assuming, for these purposes, that
the Advances Outstanding throughout the 12 month period are always equal to the
amount of Advances Outstanding on the specified date).

     Exhibit E to this Agreement contains an example of the determination of the
Facility Debt Service.
     “Facility Termination Fee” means, with respect to a reduction in the
Revolving Facility Commitment pursuant to Articles IX or X, an amount equal to
the product obtained by multiplying—

  (1)   the reduction in the Revolving Facility Commitment, by     (2)   the
Revolving Facility Fee in effect at such time, by     (3)   the present value
factor calculated using the following formula:

1 - (1 + r)/-n/
r

      [r = Yield Rate         n = the number of years, and any fraction thereof,
remaining between the Closing Date for the reduction in the Revolving Facility
Commitment and the Revolving Facility Termination Date]

The “Yield Rate” means the rate on the Three-Month LIBOR on the second Business
Day preceding, as applicable, (x) the date of the reduction in the Commitment,
(y) the date of the Complete Facility Termination or (z) the date of Lender’s
acceleration of the unpaid principal balance of the Facility Note.
     “Fannie Mae” means the federally-chartered and stockholder-owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, 12 U.S.C. (S) 1716 et seq.
     “Financial Covenants” means the covenants set forth in Article XV.
     “Future Advance” means an Advance made after the Initial Closing Date.
     “Future Advance Request” shall have the meaning set forth in Section 5.02.
     “GAAP” means generally accepted accounting principles in the United States
in effect from time to time, consistently applied.
     “General Conditions” shall have the meaning set forth in Article XI.

-8-



--------------------------------------------------------------------------------



 



     “Geographical Diversification Requirements” means, prior to the occurrence
of an increase in the Commitment pursuant to Article VIII, a requirement that
the Collateral Pool consist of at least four (4) Mortgaged Properties located in
at least two (2) SMSA’s and, upon the occurrence of any increase in the
Commitment pursuant to Article VIII, such requirements as to the geographical
diversity of the Collateral Pool as the Lender may reasonably determine and
notify Borrower of prior to the time of the increase.
     “Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.
     “Governmental Authority” means any court, board, agency, commission, office
or authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
     “Gross Revenues” means, for any specified period, with respect to any
Multifamily Residential Property, all income in respect of such Multifamily
Residential Property, as determined by the Lender in accordance with the method
described in paragraph 3 of Section 403.02 of Part III of the DUS Guide, except
that for these purposes the financial statements to be used need not be audited
and paragraph (b) of such paragraph 3 shall be taken into account in the
Lender’s discretion.
     “Hazardous Materials”, with respect to any Mortgaged Property, shall have
the meaning given that term in the Security Instrument encumbering the Mortgaged
Property.
     “Hazardous Materials Law”, with respect to any Mortgaged Property, shall
have the meaning given that term in the Security Instrument encumbering the
Mortgaged Property.
     “Hazardous Substance Activity” means any storage, holding, existence,
release, spill, leaking, pumping, pouring, injection, escaping, deposit,
disposal, dispersal, leaching, migration, use, treatment, emission, discharge,
generation, processing, abatement, removal, disposition, handling or
transportation of any Hazardous Materials from, under, into or on any Mortgaged
Property in violation of Hazardous Materials Laws, including the discharge of
any Hazardous Materials emanating from any Mortgaged Property in violation of
Hazardous Materials Laws through the air, soil, surface water, groundwater or
property and also including the abandonment or disposal of any barrels,
containers and other receptacles containing any Hazardous Materials from or on
any Mortgaged Property in violation of Hazardous Materials Laws, in each case
whether sudden or nonsudden, accidental or nonaccidental.
     “Impositions” means, with respect to any Mortgaged Property, all (1) water
and sewer charges which, if not paid, may result in a lien on all or any part of
the Mortgaged Property, (2) premiums for fire and other hazard insurance, rent
loss insurance and such other insurance as Lender may require under any Security
Instrument, (3) Taxes, and (4) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests.

-9-



--------------------------------------------------------------------------------



 



     “Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:
               (a) indebtedness of such Person for borrowed money or for the
deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices);
               (b) other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument;
               (c) obligations of such Person under any lease of property, real
or personal, the obligations of the lessee in respect of which are required by
GAAP to be capitalized on a balance sheet of the lessee or to be otherwise
disclosed as such in a note to such balance sheet;
               (d) obligations of such Person in respect of acceptances (as
defined in Article 3 of the Uniform Commercial Code of the Commonwealth of
Virginia) issued or created for the account of such Person;
               (e) liabilities secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment of such liabilities; and
               (f) as to any Person (“guaranteeing person”), any obligation of
(a) the guaranteeing person or (b) another Person (including any bank under any
letter of credit) to induce the creation of a primary obligation (as defined
below) with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (1) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (2) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (3) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (4) otherwise assure or hold harmless the
owner of any such primary obligation against loss in respect of the primary
obligation, provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation of any guaranteeing
person shall be deemed to be the lesser of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the

-10-



--------------------------------------------------------------------------------



 



amount of such Contingent Obligation shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by Owner in
good faith.
     “Initial Advance” means the Revolving Advance made on the Initial Closing
Date in the amount of $138,875,000.00.
     “Initial Advance Request” shall have the meaning set forth in Section 5.01.
     “Initial Closing Date” means the date of this Agreement.
     “Initial Mortgaged Properties” means the Multifamily Residential Properties
described on Exhibit A to this Agreement and which represent the Multifamily
Residential Properties which are made part of the Collateral Pool on the Initial
Closing Date.
     “Initial Security Instruments” means the Security Instruments covering the
Initial Mortgaged Properties.
     “Initial Valuation” means, when used with reference to specified
Collateral, the Valuation initially performed for the Collateral as of the date
on which the Collateral was added to the Collateral Pool. The Initial Valuation
for each of the Initial Mortgaged Properties is as set forth in Exhibit A to
this Agreement.
     “Insurance Policy” means, with respect to a Mortgaged Property, the
insurance coverage and insurance certificates evidencing such insurance required
to be maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended. Each reference to the Internal Revenue Code shall be deemed to include
(a) any successor internal revenue law and (b) the applicable regulations
whether final, temporary or proposed.
     “Lease” means any lease, any sublease or subsublease, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in any Mortgaged
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease or other agreement entered into in connection with
such lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
     “Lender” shall have the meaning set forth in the first paragraph of this
Agreement, but shall refer to any replacement Lender if the initial Lender is
replaced pursuant to the terms of Section 19.04.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or

-11-



--------------------------------------------------------------------------------



 



notice filed under the Uniform Commercial Code as adopted and in effect in the
relevant jurisdiction or other similar recording or notice statute, and any
lease in the nature thereof).
     “Loan Documents” means this Agreement, the Notes, the Advance Confirmation
Instruments for the Revolving Advances, the Security Documents, all documents
executed by the Borrower pursuant to the General Conditions set forth in
Article XI of this Agreement and any other documents executed by the Borrower
from time to time in connection with this Agreement or the transactions
contemplated by this Agreement.
     “Loan to Value Ratio for the Trailing 12 Month Period” means, for a
Mortgaged Property, for any specified date, the ratio (expressed as a
percentage) of —
(a) the Allocable Facility Amount of the subject Mortgaged Property on the
specified date,
to
(b) the Valuation most recently obtained prior to the specified date for the
subject Mortgaged Property.
     “Loan Year” means the 12-month period from the first day of the first
calendar month after the Initial Closing Date to and including the last day
before the first anniversary of the Initial Closing Date, and each 12-month
period thereafter.
     “Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event or events, act or acts,
condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a) the business, operations, property or condition (financial or otherwise) of
the Borrower, (b) the present or future ability of the Borrower to perform the
Obligations for which it is liable, (c) the validity, priority, perfection or
enforceability of this Agreement or any other Loan Document or the rights or
remedies of the Lender under any Loan Document, or (d) the value of, or the
Lender’s ability to have recourse against, any Mortgaged Property.
     “MBS” means a mortgage-backed security which is “backed” by an Advance
which is secured by an interest in the Notes and the Collateral Pool securing
the Notes, which interest permits the holder of the MBS to participate in the
Notes and the Collateral Pool to the extent of such Advance.
     “MBS Imputed Interest Rate” shall have the meaning set forth in
Section 2.05(a).
     “MBS Issue Date” means the date on which a Fannie Mae MBS is issued by
Fannie Mae.
     “MBS Delivery Date” means the date on which a Fannie Mae MBS is delivered
by Fannie Mae.

-12-



--------------------------------------------------------------------------------



 



     “MBS Pass-Through Rate” for a Base Facility Advance means the interest rate
as determined by the Lender (rounded to three places) payable in respect of the
Fannie Mae MBS issued pursuant to the MBS Commitment backed by the Base Facility
Advance as determined in accordance with Section 4.01.
     “Mortgaged Properties” means, collectively, the Additional Mortgaged
Properties and the Initial Mortgaged Properties, but excluding each Collateral
Release Property from and after the date of the release of the Collateral
Release Property from the Collateral Pool.
     “Multifamily Residential Property” means a residential property, located in
the United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to the requirements of Sections 201 and
203 of Part III of the DUS Guide.
     “Net Operating Income” means, for any specified period, with respect to any
Multifamily Residential Property, the aggregate net income during such period
equal to Gross Revenues during such period less the aggregate Operating Expenses
during such period. If a Mortgaged Property is not owned by the Borrower for the
entire specified period, the Net Operating Income for the Mortgaged Property for
the time within the specified period during which the Mortgaged Property was
owned by the Borrower shall be the Mortgaged Property’s pro forma net operating
income determined by the Lender in accordance with the underwriting procedures
set forth in Chapter 4 of Part III of the DUS Guide.
     “Note” means a Base Facility Note or the Revolving Facility Note.
     “Obligations” means the aggregate of the obligations of the Borrower under
this Agreement and the other Loan Documents.
     “Operating Expenses” means, for any period, with respect to any Multifamily
Residential Property, all expenses in respect of the Multifamily Residential
Property, as determined by the Lender in accordance with the method described in
paragraph 3 of Section 403.02 of Part III of the DUS Guide (Estimated Expenses),
including replacement reserves, if any, under the Replacement Reserve Agreements
for the Mortgaged Properties.
     “Organizational Certificate” means a certificate of the Borrower in the
form attached as Exhibit F to this Agreement.
     “Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (i) with respect to a corporation, its articles of
incorporation and bylaws, (ii) with respect to a limited partnership, its
limited partnership certificate and partnership agreement, (iii) with respect to
a general partnership or joint venture, its partnership or joint venture
agreement and (iv) with respect to a limited liability company, its articles of
organization and operating agreement.
     “Outstanding” means, when used in connection with promissory notes, other
debt instruments or Advances, for a specified date, promissory notes or other
debt instruments

-13-



--------------------------------------------------------------------------------



 



which have been issued, or Advances which have been made, but have not been
repaid in full as of the specified date.
     “Ownership Interests” means, with respect to any entity, any ownership
interests in the entity and any economic rights (such as a right to
distributions, net cash flow or net income) to which the owner of such ownership
interests is entitled.
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or the
Borrower’s business.
     “Permitted Liens” means, with respect to a Mortgaged Property, (i) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by the Lender, (ii) the
Security Instrument encumbering the Mortgaged Property, and (iii) any other
Liens approved by the Lender.
     “Person” means an individual, an estate, a trust, a corporation, a
partnership, a limited liability company or any other organization or entity
(whether governmental or private).
     “Potential Event of Default” means any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.
     “Price” means, with respect to an Advance, the proceeds of the sale of the
MBS backed by the Advance.
     “Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
     “Rate Confirmation Form” shall have the meaning set forth in
Section 4.01(c).
     “Rate Setting Date” shall have the meaning set forth in Section 4.01(b).
     “Rate Setting Form” shall have the meaning set forth in Section 4.01(b).
     “Release Price” shall have the meaning set forth in Section 7.02(c).
     “Rent Roll” means, with respect to any Multifamily Residential Property, a
rent roll prepared and certified by the owner of the Multifamily Residential
Property, on Fannie Mae Form 4243, as set forth in Exhibit III-3 of the DUS
Guide, or on another form approved by the Lender and containing substantially
the same information as Form 4243 requires.

-14-



--------------------------------------------------------------------------------



 



     “Replacement Reserve Agreement” means a Replacement Reserve and Security
Agreement, reasonably required by the Lender, and completed in accordance with
the requirements of the DUS Guide.
     “Request” means a Collateral Addition Request, a Collateral Release
Request, a Conversion Request, a Credit Facility Expansion Request, a Credit
Facility Termination Request, a Future Advance Request, an Initial Advance
Request or a Revolving Facility Termination Request.
     “Revolving Advance” means a loan made by the Lender to the Borrower under
the Revolving Facility Commitment.
     “Revolving Credit Endorsement” means an endorsement to a Title Insurance
Policy which contains substantially the same coverages, and is subject to
substantially the same or fewer exceptions (or such other exceptions as the
Lender may approve), as the form attached as Exhibit H to this Agreement.
     “Revolving Facility” means the agreement of the Lender to make Advances to
the Borrower pursuant to Section 2.01.
     “Revolving Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the 90th day before the Revolving Facility
Termination Date.
     “Revolving Facility Commitment” means an aggregate amount of
$138,875,000.00 which shall be evidenced by the Revolving Facility Note in the
form attached hereto as Exhibit I, plus such amount as the Borrower may elect to
add to the Revolving Facility Commitment in accordance with Article VIII, and
less such amount as the Borrower may elect to convert from the Revolving
Facility Commitment to the Base Facility Commitment in accordance with
Article III and less such amount by which the Borrower may elect to reduce the
Revolving Facility Commitment in accordance with Article IX.
     “Revolving Facility Fee” means (i) 52 basis points per annum for a
Revolving Advance drawn from the Revolving Commitment initially available under
this Agreement, (ii) for any extended term of the Revolving Facility, the number
of basis points per annum determined by the Lender as the Revolving Facility Fee
for such period, which fee shall be set by Lender not less than 30 days prior to
the commencement of such period, and (iii) for any Revolving Advance drawn from
any portion of the Revolving Commitment increased under Article VIII, the number
of basis points per annum determined at the time of such increase by the Lender
as the Revolving Facility Fee for such Revolving Advances.
     “Revolving Facility Note” means the promissory note, in the form attached
as Exhibit I to this Agreement, which has been issued by the Borrower to the
Lender to evidence the Borrower’s obligation to repay Revolving Advances.
     “Revolving Facility Termination Date” means the last day of the fifth Loan
Year, as such date may be extended pursuant to Section 2.07 of this Agreement.

-15-



--------------------------------------------------------------------------------



 



     “Security” means a “security” as set forth in Section 2(1) of the
Securities Act of 1933, as amended.
     “Security Documents” means the Security Instruments, the Replacement
Reserve Agreements and any other documents executed by a Borrower from time to
time to secure any of the Borrower’s obligations under the Loan Documents.
     “Security Instrument” means, for each Mortgaged Property, a separate
Multifamily Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases
and Rents and Security Agreement given by the Borrower to or for the benefit of
the Lender to secure the obligations of the Borrower under the Loan Documents.
With respect to each Mortgaged Property owned by the Borrower, the Security
Instrument shall be substantially in the form published by Fannie Mae for use in
the state in which the Mortgaged Property is located. The amount secured by the
Security Instrument shall be equal to the Commitment in effect from time to
time.
     “Senior Management” means (i) the Chief Executive Officer, Chairman of the
Board, President, Chief Financial Officer and Chief Operating Officer of UDRT,
and (ii) any other individuals with responsibility for any of the functions
typically performed in a corporation by the officers described in clause (i).
     “SMSA” means a “standard metropolitan statistical area,” as defined from
time to time by the United States Office of Management and Budget.
     “Standby Fee” means, for any month, an amount equal to the product obtained
by multiplying: (i) 1/12, by (ii) 12.5 basis points, by (iii) the Unused
Capacity for such month.
     “Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company or other entity of which securities or other ownership
interest having an ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by such Person. Unless otherwise provided, references to a
“Subsidiary” or “Subsidiaries” shall mean a Subsidiary or Subsidiaries of the
Borrower.
     “Surveys” means the as-built surveys of the Mortgaged Properties prepared
in accordance with the requirements of Section 113 of the DUS Guide, or
otherwise approved by the Lender.
     “Taxes” means all taxes, assessments, vault rentals and other charges, if
any, general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
     “Term of this Agreement” shall be determined as provided in Section 23.10
to this Agreement.
     “Termination Date” means, at any time during which Base Facility Advances
are Outstanding, the latest maturity date for any Base Facility Advance
Outstanding, and, at any

-16-



--------------------------------------------------------------------------------



 



time during which Base Facility Advances are not Outstanding, the Revolving
Facility Termination Date.
     “Three-Month LIBOR” means the London interbank offered rate for three-month
U.S. dollar deposits, as such rate is reported in The Wall Street Journal. In
the event that a rate is not published for the Three-Month LIBOR, then the
nearest equivalent duration London interbank offered rate for U.S. Dollar
deposits shall be selected at Lender’s reasonable discretion. If the publication
of Three-Month LIBOR is discontinued, Lender shall determine such rate from
another source reasonably selected by Lender which reasonably correlates (as to
rate and volatility) historically to Three-Month LIBOR.
     “Tie-In Endorsement” means an endorsement to a Title Insurance Policy which
contains substantially the same coverages, and is subject to substantially the
same or fewer exceptions (or such other exceptions as the Lender may approve),
as the form attached as Exhibit J to this Agreement.
     “Title Company” means Fidelity National Title Insurance Corporation.
     “Title Insurance Policies” means the mortgagee’s policies of title
insurance issued by the Title Company from time to time relating to each of the
Security Instruments, conforming to the requirements of Section 111 of the DUS
Guide, together with such endorsements, coinsurance, reinsurance and direct
access agreements with respect to such policies as the Lender may, from time to
time, consider necessary or appropriate, whether or not required by the DUS
Guide, including Revolving Credit Endorsements, if available, and Tie-In
Endorsements, if available, and with a limit of liability under the policy
(subject to the limitations contained in Sections 6(a)(i) and 6(a)(iii) of the
Stipulations and Conditions of the policy) equal to the Commitment.
     “Trailing 12 Month Period” means, for any specified date, the 12 month
period ending with the last day of the most recent Calendar Quarter for which
financial statements have been delivered by the Borrower to the Lender pursuant
to Sections 13.04(c) and (d).
     “Transfer” means a sale, assignment, lease, pledge, transfer or other
disposition (whether voluntary or by operation of law) of, or the granting or
creating of a lien, encumbrance or security interest in, any estate, rights,
title or interest in a Mortgaged Property, or any portion thereof. “Transfer”
does not include (i) a conveyance of the Mortgaged Property at a judicial or
non-judicial foreclosure sale under any Security Instrument or (ii) the
Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the United States Bankruptcy Code.
     “Unused Capacity” means, for any month, the sum of the daily average during
such month of the undrawn amount of the Commitment available under this
Agreement, without regard to any unclosed Requests or to the fact that a Request
must satisfy conditions precedent.
     “Valuation” means, for any specified date, with respect to a Multifamily
Residential Property, (a) if an Appraisal of the Multifamily Residential
Property was more recently obtained than a Cap Rate for the Multifamily
Residential Property, the Appraised Value of

-17-



--------------------------------------------------------------------------------



 



such Multifamily Residential Property, or (b) if a Cap Rate for the Multifamily
Residential Property was more recently obtained than an Appraisal of the
Multifamily Residential Property, the value derived by dividing—
     (i) the Net Operating Income of such Multifamily Residential Property for
the Trailing 12 Month Period, by
     (ii) the most recent Cap Rate determined by the Lender.
Notwithstanding the foregoing, any Valuation for a Multifamily Residential
Property calculated for a date occurring before the first anniversary of the
date on which the Multifamily Residential Property becomes a part of the
Collateral Pool shall equal the Appraised Value of such Multifamily Residential
Property, unless the Lender determines that changed market or property
conditions warrant that the value be determined as set forth in the preceding
sentence. Any special risk factors taken into account in connection with the
Initial Valuation of a Multifamily Residential Property shall apply to any
subsequent Valuation of such Multifamily Residential Property unless Lender
shall determine that such special risk factor no longer applies to such
Multifamily Residential Property.
     “Voting Equity Capital” means Securities or partnership interests of any
class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the board of directors (or
Persons performing similar functions).
ARTICLE II
THE REVOLVING FACILITY COMMITMENT
SECTION 2.01 Revolving Facility Commitment. Subject to the terms, conditions and
limitations of this Agreement, the Lender agrees to make Revolving Advances to
the Borrower from time to time during the Revolving Facility Availability
Period. The aggregate unpaid principal balance of the Revolving Advances
Outstanding at any time shall not exceed the Revolving Facility Commitment.
Subject to the terms, conditions and limitations of this Agreement, the Borrower
may re-borrow any amounts under the Revolving Facility which it has previously
borrowed and repaid under the Revolving Facility.
SECTION 2.02 Requests for Revolving Advances. The Borrower shall request a
Revolving Advance by giving the Lender an Initial Advance Request in accordance
with Section 5.01 or a Future Advance Request in accordance with Section 5.02,
as applicable.
SECTION 2.03 Maturity Date of Revolving Advances. Regardless of the date on
which a Revolving Advance is made, the maturity date of each Revolving Advance
shall be a date selected by the Borrower in its Request for the Revolving
Advance, which date shall be the first day of a calendar month occurring:
     (a) no earlier than the date which completes three full months after the
Closing Date for the Revolving Advance; and

-18-



--------------------------------------------------------------------------------



 



     (b) no later than the date which completes nine full months after the
Closing Date for the Revolving Advance.
For these purposes, a year shall be deemed to consist of 12 30-day months. For
example, the date which completes three full months after September 15 shall be
December 15; and the date which completes three full months after November 30
shall be February 28 or February 29 in 2000 and any leap year thereafter.
SECTION 2.04 Interest on Revolving Facility Advances.
          (a) Discount. Each Revolving Advance shall be a discount loan. The
original stated principal amount of a Revolving Advance shall be the sum of the
Price of the Revolving Advance and the Discount of the Revolving Advance. The
Price and Discount of each Revolving Advance shall be determined in accordance
with the procedures set out in Section 4.01. The proceeds of the Revolving
Advance made available by the Lender to the Borrower will equal the Price of the
Revolving Advance. The entire unpaid principal of each Revolving Advance shall
be due and payable by the Borrower to the Lender on the maturity date of the
Revolving Advance. However, if the Borrower has requested that the maturing
Revolving Advance (in whole or in part) be renewed with a new Revolving Advance
or converted to a Base Facility Advance, to take effect on the maturity date of
the maturing Revolving Advance, then the amount the Borrower is required to pay
on account of the maturing Revolving Advance will be reduced by, as the case
may, that amount of the Price of the new Revolving Advance allocable to the
principal of the maturing Revolving Advance being renewed, or that amount of the
net proceeds of the MBS related to the Base Facility Advance then converted from
the maturing Revolving Advance.
          (b) Partial Month Interest. Notwithstanding anything to the contrary
in this Section, if a Revolving Advance is not made on the first day of a
calendar month, and the MBS Issue Date for the MBS backed by the Revolving
Advance is the first day of the month following the month in which the Revolving
Advance is made, the Borrower shall pay interest on the original stated
principal amount of the Revolving Advance for the partial month period
commencing on the Closing Date for the Revolving Advance and ending on the last
day of the calendar month in which the Closing Date occurs, at a rate per annum
equal to the greater of (i) the Coupon Rate for the Revolving Advance as
determined in accordance with Section 2.05(b) and (ii) a rate reasonably
determined by the Lender, based on the Lender’s cost of funds and approved in
advance, in writing, by the Borrower, pursuant to the procedures mutually agreed
upon by the Borrower and the Lender.
          (c) Revolving Facility Fee. In addition to paying the Discount and the
partial month interest, if any, the Borrower shall pay monthly installments of
the Revolving Facility Fee to the Lender on account of each Revolving Advance
over the whole number of calendar months the MBS backed by the Revolving Advance
is to run from the MBS Issue Date to the maturity date of the MBS. The Revolving
Facility Fee shall be payable in advance, in accordance with the terms of the
Revolving Facility Note. The first installment shall be payable on or prior to
the Closing Date for the Revolving Advance and shall apply to the first full
calendar month of the MBS backed by the Revolving Advance. Subsequent
installments shall be payable on the first day of each calendar month,
commencing on the first day of the second full calendar month of such MBS, until
the maturity of such MBS. Each installment of the Revolving Facility Fee shall
be in an amount equal

-19-



--------------------------------------------------------------------------------



 



to the product of multiplying (i) the Revolving Facility Fee, by (ii) the amount
of the Revolving Advance, by (iii) 1/12.
SECTION 2.05 Coupon Rates for Revolving Advances. The Coupon Rate for a evolving
Advance shall be a rate, per annum, as follows:
          (a) The Coupon Rate for a Revolving Advance shall equal the sum of
(i) an interest rate as determined by the Lender (rounded to three places)
payable for the Fannie Mae MBS pursuant to the MBS Commitment backed by the
Revolving Advance (“MBS Imputed Interest Rate”) and (ii) the Revolving Facility
Fee.
          (b) Notwithstanding anything to the contrary in this Section, if a
Revolving Advance is not made on the first day of a calendar month, and the MBS
Issue Date for the MBS backed by the Revolving Advance is the first day of the
month following the month in which the Revolving Advance is made, the Coupon
Rate for such Revolving Advance for such period shall be the greater of (i) the
rate for the Revolving Advance determined in accordance with subsection (a) of
this Section and (ii) a rate determined by the Lender, based on the Lender’s
cost of funds, and approved in advance, in writing, by the Borrower, pursuant to
procedures mutually agreed upon by the Borrower and the Lender.
SECTION 2.06 Revolving Facility Note. The obligation of the Borrower to repay
the Revolving Advances will be evidenced by the Revolving Facility Note. The
Revolving Facility Note shall be payable to the order of the Lender and shall be
made in the aggregate amount of the Revolving Facility Commitment.
SECTION 2.07 Extension of Revolving Facility Termination Date. The Borrower
shall have the right to extend the Revolving Facility Termination Date for one
(1) five (5) year period upon satisfaction of each of the following conditions:
          (a) The Borrower provides written notice to the Lender not less than
thirty (30) nor more than ninety (90) days prior to the then effective Revolving
Facility Termination Date requesting that the Revolving Facility Termination
Date be extended.
          (b) No Event of Default or Potential Event of Default exists on either
the date the notice required by paragraph (a) of this Section is given or on the
then effective Revolving Facility Termination Date.
          (c) All of the representations and warranties of the Borrower set
forth in Article XII of this Agreement and the Other Loan Documents are true and
correct in all material respects on the date the notice required by paragraph
(a) of this Section is given and on the then effective Revolving Facility
Termination Date.
          (d) The relevant Borrower is in compliance with all of the covenants
set forth in Article XIII, Article XIV and Article XV on the date the notice
required by paragraph (a) of this Section is given and on the then effective
Revolving Facility Termination Date.
Upon receipt of the notice required in paragraph (a) of this Section and upon
compliance with the other conditions set forth above, the Revolving Facility
Termination Date shall be extended for five

-20-



--------------------------------------------------------------------------------



 



(5) years on the terms and conditions set forth in this Agreement and the Other
Loan Documents, provided that the maturity and pricing applicable to the
Revolving Facility during the period after the then effective Revolving Facility
Termination Date shall be acceptable to Lender in its discretion.
ARTICLE III
THE BASE FACILITY COMMITMENT
SECTION 3.01 Base Facility Commitment. Subject to the terms, conditions and
limitations set forth in this Article, the Lender agrees to make Base Facility
Advances to the Borrower from time to time during the Base Facility Availability
Period. The aggregate original principal of the Base Facility Advances shall not
exceed the Base Facility Commitment. The borrowing of a Base Facility Advance
shall permanently reduce the Base Facility Commitment by the original principal
amount of the Base Facility Advance. The Borrower may not re-borrow any part of
the Base Facility Advance which it has previously borrowed and repaid.
SECTION 3.02 Requests for Base Facility Advances. The Borrower shall request a
Base Facility Advance by giving the Lender an Initial Advance Request in
accordance with Section 5.01 or a Future Advance Request in accordance with
Section 5.02, as applicable.
SECTION 3.03 Maturity Date of Base Facility Advances. The maturity date of each
Base Facility Advance shall be the maturity date selected by the Borrower at the
time of the making of each such Base Facility Advance, provided that such
maturity date shall not be later than the 10th anniversary of the Initial
Closing Date.
SECTION 3.04 Interest on Base Facility Advances.
     (a) Advances. Each Base Facility Advance shall bear interest at a
     rate, per annum, equal to the sum of (i) the MBS Pass-Through Rate
determined for such Base Facility Advance and (ii) the Base Facility Fee.
     (b) Partial Month Interest. Notwithstanding anything to the contrary in
this Section, if a Base Facility Advance is not made on the first day of a
calendar month, and the MBS Issue Date for the MBS backed by the Base Facility
Advance is the first day of the month following the month in which the Base
Facility Advance is made, the Borrower shall pay interest on the original stated
principal amount of the Base Facility Advance for the partial month period
commencing on the Closing Date for the Base Facility Advance and ending on the
last day of the calendar month in which the Closing Date occurs at a rate, per
annum, equal to the greater of (i) the interest rate for the Base Facility
Advance described in the first sentence of this Section and (ii) a rate
reasonably determined by the Lender, based on the Lender’s cost of funds, and
approved in advance, in writing, by the Borrower, pursuant to procedures
mutually agreed upon by the Borrower and the Lender.
SECTION 3.05 Coupon Rates for Base Facility Advances. The Coupon Rate for a Base
Facility Advance shall be the rate of interest applicable to such Base Facility
Advance pursuant to Section 3.04.

-21-



--------------------------------------------------------------------------------



 



SECTION 3.06 Base Facility Note. The obligation of the Borrower to repay a Base
Facility Advance will be evidenced by a Base Facility Note. The Base Facility
Notes shall be payable to the order of the Lender and shall be made in the
original principal amount of each Base Facility Advance.
SECTION 3.07 Conversion of Commitment from Revolving Facility Commitment to Base
Facility Commitment. The Borrower shall have the right, from time to time during
the Base Facility Availability Period, to convert all or a portion of a
Revolving Facility Commitment to the Base Facility Commitment, in which event
the Revolving Facility Commitment shall be reduced by, and the Base Facility
Commitment shall be increased by, the amount of the conversion.
     (a) Request. In order to convert all or a portion of the Revolving Facility
Commitment to the Base Facility Commitment, the Borrower shall deliver a written
request for a conversion (“Conversion Request”) to the Lender, in the form
attached as Exhibit K to this Agreement. Each Conversion Request shall be
accompanied by a designation of the amount of the conversion and a designation
of any Revolving Advances Outstanding which will be prepaid on or before the
Closing Date for the conversion as required by Section 3.08(c).
     (b) Closing. If none of the limitations contained in Section 3.08 is
violated, and all conditions contained in Section 3.09 are satisfied, the Lender
shall permit the requested conversion, at a closing to be held at offices
designated by the Lender on a Closing Date selected by the Lender, and occurring
within 30 Business Days after the Lender’s receipt of the Conversion Request (or
on such other date to which the Borrower and the Lender may agree), by executing
and delivering, all at the sole cost and expense of the Borrower, an amendment
to this Agreement, in the form attached as Exhibit L to this Agreement, together
with an amendment to each Security Document and other applicable Loan Documents,
in form and substance satisfactory to the Lender, reflecting the change in the
Base Facility Commitment and the Revolving Facility Commitment. The documents
and instruments referred to in the preceding sentence are referred to in this
Article as the “Conversion Documents.”
SECTION 3.08 Limitations on Right to Convert. The right of the Borrower to
convert all or a portion of the Revolving Facility Commitment to the Base
Facility Commitment is subject to the following limitations:
     (a) Closing Date. The Closing Date shall occur during the Base Facility
Availability Period.
     (b) Minimum Request. Each Request for a conversion shall be in the minimum
amount of $10,000,000.
     (c) Obligation to Prepay Revolving Advances. If, after the conversion, the
aggregate unpaid principal balance of all Revolving Advances Outstanding will
exceed the Revolving Facility Commitment, the Borrower shall be obligated to
prepay, as a condition precedent to the conversion, an amount of Revolving
Advances Outstanding which is at least equal to the amount of the excess.
SECTION 3.09 Conditions Precedent to Conversion. The conversion of all or a
portion of the Revolving Facility Commitment to the Base Facility Commitment is
subject to the satisfaction of the following conditions precedent on or before
the Closing Date:

-22-



--------------------------------------------------------------------------------



 



     (a) After giving effect to the requested conversion, the Coverage and LTV
Tests will be satisfied;
     (b) Prepayment by the Borrower in full of any Revolving Advances
Outstanding which the Borrower has designated for payment, together with any
associated prepayment premiums and other amounts due with respect to the
prepayment of such Revolving Advances;
     (c) The receipt by the Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date and showing no additional exceptions to coverage other than the exceptions
shown on the Initial Closing Date and other exceptions approved by the Lender;
     (d) Receipt by the Lender of one or more counterparts of each Conversion
Document, dated as of the Closing Date, signed by each of the parties (other
than the Lender) who is a party to such Conversion Document; and
     (e) The satisfaction of all applicable General Conditions set forth in
Article XI.
SECTION 3.10 Defeasance. If at any time the Borrower elects to convert all or a
portion of the Revolving Facility Commitment to a Base Facility Commitment
pursuant to Section 3.07 of this Agreement, or elects that any portion of any
expansion of the Commitment shall be a Base Facility Commitment, the Conversion
Request or the Credit Facility Expansion Request for the first Base Facility
Commitment shall select defeasance or yield maintenance with respect to
prepayments of Base Facility Advances. If defeasance is selected, this Section
3.10 shall apply. The election of the Borrower as to defeasance or yield
maintenance in the first Conversion Request or Credit Facility Expansion Request
relating to a Base Facility Commitment shall apply to all Base Facility Advances
during the term of this Agreement. Base Facility Advances are not prepayable at
any time, provided that, notwithstanding the foregoing, Borrower may prepay any
Base Facility Advance during the last one hundred eighty (180) days of the term
of such Base Facility Advance and provided that Base Facility Advances may be
defeased pursuant to the terms and conditions of this Section. This Section 3.10
shall not apply to Mortgaged Properties released from a Security Instrument in
connection with a substitution of Collateral pursuant to Section 7.04 of this
Agreement.
     (a) Conditions. Subject to Section 3.10(d), Borrower shall have the right
to obtain the release of Mortgaged Properties from the lien of the related
Security Instruments (and all collateral derived from such Mortgage Properties,
including assignment of leases, fixture filings and other documents and
instruments evidencing a lien or security interest in Borrower’s assets [except
the Substitute Collateral] shall be released) upon the satisfaction of all of
the following conditions:
     (1) Defeasance Notice. Borrower shall give Lender a notice (the “Defeasance
Notice”, in the manner specified in Section 3.10(g)(4), on a form provided by
Lender, specifying a Business Day (the “Defeasance Closing Date”) which Borrower
desires to consummate the Defeasance. The Defeasance Closing Date specified by
Borrower may not be more than 45 calendar days, nor less than 30 calendar days,
after the date on which the Defeasance Notice is received by Lender.

-23-



--------------------------------------------------------------------------------



 



Borrower shall also specify in the Defeasance Notice the name, address and
telephone number of Borrower for notices pursuant to Section 3.10(g)(4). The
form Defeasance Notice provided by Lender specifies: (i) which Mortgaged
Properties Borrower proposes to be released; (ii) the name, address and
telephone number of Lender for notices pursuant to Section 3.10(g)(4); (iii) the
account(s) to which payments to Lender are to be made; (iv) whether a Fannie Mae
Investment Security will be offered for use as the Substitute Collateral and, if
not, that U.S. Treasury Securities will be the Substitute Collateral; (v)
whether the Successor Borrower will be designated by Lender or Borrower; and
(vi) if a Fannie Mae Investment Security is offered for use as the Substitute
Collateral, the Defeasance Notice shall also include the amount of the
Defeasance Commitment Fee.
Any applicable Defeasance Commitment fee must be paid by Borrower and received
by Lender no later than the date and time when Lender receives the Defeasance
Notice from Borrower.
     (2) Confirmation. After Lender has confirmed that the Defeasance is then
permitted as provided in Section 3.10(d), and has confirmed that the terms of
the Defeasance Notice are acceptable to Lender, Lender shall, with reasonable
promptness, notify Borrower of such confirmation by signing the Defeasance
Notice, attaching the Annual Yields for the Mortgage Payments beginning on the
first day of the second calendar month after the Defeasance Closing Date and
ending on the Stated Maturity Date (if a Fannie Mae Investment Security is
offered as Substitute Collateral) and transmitting the signed Defeasance Notice
to Borrower pursuant to Section 3.10(g)(4). If, after Lender has notified
Borrower of its confirmation in accordance with the foregoing, Lender does not
receive the Defeasance Commitment Fee within five (5) Business Days after the
Defeasance Notice Effective Date, then Borrower’s right to obtain Defeasance
pursuant to that Defeasance Notice shall terminate.
     (3) Substitute Collateral. On or before the Defeasance Closing Date,
Borrower shall deliver to Lender a pledge and security agreement, in form and
substance satisfactory to Lender in its sole discretion (the “Pledge
Agreement”), creating a first priority perfected security interest in favor of
Lender in substitute collateral constituting an Investment Security (the
“Substitute Collateral”). The Pledge Agreement shall provide Borrower’s
authorization and direction that all interest on, principal of and other amounts
payable with respect to the Substitute Collateral shall be paid directly to
Lender to be applied to Mortgage Payments due under the Base Facility Note
subject to Defeasance. If the Substitute Collateral is issued in a certificated
form and Borrower has possession of the certificate, the certificate shall be
endorsed (either on the certificate or on a separate writing attached thereto)
by Borrower as directed by Lender and delivered to Lender. If the Substitute
Collateral is issued in an uncertificated form, or in a certificated form but
Borrower does not have possession of the certificate, Borrower shall execute and
deliver to Lender all documents and instruments required by Lender to create in
Lender’s favor a first priority perfected security interest in such Substitute
Collateral,

-24-



--------------------------------------------------------------------------------



 



including a securities account control agreement or any other instrument or
document required to perfect a security interest in each Substitute Collateral.
     (4) Closing Documents. Borrower shall deliver to Lender on or before the
Defeasance Closing Date the documents described in Section 3.10(b).
     (5) Amounts Payable by Borrower. On or before the Defeasance Closing Date,
Borrower shall pay to Lender an amount equal to the sum of:
     (A) the Next Scheduled P&I Payment;
     (B) all other sums then due and payable under the Base Facility Note
subject to Defeasance, the Security Instruments related to the Mortgaged
Properties to be released; and
     (C) all costs and expenses incurred by Lender or Servicer in connection
with the Defeasance, including the reasonable fees and disbursements of Lender’s
or Servicer’s legal counsel.
     (6) Defeasance Deposit. If a Fannie Mae Investment Security will be the
Substitute Collateral, then, on or before 3:00 p.m., Washington, D.C. time, on
the Defeasance Closing Date, Borrower shall pay the Defeasance Deposit (reduced
by the Defeasance Commitment Fee) to Lender to be used by Lender to purchase the
Fannie Mae Investment Security as Borrower’s agent.
     (7) Covenants, Representations and Warranties. On the Defeasance Closing
Date, all of the covenants of the relevant Borrower set forth in Articles XIII,
XIV and XV of this Agreement and all of the representations and warranties of
the Borrower set forth in Article XII of this Agreement are true and correct in
all material respects.
     (8) Geographical Diversification. If, as a result of the Defeasance, Lender
determines that the geographical diversification of the Collateral Pool is
compromised (whether or not the Geographical Diversification Requirement is
met), Lender may require that Borrower add or substitute Multifamily Residential
Properties to the Collateral Pool in a number and having a valuation required to
restore the geographical diversification of the Collateral Pool to a level at
least as diverse as before the Defeasance.
     (b) Closing Documents. The documents required to be delivered to Lender on
or before the Defeasance Closing Date pursuant to Section 3.10(a)(4) are:
     (1) an opinion of counsel for Borrower, in form and substance satisfactory
to Lender, to the effect that Lender has a valid and perfected lien and security
interest of first priority in the Substitute Collateral and the principal and
interest payable thereunder;

-25-



--------------------------------------------------------------------------------



 



     (2) an opinion of counsel for Borrower, in form and substance satisfactory
to Lender, that the Defeasance, including both Borrower’s granting to Lender of
a lien and security interest in the Substitute Collateral and the assignment and
assumption by Successor Borrower, and each of them, when considered in
combination and separately, are not subject to avoidance under any applicable
federal or state laws, including Sections 547 and 548 of the U.S. Bankruptcy
Code;
     (3) if a Fannie Mae Investment Security is not used as Substitute
Collateral, and unless waived by Lender, a certificate in form and substance
satisfactory to Lender, issued by an independent certified public accountant, or
financial institution, approved by Lender, to the effect that the Substitute
Collateral will generate the Scheduled Defeasance Payments;
     (4) unless waived by Lender, an opinion of counsel for Borrower in form and
substance satisfactory to Lender, that the Defeasance will not result in a “sale
or exchange” of any Base Facility Note within the meaning of Section 1001(c) of
the Internal Revenue Code and the temporary and final regulations promulgated
thereunder;
     (5) such other opinions, certificates, documents or instruments as Lender
may reasonably request; and
     (6) three counterparts of the executed Assignment and Assumption Agreement
described in Section 3.10(e).
     (c) Release. Upon Borrower’s compliance with the requirements of
Sections 3.10(a)(1) through (7), the Mortgaged Properties shall be released from
the lien of the Security Instruments (and all collateral derived from such
Mortgaged Properties, including assignments of leases, fixture filings and other
documents and instruments evidencing a lien or security interest in Borrower’s
assets [except the Substitute Collateral] shall be released). Lender shall, with
reasonable promptness, execute and deliver to Borrower, at Borrower’s cost and
expense, any additional documents reasonably requested by Borrower in order to
evidence or confirm the release of Lender’s liens and security interests
described in the immediately preceding sentence.
     (d) Defeasance Not Allowed. Borrower shall not have the right to obtain
Defeasance at any of the following times:
     (1) before the third anniversary of the date of the relevant Base Facility
Note;
     (2) after the expiration of the Defeasance Period; or
     (3) after Lender has accelerated the maturity of the unpaid principal
balance of, accrued interest on, and other amounts payable under, any Note
pursuant to Paragraph 6 of such Note.

-26-



--------------------------------------------------------------------------------



 



     (e) Assignment and Assumption. Upon Borrower’s compliance with the
requirements of Section 3.10(a), Borrower shall assign all its obligations and
rights under the relevant Base Facility Note, together with the Substitute
Collateral, to a successor entity (the “Successor Borrower”) designated by
Lender or, if not so designated by Lender, designated by Borrower and acceptable
to Lender in its sole discretion. Borrower and Successor Borrower shall execute
and deliver to Lender an assignment and assumption agreement on a form provided
by Lender (the “Assignment and Assumption Agreement”). The Assignment and
Assumption Agreement shall provide for (i) the transfer and assignment by
Borrower to Successor Borrower of the Substitute Collateral, subject to the lien
and security interest in favor of Lender, (ii) the assumption by Successor
Borrower of all liabilities and obligations of Borrower under the relevant Base
Facility Note, and (iii) the release by Lender of Borrower from all liabilities
and obligations under the relevant Base Facility Note. Lender shall, at
Borrower’s request and expense, execute and deliver releases, reconveyances and
security interest terminations with respect to the released Mortgage Properties
and all other collateral held by Lender (except the Defeasance Deposit). The
Assignment and Assumption Agreement shall be executed by Lender with a
counterpart to be returned by Lender to Borrower and Successor Borrower
thereafter; provided, however, in all events that it shall not be a condition of
Defeasance that the Assignment and Assumption Agreement be executed by Lender,
or any Successor Borrower that is designated by Lender.
     (f) Agent. If the Defeasance Notice provides that Lender will make
available a Fannie Mae Investment Security for purchase by Borrower for use as
the Substitute Collateral, Borrower hereby authorizes Lender to use, and
appoints Lender as its agent and attorney-in-fact for the purpose of using, the
Defeasance Deposit (including any portion thereof that constitutes the
Defeasance Commitment Fee) to purchase a Fannie Mae Investment Security.
     (g) Administrative Provisions.
     (1) Fannie Mae Security Liquidated Damages. If Borrower timely pays the
Defeasance Commitment Fee, and Lender and Borrower timely transmit a signed
facsimile copy of the Defeasance Notice pursuant to Section 3.10(a)(2), but
Borrower fails to perform its other obligations under Sections 3.10(a) and
Section 3.10(e), Lender shall have the right to retain the Defeasance Commitment
Fee as liquidated damages for Borrower’s default, as Lender’s sole and exclusive
remedy, and, except as provided in Section 3.10(g)(2), Borrower shall be
released from all further obligations under this Section 3.10. Borrower
acknowledges that, from and after the date on which Lender has executed the
Defeasance Notice under Section 3.10(a)(2) and Borrower has delivered the
Defeasance Commitment Fee, Lender will incur financing costs in arranging and
preparing for the purchase of the Substitute Collateral and in arranging and
preparing for the release of the Mortgaged Properties from the lien of the
Security Instruments in reliance on the executed Defeasance Notice. Borrower
agrees that the Defeasance Commitment Fee represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Agreement, of the damages Lender will incur by reason of Borrower’s default.

-27-



--------------------------------------------------------------------------------



 



     (2) Third Party Costs. In the event that the Defeasance is not consummated
on the Defeasance Closing Date for any reason, Borrower agrees to reimburse
Lender and Servicer for all third party costs and expenses (other than financing
costs covered by Section 3.10(g)(1) above), including attorneys’ fees and
expenses, incurred by Lender in reliance on the executed Defeasance Notice,
within 10 Business Days after Borrower receives a written demand for payment,
accompanied by a statement, in reasonable detail, of Lender’s and Servicer’s
third party costs and expenses.
     (3) Payments. All payments required to be made by Borrower to Lender or
Servicer pursuant to this Section 3.10 shall be made by wire transfer of
immediately available finds to the account(s) designated by Lender or Servicer,
as the case may be, in the Defeasance Notice.
     (4) Notice. The Defeasance Notice delivered pursuant to this
Section 3.10(g)(4) shall be in writing and shall be sent by telecopier or
facsimile machine which automatically generates a transmission report that
states the date and time of the transmission, the length of the document
transmitted and the telephone number of the recipient’s telecopier or facsimile
machine (or shall be sent by any distribution media, whether currently existing
or hereafter developed, including electronic mail and internet distribution, as
approved by Lender). Any notice so sent addressed to the parties at their
respective addresses designated in the Defeasance Notice pursuant to
Section 3.10(a), shall be deemed to have been received on the date and time
indicated on the transmission report of recipient. To be effective, Borrower
must send the Defeasance Notice (as described above) so that Lender receives the
Defeasance Notice no earlier than 11:00 a.m. and no later than 3:00 p.m.
Washington, D.C. time on a Business Day.
     (h) Definitions. For purposes of this Section 3.10, the following terms
shall have the following meanings:
     (1) The term “Annual Yield” means the yield for the theoretical zero coupon
U.S. Treasury Security as calculated from the current “on-the-run” U.S. Treasury
yield curve with a term to maturity that most closely matches the Applicable
Defeasance Term for the Mortgage Payment, as published by Fannie Mae on
MORNET(R) (or in an alternative electronic format) at 2:00 p.m. Washington, D.C.
time on the Business Day that Lender receives the Defeasance Notice in
accordance with Section 3.10(g)(4). If the publication of yields on MORNET(R) is
unavailable, Lender shall determine yields from another source reasonably
determined by Lender.
     (2) The term “Applicable Defeasance Term” means, in the case of each
Mortgage Payment, the number of calendar months, based on a year containing 12
calendar months with 30 days each, in the period beginning on the first day of
the first calendar month after the Defeasance Closing Date to the date on which
such Mortgage Payment is due and payable.

-28-



--------------------------------------------------------------------------------



 



     (3) The term “Defeasance” means the transaction in which all (but not less
than all) of the Mortgaged Properties are released from the lien of the Security
Instruments and Lender receives, as substitute collateral, a valid and perfected
lien and security interest of first priority in the Substitute Collateral and
the principal and interest payable thereunder.
     (4) The term “Defeasance Commitment Fee” means the amount specified in the
Defeasance Notice as Borrower’s good faith deposit to ensure performance of its
obligations under this Section, which shall equal two percent (2%) of the
aggregate unpaid principal balance of the Base Facility Note subject to
Defeasance as of the Defeasance Notice Effective Date, if the Successor Borrower
is designated by Borrower under Section 3.10(e), or one percent (1%) of the
aggregate unpaid principal balance of the Base Facility Note subject to
Defeasance as of the Defeasance Notice Effective Date if the Successor Borrower
is designated by Lender under Section 3.10(e). No Defeasance Commitment Fee will
be applicable if U.S. Treasury Securities are specified in the Defeasance Notice
as the applicable Investment Security.
     (5) The term “Defeasance Deposit” means an amount equal to the sum of the
present value of each Mortgage Payment that becomes due and payable during the
period beginning on the first day of the second calendar month after the
Defeasance Closing Date and ending on the Stated Maturity Date, where the
present value of each Mortgage Payment is determined using the following
formula:

         
 
  the amount of the Mortgage Payment
 
          (1 + (the Annual Yield/12))/n/    

For this purpose, the last Mortgage Payment due and payable on the Stated
Maturity Date shall include the amounts that would constitute the unpaid
principal balance of the Base Facility Note subject to Defeasance on the Stated
Maturity Date if all prior Mortgage Payments were paid on their due dates and
“n” shall equal the Applicable Defeasance Term.
     (6) The term “Defeasance Period” means the period beginning on the earliest
permitted date determined under Section 3.10(d)(l) and ending on the 180th day
before the Stated Maturity Date.
     (7) The term “Defeasance Notice Effective Date” means the date on which
Lender provides confirmation of the Defeasance Notice pursuant to
Section 3.10(a)(2).
     (8) The term “Fannie Mae Investment Security” means any bond, debenture,
note, participation certificate or other similar obligation issued by Fannie Mae
in connection with the Defeasance which provides for Scheduled Defeasance
Payments beginning in the second calendar month after the Defeasance Closing
Date.
     (9) The term “Investment Security” means:

-29-



--------------------------------------------------------------------------------



 



     (A) If offered by Lender pursuant to the Defeasance Notice, a Fannie Mae
Investment Security purchased in the manner described in Sections 3.10(a)(6) and
3.10(f), and
     (B) If no Fannie Mae Investment Security is offered by Lender pursuant to
the Defeasance Notice, U.S. Treasury Securities.
     (10) The term “Mortgage Payment” means the amount of each regularly
scheduled monthly payment of principal and interest due and payable under the
Base Facility Note subject to Defeasance during the period beginning on the
first day of the second calendar month after the Defeasance Closing Date and
ending on the Stated Maturity Date, and the amount that would constitute the
aggregate unpaid principal balance of the Base Facility Note subject to
Defeasance on the Stated Maturity Date if all prior Mortgage Payments were paid
on their due dates.
     (11) The term “Next Scheduled P&I Payment” means an amount equal to the
monthly installment of principal and interest due under the Base Facility Note
subject to Defeasance on the first day of the first calendar month after the
Defeasance Closing Date.
     (12) The term “Scheduled Defeasance Payments” means payments prior and as
close as possible to (but in no event later than) the successive scheduled dates
on which Mortgage Payments are required to be paid under the Base Facility Note
subject to Defeasance and in amounts equal to or greater than the scheduled
Mortgage Payments due and payable on such dates under the Base Facility Note
subject to Defeasance.
     (13) The term “Stated Maturity Date” means the Maturity Date specified in
the Base Facility Note subject to Defeasance determined without regard to
Lender’s exercise of any right of acceleration of the Base Facility Note subject
to Defeasance.
     (14) The term “U.S. Treasury Securities” means direct, non-callable and
non-redeemable obligations of the United States of America which provided for
Scheduled Defeasance Payments beginning in the second calendar month after the
Defeasance Closing Date.
ARTICLE IV
RATE SETTING FOR THE ADVANCES
SECTION 4.01 Rate Setting for an Advance. Rates for an Advance shall be set in
accordance with the following procedures:
     (a) Preliminary, Nonbinding Quote. At the Borrower’s request the Lender
shall quote to the Borrower an estimate of the MBS Pass-Through Rate (for a
pro+posed Base Facility Advance) or MBS Imputed Interest Rate (for a proposed
Revolving Advance) for a Fannie Mae MBS backed by a proposed Advance. The
Lender’s quote shall be based on (i) a solicitation of at

-30-



--------------------------------------------------------------------------------



 



least three (3) bids from institutional investors selected by the Lender and
(ii) the proposed terms and amount of the Advance selected by the Borrower. The
quote shall not be binding upon the Lender.
     (b) Rate Setting. If the Borrower satisfies all of the conditions to the
Lender’s obligation to make the Advance in accordance with Article V, then the
Borrower may propose a MBS Pass-Through Rate (for a Base Facility Advance) or
MBS Imputed Interest Rate (for a Revolving Advance) by submitting to the Lender
by facsimile transmission a completed and executed document, in the form
attached as Exhibit M to this Agreement (“Rate Setting Form”), before 1:00 p.m.
Washington, D.C. time on any Business Day (“Rate Setting Date”). The Rate
Setting Form contains various factual certifications required by the Lender and
specifies:
     (i) for a Revolving Advance, the amount, term, MBS Issue Date, Revolving
Facility Fee, the proposed maximum Coupon Rate (“Maximum Annual Coupon Rate”)
and Closing Date for the Advance; and
     (ii) for a Base Facility Advance, the amount, term, MBS Issue Date, Base
Facility Fee, Maximum Annual Coupon Rate, Price (which will be in a range
between 99-1/2 and 100-1/2), Yield Maintenance Period, if applicable, Yield Rate
Security, if applicable, Amortization Period and Closing Date for the Advance.
     (c) Rate Confirmation. Within one Business Day after receipt of the
completed and executed Rate Setting Form, the Lender shall solicit bids from
institutional investors selected by the Lender based on the information in the
Rate Setting Form and, provided the actual Coupon Rate (if the low bid were
accepted) would be at or below the Maximum Annual Coupon Rate, shall obtain a
commitment (“MBS Commitment”) for the purchase of a Fannie Mae MBS having the
bid terms described in the related Rate Setting Form, and shall immediately
deliver to the Borrower by facsimile transmission a completed document, in the
form attached as Exhibit N to this Agreement (“Rate Confirmation Form”). The
Rate Confirmation Form will confirm:
     (i) for a Revolving Advance, the amount, term, MBS Issue Date, MBS Delivery
Date, MBS Imputed Interest Rate, Revolving Facility Fee, Coupon Rate, Discount,
Price, and Closing Date for the Advance; and
     (ii) for a Base Facility Advance, the amount, term, MBS Issue Date, MBS
Delivery Date, MBS Pass-Through Rate, Base Facility Fee, Coupon Rate, Price,
Yield Maintenance Period, Specified U.S. Treasury Security, Amortization Period
and Closing Date for the Advance.
SECTION 4.02 Advance Confirmation Instrument for Revolving Advances. On or
before the Closing Date for a Revolving Advance, the Borrower shall execute and
deliver to the Lender an instrument (“Advance Confirmation Instrument”), in the
form attached as Exhibit O to this Agreement, confirming the amount, term, MBS
Issue Date, MBS Delivery Date, MBS Imputed Interest Rate, Revolving Facility
Fee, Coupon Rate, Discount, Price and Closing Date for the Advance, and the
Borrower’s obligation to repay the Advance in accordance with the terms of the
Notes and this Agreement. Upon the funding of the Revolving Advance, the Lender
shall note the date of funding in the appropriate space at the foot of the
Advance Confirmation Instrument and

-31-



--------------------------------------------------------------------------------



 



deliver a copy of the completed Advance Confirmation Instrument to the Borrower.
The Lender’s failure to do so shall not invalidate the Advance Confirmation
Instrument or otherwise affect in any way any obligation of the Borrower to
repay Revolving Advances in accordance with the Advance Confirmation Instrument,
the Revolving Facility Note or the other Loan Documents, but is merely meant to
facilitate evidencing the date of funding and to confirm that the Advance
Confirmation Instrument is not effective until the date of funding.
SECTION 4.03 Breakage and other Costs. In the event that the Lender obtains an
MBS Commitment and the Lender fails to fulfill the MBS Commitment because the
Advance is not made (for a reason other than the default of the Lender to make
the Advance or the failure of the purchaser of the MBS to purchase such MBS),
the Borrower shall pay all breakage and other costs, fees and damages incurred
by the Lender in connection with its failure to fulfill the MBS Commitment. The
Lender reserves the right to require that the Borrower post a deposit at the
time the MBS Commitment is obtained.
ARTICLE V
MAKING THE ADVANCES
SECTION 5.01 Initial Advance. The Borrower may make a request (“Initial Advance
Request”) for the Lender to make the Initial Advance. If all conditions
contained in this Section are satisfied on or before the Closing Date for the
Initial Advance, the Lender shall make the Initial Advance on the Initial
Closing Date or on another date selected by the Borrower and approved by the
Lender. The obligation of the Lender to make the Initial Advance is subject to
the following conditions precedent:
          (a) Receipt by the Lender of the Initial Advance Request;
          (b) [Intentionally Deleted]
          (c) The delivery to the Title Company, for filing and/or recording in
all applicable jurisdictions, of all applicable Loan Documents required by the
Lender, including duly executed and delivered original copies of the Revolving
Facility Note, a Base Facility Note, the Initial Security Instruments covering
the Initial Mortgaged Properties and UCC-1 Financing Statements covering the
portion of the Collateral comprised of personal property, and other appropriate
instruments, in form and substance satisfactory to the Lender and in form proper
for recordation, as may be necessary in the opinion of the Lender to perfect the
Liens created by the applicable Security Instruments and any other Loan
Documents creating a Lien in favor of the Lender, and the payment of all taxes,
fees and other charges payable in connection with such execution, delivery,
recording and filing;
          (d) If the Advance is a Revolving Advance, the receipt by the Lender
of the first installment of Revolving Facility Fee for the Revolving Advance and
the entire Discount for the Revolving Advance payable by the Borrower pursuant
to Section 2.04;
          (e) The receipt by the Lender of the Initial Origination Fee pursuant
to Section 16.02(a), the Initial Due Diligence Fee pursuant to Section 16.03(a)
to the extent calculated by Lender at such time (any portion of the Initial Due
Diligence Fee not paid by the Borrower on the

-32-



--------------------------------------------------------------------------------



 



Initial Closing Date shall be paid promptly upon demand by Lender), all legal
fees and expenses payable pursuant to Section 16.04(a) and all legal fees and
expenses payable in connection with the Initial Advance pursuant to Section
16.04(b); and
          (f) The satisfaction of all applicable General Conditions set forth in
Article XI.
SECTION 5.02 Future Advances. In order to obtain a Future Advance, the Borrower
may from time to time deliver a written request for a Future Advance (“Future
Advance Request”) to the Lender, in the form attached as Exhibit P to this
Agreement. Each Future Advance Request shall be accompanied by (a) a designation
of the amount of the Future Advance requested, and (b) a designation of the
maturity date of the Advance. Each Future Advance Request shall be in the
minimum amount of $3,000,000. If all conditions contained in Section 5.03 are
satisfied, the Lender shall make the requested Future Advance, at a closing to
be held at offices designated by the Lender on a Closing Date selected by the
Lender, and occurring on a date selected by the Borrower, which date shall be
not more than three (3) Business Days, after the Lender’s receipt of the Future
Advance Request and the Borrower’s receipt of the Rate Confirmation Form (or on
such other date to which the Borrower and the Lender may agree). The Lender
reserves the right to require that the Borrower post a deposit at the time the
MBS Commitment is obtained as an additional condition to the Lender’s obligation
to make the Future Advance.
SECTION 5.03 Conditions Precedent to Future Advances. The obligation of the
Lender to make a requested Future Advance is subject to the following conditions
precedent:
          (a) The receipt by the Lender of a Future Advance Request;
          (b) The Lender has delivered the Rate Setting Form for the Future
Advance to the Borrower;
          (c) After giving effect to the requested Future Advance, the Coverage
and LTV Tests will be satisfied;
          (d) If the Advance is a Base Facility Advance, delivery of a Base
Facility Note, duly executed by the Borrower, in the amount of the Advance,
reflecting all of the terms of the Base Facility Advance;
          (e) If the Advance is a Revolving Advance, delivery of the Advance
Confirmation Instrument, duly executed by the Borrower;
          (f) For any Title Insurance Policy not containing a Revolving Credit
Endorsement, the receipt by the Lender of an endorsement to the Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date and showing no additional exceptions to coverage other than the exceptions
shown on the Initial Closing Date and other exceptions approved by the Lender;
          (g) If the Advance is a Revolving Advance, the receipt by the Lender
of the first installment of Revolving Facility Fee for the Revolving Advance and
the entire Discount for the Revolving Advance payable by the Borrower pursuant
to Section 2.04;

-33-



--------------------------------------------------------------------------------



 



          (h) The receipt by the Lender of all legal fees and expenses payable
by the Borrower in connection with the Future Advance pursuant to Section
16.04(b); and
          (i) The satisfaction of all applicable General Conditions set forth in
Article XI.
SECTION 5.04 Determination of Allocable Facility Amount and Valuations.
     (a) Initial Determinations. On the Initial Closing Date, Lender shall
determine (i) the Allocable Facility Amount and Valuation for each Mortgaged
Property and (ii) the Aggregate Debt Service Coverage Ratio for the Trailing 12
Month Period and the Aggregate Loan to Value Ratio for the Trailing 12 Month
Period. The determinations made as of the Initial Closing Date shall remain
unchanged until the first anniversary of the Initial Closing Date.
     (b) Monitoring Determinations. (i) Once each Calendar Quarter or, if the
Commitment consists only of a Base Facility Commitment, once each Calendar Year,
within twenty (20) Business Days after Borrower has delivered to Lender the
reports required in Section 13.04, Lender shall determine the Aggregate Debt
Service Coverage Ratio for the Trailing 12 Month Period and the Aggregate Loan
to Value Ratio for the Trailing 12 Month Period with the other covenants set
forth in the Loan Documents, and whether the Borrower is in compliance, (ii)
After the first anniversary of the Initial Closing Date, on an annual basis, and
if Lender reasonably decides that changed market or property conditions warrant,
Lender shall determine Allocable Facility Amounts and Valuations, (iii) Lender
shall also redetermine Allocable Facility Amounts to take account of any
addition, release or substitution of Collateral or other event which invalidates
the outstanding determinations.
ARTICLE VI
ADDITIONS OF COLLATERAL
SECTION 6.01 Right to Add Collateral. Subject to the terms and conditions of
this Article, the Borrower shall have the right, from time to time during the
Term of this Agreement, to add Multifamily Residential Properties to the
Collateral Pool in accordance with the provisions of this Article.
SECTION 6.02 Procedure for Adding Collateral. The procedure for adding
Collateral set forth in this Section 6.02 shall apply to all additions of
Collateral in connection with this Agreement, including but not limited to
additions of Collateral in connection with substitutions of Collateral and
expansion of the Credit Facility.
          (a) Request. The Borrower may, not more than once each Calendar
Quarter, deliver a written request (“Collateral Addition Request”) to the
Lender, in the form attached as Exhibit Q to this Agreement, to add one or more
Multifamily Residential Properties to the Collateral Pool. Each Collateral
Addition Request shall be accompanied by the following:
          (i) The information relating to the proposed Additional Mortgaged
Property required by the form attached as Exhibit R to this Agreement
(“Collateral Addition Description Package”), as amended from time to time to
include information required under the DUS Guide; and

-34-



--------------------------------------------------------------------------------



 



          (ii) The payment of all Additional Collateral Due Diligence Fees
pursuant to Section 16.03(b) to the extent calculated by Lender at such time
(any portion of any Additional Collateral Due Diligence Fee not paid by Borrower
with the Collateral Additional Request shall be paid promptly upon demand by
Lender).
          (b) Additional Information. The Borrower shall promptly deliver to the
Lender any additional information concerning the proposed Additional Mortgaged
Property that the Lender may from time to time reasonably request.
          (c) Underwriting. The Lender shall evaluate the proposed Additional
Mortgaged Property, and shall make underwriting determinations as to (A) the
Aggregate Debt Service Coverage Ratios for the Trailing 12 Month Period and the
Aggregate Loan to Value Ratio for the Trailing 12 Month Period applicable to the
Collateral Pool, and (B) the Debt Service Coverage Ratio for the Trailing 12
Month Period and the Loan to Value Ratio for the Trailing 12 Month Period
applicable to the proposed Additional Property on the basis of the lesser of
(i) the acquisition price of the proposed Additional Mortgaged Property or
(ii) a Valuation made with respect to the proposed Additional Mortgaged
Property, and otherwise in accordance with Fannie Mae’s DUS Underwriting
Requirements. Within 30 days after receipt of (i) the Collateral Addition
Request for the Additional Mortgaged Property and (ii) all reports, certificates
and documents set forth on Exhibit S to this Agreement, including a zoning
analysis undertaken in accordance with Section 206 of the DUS Guide, the Lender
shall notify the Borrower whether or not it shall consent to the addition of the
proposed Additional Mortgaged Property to the Collateral Pool and, if it shall
so consent, shall set forth the Aggregate Debt Service Coverage Ratios for the
Trailing 12 Month Period and the Aggregate Loan to Value Ratio for the Trailing
12 Month Period which it estimates shall result from the addition of the
proposed Additional Mortgaged Property to the Collateral Pool. If the Lender
declines to consent to the addition of the proposed Additional Mortgaged
Property to the Collateral Pool, the Lender shall include, in its notice, a
brief statement of the reasons for doing so. Within five Business Days after
receipt of the Lender’s notice that it shall consent to the addition of the
proposed Additional Mortgaged Property to the Collateral Pool, the Borrower
shall notify the Lender whether or not it elects to cause the proposed
Additional Mortgaged Property to be added to the Collateral Pool. If the
Borrower fails to respond within the period of five Business Days, it shall be
conclusively deemed to have elected not to cause the proposed Additional
Mortgaged Property to be added to the Collateral Pool.
          (d) Closing. If, pursuant to subsection (c), the Lender consents to
the addition of the proposed Additional Mortgaged Property to the Collateral
Pool, the Borrower timely elects to cause the proposed Additional Mortgaged
Property to be added to the Collateral Pool and all conditions contained in
Section 6.03 are satisfied, the Lender shall permit the proposed Additional
Mortgaged Property to be added to the Collateral Pool, at a closing to be held
at offices designated by the Lender on a Closing Date selected by the Lender,
and occurring within 30 Business Days after the Lender’s receipt of the
Borrower’s election (or on such other date to which the Borrower and the Lender
may agree), provided that in any Calendar Quarter, the Closing Date for any
addition of an Additional Mortgaged Property to the Collateral Pool shall be on
the same day as the Closing Date of any release or substitution pursuant to
Article VII of this Agreement and any increase in the Credit Facility pursuant
to Article VIII of this Agreement.

-35-



--------------------------------------------------------------------------------



 



SECTION 6.03 Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool. The addition of an Additional Mortgaged
Property to the Collateral Pool on the Closing Date applicable to the Additional
Mortgaged Property is subject to the satisfaction of the following conditions
precedent:
     (a) If the Additional Mortgaged Property is being added to the Collateral
Pool prior to the first anniversary of the Initial Closing Date, the Coverage
and LTV Tests will be satisfied;
     (b) If the Additional Mortgaged Property is being added to the Collateral
Pool after the first anniversary of the Initial Closing Date, the proposed
Additional Mortgaged Property has a Debt Service Coverage Ratio for the Trailing
12 Month Period of not less than 155% and a Loan to Value Ratio for the Trailing
12 Month Period of not more than 55% and immediately after giving effect to the
requested addition, the Coverage and LTV Tests will be satisfied, and in the
case of any substitution effected pursuant to Section 7.04 of this Agreement,
the Coverage and LTV Tests are not adversely affected after giving effect to the
proposed substitution;
     (c) The receipt by the Lender of the Collateral Addition Fee and all legal
fees and expenses payable by the Borrower in connection with the Collateral
Addition pursuant to Section 16.04(b);
     (d) The delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Collateral Addition Loan Documents required by the
Lender, including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Additional Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to the Lender and in
form proper for recordation, as may be necessary in the opinion of the Lender to
perfect the Lien created by the applicable additional Security Instrument, and
any other Collateral Addition Loan Document creating a Lien in favor of the
Lender, and the payment of all taxes, fees and other charges payable in
connection with such execution, delivery, recording and filing;
     (e) If required by the Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of the Additional Mortgaged Property to the
Collateral Pool and, as to any Security Instrument so amended, the receipt by
the Lender of an endorsement to the Title Insurance Policy insuring the Security
Instrument, amending the effective date of the Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than the
exceptions shown on the Initial Closing Date and other exceptions approved by
the Lender;
     (f) If the Title Insurance Policy for the Additional Mortgaged Property
contains a Tie-In Endorsement, an endorsement to each other Title Insurance
Policy containing a Tie-In Endorsement, adding a reference to the Additional
Mortgaged Property; and
     (g) The satisfaction of all applicable General Conditions set forth in
Article XI.

-36-



--------------------------------------------------------------------------------



 



ARTICLE VII
RELEASES OF COLLATERAL
SECTION 7.01 Right to Obtain Releases of Collateral. Subject to the terms and
conditions of this Article, the Borrower shall have the right to obtain a
release of Collateral from the Collateral Pool in accordance with the provisions
of this Article.
SECTION 7.02 Procedure for Obtaining Releases of Collateral.
     (a) Request. In order to obtain a release of Collateral from the Collateral
Pool, the Borrower may deliver a written request for the release of Collateral
from the Collateral Pool (“Collateral Release Request”) to the Lender, in the
form attached as Exhibit T to this Agreement. The Collateral Release Request
shall not result in a termination of all or any part of the Credit Facility. The
Borrower may only terminate all or any part of the Credit Facility by delivering
a Revolving Facility Termination Request or Credit Facility Termination Request
pursuant to Articles IX or X. The Collateral Release Request shall be
accompanied by (and shall not be effective unless it is accompanied by) the
name, address and location of the Mortgaged Property to be released from the
Collateral Pool (“Collateral Release Property”).
     (b) Closing. If all conditions contained in Section 7.03 are satisfied, the
Lender shall cause the Collateral Release Property to be released from the
Collateral Pool, at a closing to be held at offices designated by the Lender on
a Closing Date selected by the Lender, and occurring within 30 days after the
Lender’s receipt of the Collateral Release Request (or on such other date to
which the Borrower and the Lender may agree, provided that in any Calendar
Quarter, the Closing Date for any release shall be on the same day as the
Closing Date of any addition of an Additional Mortgaged Property to the
Collateral Pool pursuant to Article VI of this Agreement or any increase in the
Credit Facility pursuant to Article VIII of this Agreement), by executing and
delivering, and causing all applicable parties to execute and deliver, all at
the sole cost and expense of the Borrower, instruments, in the form customarily
used by the Lender and reasonably satisfactory to the Title Company for releases
in the jurisdiction governing the perfection of the security interest being
released, releasing the applicable Security Instrument as a Lien on the
Collateral Release Property, and UCC-3 Termination Statements terminating the
UCC-1 Financing Statements perfecting a Lien on the portion of the Collateral
Release Property comprised of personal property and such other documents and
instruments as the Borrower may reasonably request evidencing the release of the
applicable Collateral from any lien securing the Obligations (including a
termination of any restriction on the use of any accounts relating to the
Collateral Release Property) and the release and return to the Borrower of any
and all escrowed amounts relating thereto. The instruments referred to in the
preceding sentence are referred to in this Article as the “Collateral Release
Documents.”
     (c) Release Price. The “Release Price” for each Mortgaged Property other
than Mortgaged Properties released from a Security Instrument in connection with
a Substitution of Collateral pursuant to Section 7.04 of this Agreement means
the greater of (i) the Allocable Facility Amount for the Mortgaged Property to
be released and (ii) the amount, if any, of Advances Outstanding which are
required to be repaid by the Borrower to the Lender in connection with the
proposed release of the Mortgaged Property from the Collateral Pool, so that,
immediately after the release, the Coverage and LTV Tests will be satisfied and
neither the Aggregate Debt Service

-37-



--------------------------------------------------------------------------------



 



Coverage Ratios for the Trailing 12 Month Period will be reduced nor the
Aggregate Loan to Value Ratio for the Trailing 12 Month Period will be increased
as a result of such release. In addition to the Release Price, the Borrower
shall pay to the Lender all associated prepayment premiums and other amounts due
under the Notes and any Advance Confirmation Instruments evidencing the Advances
being repaid.
     (d) Application of Release Price. The Release Price shall be applied
against the Revolving Advances Outstanding until there are no further Revolving
Advances Outstanding, and thereafter shall be held by the Lender (or its
appointed collateral agent) as substituted Collateral (“Substituted Cash
Collateral”), in accordance with a security agreement and other documents in
form and substance acceptable to the Lender (or, at the Borrower’s option, may
be applied against the prepayment of Base Facility Advances, so long as the
prepayment is permitted under the Base Facility Note for the Base Facility
Advance). Any portion of the Release Price held as Substituted Cash Collateral
may be released if, immediately after giving effect to the release, each of the
conditions set forth in Section 7.03(a) below shall have been satisfied. If, on
the date on which the Borrower pays the Release Price, Revolving Advances are
Outstanding but are not then due and payable, the Lender shall hold the payments
as additional Collateral for the Credit Facility, until the next date on which
Revolving Advances are due and payable, at which time the Lender shall apply the
amounts held by it to the amounts of the Revolving Advances due and payable.
SECTION 7.03 Conditions Precedent to Release of Collateral Release Property from
the Collateral. The obligation of the Lender to release a Collateral Release
Property from the Collateral Pool by executing and delivering the Collateral
Release Documents on the Closing Date, are subject to the satisfaction of the
following conditions precedent on or before the Closing Date:
          (a) Immediately after giving effect to the requested release the
Coverage and LTV Tests will be satisfied, and in the case of any substitution
effected pursuant to Section 7.04 of this Agreement, the Coverage and LTV Tests
are not adversely affected after giving effect to the proposed substitution;
          (b) Receipt by the Lender of the Release Price;
          (c) Receipt by the Lender of all legal fees and expenses payable by
the Borrower in connection with the release pursuant to Section 16.04(b);
          (d) Receipt by the Lender on the Closing Date of one or more
counterparts of each Collateral Release Document, dated as of the Closing Date,
signed by each of the parties (other than the Lender) who is a party to such
Collateral Release Document;
          (e) If required by the Lender, amendments to the Notes and the
Security Instruments, reflecting the release of the Collateral Release Property
from the Collateral Pool and, as to any Security Instrument so amended, the
receipt by the Lender of an endorsement to the Title Insurance Policy insuring
the Security Instrument, amending the effective date of the Title Insurance
Policy to the Closing Date and showing no additional exceptions to coverage
other than the exceptions shown on the Initial Closing Date and other exceptions
approved by the Lender;
          (f) If the Lender determines the Collateral Release Property to be one
phase of a project, and one or more other phases of the project are Mortgaged
Properties which will remain in

-38-



--------------------------------------------------------------------------------



 



the Collateral Pool (“Remaining Mortgaged Properties”), the Lender’s
determination that the Remaining Mortgaged Properties can be operated separately
from the Collateral Release Property and any other phases of the project which
are not Mortgaged Properties. In making this determination, the Lender shall
evaluate whether the Remaining Mortgaged Properties comply with the terms of
Sections 203 and 208 of the DUS Guide, which, as of the date of this Agreement,
require, among other things, that a phase which constitutes collateral for a
loan made in accordance with the terms of the DUS Guide (i) have adequate
ingress and egress to existing public roadways, either by location of the phase
on a dedicated, all-weather road or by access to such a road by means of a
satisfactory easement, (ii) have access which is sufficiently attractive and
direct from major thoroughfares to be conducive to continued good marketing,
(iii) have a location which is not (A) inferior to other phases, (B) such that
inadequate maintenance of other phases would have a significant negative impact
on the phase, and (C) such that the phase is visible only after passing through
the other phases of the project and (iv) comply with such other issues as are
dictated by prudent practice;
          (g) Receipt by the Lender of endorsements to the Tie-In Endorsements
of the Title Insurance Policies, if deemed necessary by the Lender, to reflect
the release;
          (h) Receipt by the Lender on the Closing Date of a writing, dated as
of the Closing Date, signed by the Borrower, in the form attached as Exhibit U
to this Agreement, pursuant to which the Borrower confirms that its obligations
under the Loan Documents are not adversely affected by the release of the
Collateral Release Property from the Collateral;
          (i) The remaining Mortgaged Properties in the Collateral Pool shall
satisfy the then-existing Geographical Diversification Requirements;
          (j) The satisfaction of all applicable General Conditions set forth in
Article XI; and
          (k) Notwithstanding the other provisions of this Section 7.03, no
release of any of the Mortgaged Properties shall be made unless the Borrower has
provided title insurance to Lender in respect of each of the remaining Mortgage
Properties in the Collateral Pool in an amount equal to 150% of the Initial
Value of each such Mortgaged Property.
SECTION 7.04 Substitutions. Subject to the terms, conditions and limitations of
Articles VI and VII and provided that the Valuation of the Multifamily
Residential Property sought to be added to the Collateral Pool equals or exceeds
the Valuation of the Mortgaged Property sought to be released from the
Collateral Pool, the Borrower may simultaneously add a Multifamily Residential
Property to the Collateral Pool and release a Mortgaged Property from the
Collateral Pool, thereby effecting a substitution of Collateral, provided that
Sections 7.02(c), 7.02(d) and 7.03(b) shall not apply to a substitution of
Collateral.
ARTICLE VIII
EXPANSION OF CREDIT FACILITY
SECTION 8.01 Right to Increase Commitment. Subject to the terms, conditions and
limitations of this Article, the Borrower shall have the right to increase the
Base Facility Commitment, the

-39-



--------------------------------------------------------------------------------



 



Revolving Facility Commitment, or both. The Borrower’s right to increase the
Commitment is subject to the following limitations:
          (a) Commitment. After giving effect to the proposed increase, the
Commitment (without regard to the actual amount of Revolving Advances
Outstanding, but taking into account the aggregate original principal amount of
all Base Facility Advances made under this Agreement to the Closing Date) shall
not exceed $200,000,000.
          (b) Minimum Request. Each Request for an increase in the Commitment
shall be in the minimum amount of $10,000,000.
          (c) Terms and Conditions. The terms and conditions of this Agreement
shall apply to any increase in the Commitment.
SECTION 8.02 Procedure for Obtaining Increases in Commitment.
          (a) Request. In order to obtain an increase in the Commitment, the
Borrower shall deliver a written request for an increase (a “Credit Facility
Expansion Request”) to the Lender, in the form attached as Exhibit V to this
Agreement. Each Credit Facility Expansion Request shall be accompanied by the
following:
          (i) A designation of the amount of the proposed increase;
          (ii) A designation of the increase in the Base Facility Credit
Commitment and the Revolving Facility Credit Commitment;
          (iii) A request that the Lender inform the Borrower of any change in
the Geographical Diversification Requirements; and
          (iv) A request that the Lender inform the Borrower of the Base
Facility Fee and the Revolving Facility Fee to apply to Advances drawn from such
increase in the Commitment.
          (b) Closing. If all conditions contained in Section 8.03 are
satisfied, the Lender shall permit the requested increase in the Commitment, at
a closing to be held at offices designated by the Lender on a Closing Date
selected by the Lender, and occurring within fifteen (15) Business Days after
the Lender’s receipt of the Credit Facility Expansion Request (or on such other
date to which the Borrower and the Lender may agree), provided that in any
Calendar Quarter the Closing Date for addition of an Additional Mortgaged
Property to the Collateral Pool pursuant to Article VI of this Agreement and any
increase of the Credit Facility shall be on the same day as the Closing Date for
any release or substitution pursuant to Article VII of this Agreement.
SECTION 8.03 Conditions Precedent to Increase in Commitment. The right of the
Borrower to increase the Commitment is subject to the satisfaction of the
following conditions precedent on or before the Closing Date:
          (a) After giving effect to the requested increase the Coverage and LTV
Tests will be satisfied;

-40-



--------------------------------------------------------------------------------



 



     (b) Payment by the Borrower of the Expansion Origination Fee in accordance
with Section 16.02(b) and all legal fees and expenses payable by the Borrower in
connection with the expansion of the Commitment pursuant to Section 16.04(b);
     (c) The receipt by the Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date, increasing the limits of liability to the Commitment, as increased under
this Article, showing no additional exceptions to coverage other than the
exceptions shown on the Initial Closing Date (or, if applicable, the last
Closing Date with respect to which the Title Insurance Policy was endorsed) and
other exceptions approved by the Lender, together with any reinsurance
agreements required by the Lender;
     (d) The receipt by the Lender of fully executed original copies of all
Credit Facility Expansion Loan Documents, each of which shall be in full force
and effect, and in form and substance satisfactory to the Lender in all
respects;
     (e) if determined necessary by the Lender, the Borrower’s agreement to such
geographical diversification requirements as the Lender may determine; and
     (f) The satisfaction of all applicable General Conditions set forth in
Article XI.
ARTICLE IX
COMPLETE OR PARTIAL TERMINATION OF FACILITIES
SECTION 9.01 Right to Complete or Partial Termination of Facilities. Subject to
the terms and conditions of this Article, the Borrower shall have the right to
permanently reduce the Revolving Facility Commitment and the Base Facility
Commitment in accordance with the provisions of this Article.
SECTION 9.02 Procedure for Complete or Partial Termination of Facilities.
     (a) Request. In order to permanently reduce the Revolving Facility
Commitment (other than in connection with a conversion of all or a portion of
the Revolving Loan Commitment to a Base Facility Commitment, which reduction
shall be automatic) or the Base Facility Commitment, the Borrower may deliver a
written request for the reduction (“Facility Termination Request”) to the
Lender, in the form attached as Exhibit W to this Agreement. A permanent
reduction of the Revolving Facility Commitment to $0 shall be referred to as a
“Complete Revolving Facility Termination.” A permanent reduction of the Base
Facility Commitment to $0 shall be referred to as a “Complete Base Facility
Termination.” The Facility Termination Request shall be accompanied by the
following:
          (i) A designation of the proposed amount of the reduction in the
Commitment; and
          (ii) Unless there is a Complete Revolving Facility Termination or a
Complete Base Facility Termination, a designation by the Borrower of any
Revolving Advances which will be prepaid or Fixed Advances which will be
prepaid, as the case may be.

-41-



--------------------------------------------------------------------------------



 



Any release of Collateral, whether or not made in connection with a Facility
Termination Request, must comply with all conditions to a release which are set
forth in Article VII.
               (b) Closing. If all conditions contained in Section 9.03 are
satisfied, the Lender shall permit the Revolving Facility Commitment or Base
Facility Commitment, as the case may be, to be reduced to the amount designated
by the Borrower, at a closing to be held at offices designated by the Lender on
a Closing Date selected by the Lender, within fifteen (15) Business Days after
the Lender’s receipt of the Facility Termination Request (or on such other date
to which the Borrower and the Lender may agree), by executing and delivering a
counterpart of an amendment to this Agreement, in the form attached as Exhibit X
to this Agreement, evidencing the reduction in the Commitment. The document
referred to in the preceding sentence is referred to in this Article as the
“Facility Termination Document.”
SECTION 9.03 Conditions Precedent to Complete or Partial Termination of
Facilities. The right of the Borrower to reduce the Commitments and the
obligation of the Lender to execute the Facility Termination Document, are
subject to the satisfaction of the following conditions precedent on or before
the Closing Date:
               (a) Payment by the Borrower in full of all of the Revolving
Advances Outstanding required to be paid in order that the aggregate unpaid
principal balance of all Revolving Advances Outstanding is not greater than the
Revolving Facility Commitment, including any associated prepayment premiums or
other amounts due under the Notes (but if the Borrower is not required to prepay
all of the Revolving Advances, the Borrower shall have the right to select which
of the Revolving Advances shall be repaid);
               (b) If applicable, payment by the Borrower of the Facility
Termination Fee;
               (c) Receipt by the Lender on the Closing Date of one or more
counterparts of the Facility Termination Document, dated as of the Closing Date,
signed by each of the parties (other than the Lender) who is a party to such
Facility Termination Document; and
               (d) The satisfaction of all applicable General Conditions set
forth in Article XI.
ARTICLE X
TERMINATION OF CREDIT FACILITY
SECTION 10.01 Right to Terminate Credit Facility. Subject to the terms and
conditions of this Article, the Borrower shall have the right to terminate this
Agreement and the Credit Facility and receive a release of all of the Collateral
from the Collateral Pool in accordance with the provisions of this Article.
SECTION 10.02 Procedure for Terminating Credit Facility.
               (a) Request. In order to terminate this Agreement and the Credit
Facility, the Borrower shall deliver a written request for the termination
(“Credit Facility Termination Request”) to the Lender, in the form attached as
Exhibit Y to this Agreement.

-42-



--------------------------------------------------------------------------------



 



               (b) Closing. If all conditions contained in Section 10.03 are
satisfied, this Agreement shall terminate, and the Lender shall cause all of the
Collateral to be released from the Collateral Pool, at a closing to be held at
offices designated by the Lender on a Closing Date selected by the Lender,
within 30 Business Days after the Lender’s receipt of the Credit Facility
Termination Request (or on such other date to which the Borrower and the Lender
may agree), by executing and delivering, and causing all applicable parties to
execute and deliver, all at the sole cost and expense of the Borrower, (i)
instruments, in the form customarily used by the Lender for releases in the
jurisdictions in which the Mortgaged Properties are located, releasing all of
the Security Instruments as a Lien on the Mortgaged Properties, (ii) UCC-3
Termination Statements terminating all of the UCC-1 Financing Statements
perfecting a Lien on the personal property located on the Mortgaged Properties,
in form customarily used in the jurisdiction governing the perfection of the
security interest being released, (iii) such other documents and instruments as
the Borrower may reasonably request evidencing the release of the Collateral
from any lien securing the Obligations (including a termination of any
restriction on the use of any accounts relating to the Collateral) and the
release and return to the Borrower of any and all escrowed amounts relating
thereto, (iv) instruments releasing the Borrower from its obligations under this
Agreement and any and all other Loan Documents, and (v) the Notes, each marked
paid and canceled. The instruments referred to in the preceding sentence are
referred to in this Article as the “Facility Termination Documents.”
SECTION 10.03 Conditions Precedent to Termination of Credit Facility. The right
of the Borrower to terminate this Agreement and the Credit Facility and to
receive a release of all of the Collateral from the Collateral Pool and the
Lender’s obligation to execute and deliver the Facility Termination Documents on
the Closing Date are subject to the following conditions precedent:
               (a) Payment by the Borrower in full of all of the Notes
Outstanding on the Closing Date, including any associated prepayment premiums or
other amounts due under the Notes and all other amounts owing by the Borrower to
the Lender under this Agreement;
               (b) If applicable, defeasance by the Borrower, in accordance with
the provisions of Section 3.10 of this Agreement, with respect to all Base
Facility Notes Outstanding on the Closing Date;
               (c) If applicable, payment of the Facility Termination Fee; and
               (d) The satisfaction of all applicable General Conditions set
forth in Article XI.
ARTICLE XI
GENERAL CONDITIONS PRECEDENT TO ALL REQUESTS
     The obligation of the Lender to close the transaction requested in a
Request shall be subject to the following conditions precedent (“General
Conditions”) in addition to any other conditions precedent set forth in this
Agreement:
SECTION 11.01 Conditions Applicable to All Requests. Each of the following
conditions precedent shall apply to all Requests:

-43-



--------------------------------------------------------------------------------



 



               (a) Payment of Expenses. The payment by the Borrower of the
Lender’s reasonable fees and expenses payable in accordance with this Agreement
for which the Lender has presented an invoice on or before the Closing Date for
the Request.
               (b) No Material Adverse Change. There has been no material
adverse change in the financial condition, business or prospects of the Borrower
or in the physical condition, operating performance or value of any of the
Mortgaged Properties since the Initial Closing Date (or, with respect to the
conditions precedent to the Initial Advance, from the condition, business or
prospects reflected in the financial statements, reports and other information
obtained by the Lender during its review of the Borrower and the Initial
Mortgaged Properties).
               (c) No Default. There shall exist no Event of Default or
Potential Event of Default on the Closing Date for the Request and, after giving
effect to the transaction requested in the Request, no Event of Default or
Potential Event of Default shall have occurred.
               (d) No Insolvency. The Borrower is not insolvent (within the
meaning of any applicable federal or state laws relating to bankruptcy or
fraudulent transfers) nor will it be rendered insolvent by the transactions
contemplated by the Loan Documents, including the making of a Future Advance,
or, after giving effect to such transactions, will be left with an unreasonably
small capital with which to engage in its business or undertakings, or will have
intended to incur, or believe that it has incurred, debts beyond its ability to
pay such debts as they mature or will have intended to hinder, delay or defraud
any existing or future creditor.
               (e) No Untrue Statements. The Loan Documents shall not contain
any untrue or misleading statement of a material fact and shall not fail to
state a material fact necessary in order to make the information contained
therein not misleading.
               (f) Representations and Warranties. All representations and
warranties made by the Borrower in the Loan Documents shall be true and correct
in all material respects on the Closing Date for the Request with the same force
and effect as if such representations and warranties had been made on and as of
the Closing Date for the Request.
               (g) No Condemnation or Casualty. There shall not be pending or
threatened any condemnation or other taking, whether direct or indirect, against
any Mortgaged Property and there shall not have occurred any casualty to any
improvements located on any Mortgaged Property.
               (h) Delivery of Closing Documents. The receipt by the Lender of
the following, each dated as of the Closing Date for the Request, in form and
substance satisfactory to the Lender in all respects:
               (i) A Compliance Certificate;
               (ii) An Organizational Certificate; and
               (iii) Such other documents, instruments, approvals (and, if
requested by the Lender, certified duplicates of executed copies thereof) and
opinions as the Lender may request.

-44-



--------------------------------------------------------------------------------



 



               (i) Covenants. The relevant Borrower is in full compliance — with
each of the covenants set forth in Articles XIII, XIV and XV of this Agreement,
without giving effect to any notice and cure rights of the relevant Borrower.
SECTION 11.02 Delivery of Closing Documents Relating to Initial Advance Request,
Collateral Addition Request, Credit Facility Expansion Request or Future Advance
Request. With respect to the closing of the Initial Advance Request, a
Collateral Addition Request, a Credit Facility Expansion Request, or a Future
Advance Request, it shall be a condition precedent that the Lender receives each
of the following, each dated as of the Closing Date for the Request, in form and
substance satisfactory to the Lender in all respects:
               (a) Loan Documents. Fully executed original copies of each Loan
Document required to be executed in connection with the Request, duly executed
and delivered by the parties thereto (other than the Lender), each of which
shall be in full force and effect.
               (b) Opinion. Favorable opinions of counsel to the Borrower, as to
the due organization and qualification of the Borrower, the due authorization,
execution, delivery and enforceability of each Loan Document executed in
connection with the Request and such other matters as the Lender may reasonably
require.
SECTION 11.03 Delivery of Property-Related Documents. With respect to each of
the Mortgaged Properties to be made part of the Collateral Pool on the Closing
Date for the Initial Advance Request or a Collateral Addition Request, it shall
be a condition precedent that the Lender receive each of the following, each
dated as of the Closing Date for the Initial Advance Request or Collateral
Addition Request, as the case may be, in form and substance satisfactory to the
Lender in all respects:
               (a) A favorable opinion of local counsel to the Borrower or the
Lender as to the enforceability of the Security Instrument, and any other Loan
Documents, executed in connection with the Request.
               (b) A commitment for the Title Insurance Policy applicable to the
Mortgaged Property and a pro forma Title Insurance Policy based on the
Commitment.
               (c) The Insurance Policy (or a certified copy of the Insurance
Policy) applicable to the Mortgaged Property.
               (d) The Survey applicable to the Mortgaged Property.
               (e) Evidence satisfactory to the Lender of compliance of the
Mortgaged Property with property laws as required by Sections 205 and 206 of
Part III of the DUS Guide.
               (f) An Appraisal of the Mortgaged Property.
               (g) A Replacement Reserve Agreement, providing for the
establishment of a replacement reserve account, to be pledged to the Lender, in
which the owner shall (unless waived by the Lender) periodically deposit amounts
for replacements for improvements at the Mortgaged Property and as additional
security for the Borrower’s obligations under the Loan Documents.

-45-



--------------------------------------------------------------------------------



 



               (h) A Completion/Repair and Security Agreement, on the standard
form required by the DUS Guide.
               (i) If no management agreement is in effect for a Mortgaged
Property, an Agreement Regarding Management Agreement or, if a management
agreement is in effect for a Mortgaged Property, an Assignment of Management
Agreement, on the standard form required by the DUS Guide.
               (j) An Assignment of Leases and Rents, if the Lender determines
one to be necessary or desirable, provided that the provisions of any such
assignment shall be substantively identical to those in the Security Instrument
covering the Collateral, with such modifications as may be necessitated by
applicable state or local law.
               (k) With respect to a Collateral Addition Request, adding the
Borrower as a party and adding a Property Account for the Mortgaged Property.
ARTICLE XII
REPRESENTATIONS AND WARRANTIES
SECTION 12.01 Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants to the Lender as follows:
          (a) Due Organization; Qualification.
          (1) The Borrower is a duly formed and existing corporation. The
Borrower is qualified to transact business and is in good standing in each other
jurisdiction in which such qualification and/or standing is necessary to the
conduct of its business and where the failure to be so qualified would adversely
affect the validity of, the enforceability of, or the ability of the Borrower to
perform the Obligations under this Agreement and the other Loan Documents. The
Borrower is qualified to transact business and is in good standing in each State
in which it owns a Mortgaged Property.
          (2) The Borrower’s principal place of business, principal office and
office where it keeps its books and records as to the Collateral is located at
its address set out in Section 23.08.
          (3) The Borrower has observed all customary formalities regarding its
corporate existence.
          (b) Power and Authority. The Borrower has the requisite power and
authority (i) to own its properties and to carry on its business as now
conducted and as contemplated to be conducted in connection with the performance
of the Obligations hereunder and under the other Loan Documents and (ii) to
execute and deliver this Agreement and the other Loan Documents and to carry out
the transactions contemplated by this Agreement and the other Loan Documents.
          (c) Due Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents have been duly authorized by all
necessary action and

-46-



--------------------------------------------------------------------------------



 



proceedings by or on behalf of the Borrower, and no further approvals or filings
of any kind, including any approval of or filing with any Governmental
Authority, are required by or on behalf of the Borrower as a condition to the
valid execution, delivery and performance by the Borrower of this Agreement or
any of the other Loan Documents.
          (d) Valid and Binding Obligations. This Agreement and the other Loan
Documents have been duly authorized, executed and delivered by the Borrower and
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles affecting the
enforcement of creditors’ rights generally or by equitable principles or by the
exercise of discretion by any court.
          (e) Non-contravention; No Liens. Neither the execution and delivery of
this Agreement and the other Loan Documents, nor the fulfillment of or
compliance with the terms and conditions of this Agreement and the other Loan
Documents nor the performance of the Obligations:
          (1) does or will conflict with or result in any breach or violation of
any Applicable Law enacted or issued by any Governmental Authority or other
agency having jurisdiction over the Borrower, any of the Mortgaged Properties or
any other portion of the Collateral or other assets of the Borrower, or any
judgment or order applicable to the Borrower or to which the Borrower, any of
the Mortgaged Properties or other assets of the Borrower are subject;
          (2) does or will conflict with or result in any material breach or
violation of, or constitute a default under, any of the terms, conditions or
provisions of the Borrower’s Organizational Documents, any indenture, existing
agreement or other instrument to which the Borrower is a party or to which the
Borrower, any of the Mortgaged Properties or any other portion of the Collateral
or other assets of the Borrower are subject;
          (3) does or will result in or require the creation of any Lien on all
or any portion of the Collateral or any of the Mortgaged Properties, except for
the Permitted Liens; or
          (4) does or will require the consent or approval of any creditor of
the Borrower, any Governmental Authority or any other Person except such
consents or approvals which have already been obtained.
          (f) Pending Litigation or other Proceedings. There is no pending or,
to the best knowledge of the Borrower, threatened action, suit, proceeding or
investigation, at law or in equity, before any court, board, body or official of
any Governmental Authority or arbitrator against or affecting any Mortgaged
Property or any other portion of the Collateral or other assets of the Borrower,
which, if decided adversely to the Borrower, would have, or may reasonably be
expected to have, a Material Adverse Effect. The Borrower is not in default with
respect to any order of any Governmental Authority.

-47-



--------------------------------------------------------------------------------



 



          (g) Solvency. The Borrower is not insolvent and will not be rendered
insolvent by the transactions contemplated by this Agreement or the other Loan
Documents and after giving effect to such transactions, the Borrower will not be
left with an unreasonably small amount of capital with which to engage in its
business or undertakings, nor will the Borrower have incurred, have intended to
incur, or believe that it has incurred, debts beyond its ability to pay such
debts as they mature. The Borrower did not receive less than a reasonably
equivalent value in exchange for incurrence of the Obligations. There (i) is no
contemplated, pending or, to the best of the Borrower’s knowledge, threatened
bankruptcy, reorganization, receivership, insolvency or like proceeding, whether
voluntary or involuntary, affecting the Borrower or any of the Mortgaged
Properties and (ii) has been no assertion or exercise of jurisdiction over the
Borrower or any of the Mortgaged Properties by any court empowered to exercise
bankruptcy powers.
          (h) No Contractual Defaults. There are no defaults by the Borrower or,
to the knowledge of the Borrower, by any other Person under any contract to
which the Borrower is a party relating to any Mortgaged Property, including any
management, rental, service, supply, security, maintenance or similar contract,
other than defaults which do not permit the non-defaulting party to terminate
the contract and which do not have, and are not reasonably expected to have, a
Material Adverse Effect. Neither the Borrower nor, to the knowledge of the
Borrower, any other Person, has received notice or has any knowledge of any
existing circumstances in respect of which it could receive any notice of
default or breach in respect of any contracts affecting or concerning any
Mortgaged Property, which would have a Material Adverse Effect.
          (i) Compliance with the Loan Documents. The Borrower is in compliance
with all provisions of the Loan Documents to which it is a party or by which it
is bound. The representations and warranties made by the Borrower in the Loan
Documents are true, complete and correct as of the Closing Date and do not
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
          (j) ERISA. The Borrower is in compliance in all material respects with
all applicable provisions of ERISA and has not incurred any liability to the
PBGC on a Plan under Title IV of ERISA. None of the assets of the Borrower
constitute plan assets (within the meaning of Department of Labor Regulation
(S) 2510.3-101) of any employee benefit plan subject to Title I of ERISA.
          (k) Financial Information. The financial projections relating to the
Borrower and delivered to the Lender on or prior to the date hereof, if any,
were prepared on the basis of assumptions believed by the Borrower, in good
faith at the time of preparation, to be reasonable and the Borrower is not aware
of any fact or information that would lead it to believe that such assumptions
are incorrect or misleading in any material respect; provided, however, that no
representation or warranty is made that any result set forth in such financial
projections shall be achieved. The financial statements of the Borrower which
have been furnished to the Lender are complete and accurate in all material
respects and present fairly the financial condition of the Borrower, as of its
date in accordance with GAAP, applied on a consistent basis, and since the date
of the most recent of such financial statements no event has occurred which
would have, or may reasonably be expected to have a Material Adverse Effect, and
there has not been any material transaction entered into by the Borrower other
than transactions in the ordinary course of business.

-48-



--------------------------------------------------------------------------------



 



The Borrower has no material contingent obligations which are not otherwise
disclosed in its most recent financial statements.
          (l) Accuracy of Information. No information, statement or report
furnished in writing to the Lender by the Borrower in connection with this
Agreement or any other Loan Document or in connection with the consummation of
the transactions contemplated hereby and thereby contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading; and the representations and warranties of the
Borrower and the statements, information and descriptions contained in the
Borrower’s closing certificates, as of the Closing Date, are true, correct and
complete in all material respects, do not contain any untrue statement or
misleading statement of a material fact, and do not omit to state a material
fact required to be stated therein or necessary to make the certifications,
representations, warranties, statements, information and descriptions contained
therein, in light of the circumstances under which they were made, not
misleading; and the estimates and the assumptions contained herein and in any
certificate of the Borrower delivered as of the Closing Date are reasonable and
based on the best information available to the Borrower.
          (m) Intentionally Omitted.
          (n) Governmental Approvals. No Governmental Approval not already
obtained or made is required for the execution and delivery of this Agreement or
any other Loan Document or the performance of the terms and provisions hereof or
thereof by the Borrower.
          (o) Governmental Orders. The Borrower is not presently under any cease
or desist order or other orders of a similar nature, temporary or permanent, of
any Governmental Authority which would have the effect of preventing or
hindering performance of its duties hereunder, nor are there any proceedings
presently in progress or to its knowledge contemplated which would, if
successful, lead to the issuance of any such order.
          (p) No Reliance. The Borrower acknowledges, represents and warrants
that it understands the nature and structure of the transactions contemplated by
this Agreement and the other Loan Documents, that it is familiar with the
provisions of all of the documents and instruments relating to such
transactions; that it understands the risks inherent in such transactions,
including the risk of loss of all or any of the Mortgaged Properties; and that
it has not relied on the Lender or Fannie Mae for any guidance or expertise in
analyzing the financial or other consequences of the transactions contemplated
by this Agreement or any other Loan Document or otherwise relied on the Lender
or Fannie Mae in any manner in connection with interpreting, entering into or
otherwise in connection with this Agreement, any other Loan Document or any of
the matters contemplated hereby or thereby.
          (q) Compliance with Applicable Law. The Borrower is in compliance with
Applicable Law, including all Governmental Approvals, if any, except for such
items of noncompliance that, singly or in the aggregate, have not had and are
not reasonably expected to cause, a Material Adverse Effect.

-49-



--------------------------------------------------------------------------------



 



          (r) Contracts with Affiliates. Except as otherwise approved in writing
by the Lender, the Borrower has not entered into and is not a party to any
contract, lease or other agreement with any Affiliate of the Borrower for the
provision of any service, materials or supplies to any Mortgaged Property
(including any contract, lease or agreement for the provision of property
management services, cable television services or equipment, gas, electric or
other utilities, security services or equipment, laundry services or equipment
or telephone services or equipment).
          (s) Lines of Business. Not less than sixty percent (60%) of the
Consolidated Total Assets of each Borrower consist of Multifamily Residential
Properties.
          (t) Status as a Real Estate Investment Trust. UDRT is qualified, and
is taxed as, a real estate investment trust under Subchapter M of the Internal
Revenue Code, and is not engaged in any activities which would jeopardize such
qualification and tax treatment.
SECTION 12.02 Representations and Warranties of the Borrower. The Borrower
owning a Mortgaged Property hereby represents and warrants to the Lender as
follows with respect to each of the Mortgaged Properties owned by it:
          (a) Title. The relevant Borrower has good, valid, marketable and
indefeasible title to each Mortgaged Property (either in fee simple or as tenant
under a ground lease meeting all of the requirements of the DUS Guide), free and
clear of all Liens whatsoever except the Permitted Liens. Each Security
Instrument, if and when properly recorded in the appropriate records, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid, perfected first lien on the Mortgaged
Property intended to be encumbered thereby (including the Leases related to such
Mortgaged Property and the rents and all rights to collect rents under such
Leases), subject only to Permitted Liens. Except for any Permitted Liens, there
are no Liens or claims for work, labor or materials affecting any Mortgaged
Property which are or may be prior to, subordinate to, or of equal priority
with, the Liens created by the Loan Documents. The Permitted Liens do not have,
and may not reasonably be expected to have, a Material Adverse Effect.
          (b) Impositions. The Borrower has filed all property and similar tax
returns required to have been filed by it with respect to each Mortgaged
Property and has paid and discharged, or caused to be paid and discharged, all
installments for the payment of all Taxes due to date, and all other material
Impositions imposed against, affecting or relating to each Mortgaged Property
other than those which have not become due, together with any fine, penalty,
interest or cost for nonpayment pursuant to such returns or pursuant to any
assessment received by it. Except for any Tax, levy or other assessment or
charge resulting from a reassessment of the value of a Mortgaged Property in the
ordinary course of business, the Borrower has no knowledge of any new proposed
Tax, levy or other governmental or private assessment or charge in respect of
any Mortgaged Property which has not been disclosed in writing to the Lender.
          (c) Zoning. Each Mortgaged Property complies in all material respects
with all Applicable Laws affecting such Mortgaged Property. Without limiting the
foregoing, all material Permits, including certificates of occupancy, have been
issued and are in full force and effect. Neither the Borrower nor, to the
knowledge of the Borrower, any former owner of any Mortgaged Property, has
received any written notification or threat of any actions or proceedings
regarding the

-50-



--------------------------------------------------------------------------------



 



noncompliance or nonconformity of any Mortgaged Property with any Applicable
Laws or Permits, nor is the Borrower otherwise aware of any such pending actions
or proceedings.
          (d) Leases. The Borrower has delivered to the Lender a true and
correct copy of its form apartment lease for each Mortgaged Property (and, with
respect to leases executed prior to the date on which the Borrower first owned
the Mortgaged Property, the form apartment lease used for such leases), and each
Lease with respect to such Mortgaged Property is in the form thereof, with no
material modifications thereto, except as previously disclosed in writing to the
Lender. Except as set forth in a Rent Roll, no Lease for any unit in any
Mortgaged Property (i) is for a term in excess of one year, including any
renewal or extension period unless such renewal or extension period is subject
to termination by the Borrower upon not more than 30 days’ written notice, (ii)
provides for prepayment of more than one month’s rent, or (iii) was entered into
in other than the ordinary course of business.
          (e) Rent Roll. The Borrower has executed and delivered to the Lender a
Rent Roll for each Mortgaged Property, each dated as of and delivered within
30 days prior to the Closing Date. Each Rent Roll sets forth each and every unit
subject to a Lease which is in full force and effect as of the date of such Rent
Roll. The information set forth on each Rent Roll is true, correct and complete
in all material respects as of its date and there has occurred no material
adverse change in the information shown on any Rent Roll from the date of each
such Rent Roll to the Closing Date. Except as disclosed in the Rent Roll with
respect to each Mortgaged Property or otherwise previously disclosed in writing
to the Lender, no Lease is in effect as of the date of the Rent Roll with
respect to such Mortgaged Property. Notwithstanding the foregoing, any
representation in this subsection (e) made with respect to a time period
occurring prior to the date on which the Borrower owned the Mortgaged Property
is made to the best of the Borrower’s knowledge.
          (f) Status of Landlord under Leases. Except for any assignment of
leases and rents which is a Permitted Lien or which is to be released in
connection with the consummation of the transactions contemplated by this
Agreement, the Borrower is the owner and holder of the landlord’s interest under
each of the Leases of units in each Mortgaged Property and there are no prior
outstanding assignments of any such Lease, or any portion of the rents,
additional rents, charges, issues or profits due and payable or to become due
and payable thereunder.
          (g) Enforceability of Leases. Each Lease constitutes the legal, valid
and binding obligation of the Borrower and, to the knowledge of the Borrower, of
each of the other parties thereto, enforceable in accordance with its terms,
subject only to bankruptcy, insolvency, reorganization or other similar laws
relating to creditors’ rights generally, and equitable principles, and except as
disclosed in writing to the Lender, no notice of any default by the Borrower
which remains uncured has been sent by any tenant under any such Lease, other
than defaults which do not have, and are not reasonably expected to have, a
Material Adverse Effect on the Mortgaged Property subject to the Lease.
          (h) No Lease Options. All premises demised to tenants under Leases are
occupied by such tenants as tenants only. No Lease contains any option or right
to purchase, right of first refusal or any other similar provisions. No option
or right to purchase, right of first refusal, purchase contract or similar right
exists with respect to any Mortgaged Property.

-51-



--------------------------------------------------------------------------------



 



     (i) Insurance. The Borrower has delivered to the Lender true and correct
certified copies of all Insurance Policies currently in effect as of the date of
this Agreement with respect to the Mortgaged Property which it owns. Each such
Insurance Policy complies in all material respects with the requirements set
forth in the Loan Documents.
     (j) Tax Parcels. Each Mortgaged Property is on one or more separate tax
parcels, and each such parcel (or parcels) is (or are) separate and apart from
any other property.
     (k) Encroachments. Except as disclosed on the Survey with respect to each
Mortgaged Property, none of the improvements located on any Mortgaged Property
encroaches upon the property of any other Person or upon any easement
encumbering the Mortgaged Property, nor lies outside of the boundaries and
building restriction lines of such Mortgaged Property and no improvement located
on property adjoining such Mortgaged Property lies within the boundaries of or
in any way encroaches upon such Mortgaged Property.
     (l) Independent Unit. Except for Permitted Liens and as disclosed on
Exhibit AA to this Agreement, or as disclosed in a Title Insurance Policy or
Survey for the Mortgaged Property, each Mortgaged Property is an independent
unit which does not rely on any drainage, sewer, access, parking, structural or
other facilities located on any Property not included either in such Mortgaged
Property or on public or utility easements for the (i) fulfillment of any
zoning, building code or other requirement of any Governmental Authority that
has jurisdiction over such Mortgaged Property, (ii) structural support, or (iii)
the fulfillment of the requirements of any Lease or other agreement affecting
such Mortgaged Property. The Borrower, directly or indirectly, has the right to
use all amenities, easements, public or private utilities, parking, access
routes or other items necessary or currently used for the operation of each
Mortgaged Property. All public utilities are installed and operating at each
Mortgaged Property and all billed installation and connection charges have been
paid in full. Each Mortgaged Property is either (x) contiguous to or (y)
benefits from an irrevocable unsubordinated easement permitting access from such
Mortgaged Property to a physically open, dedicated public street, and has all
necessary permits for ingress and egress and is adequately serviced by public
water, sewer systems and utilities. No building or other improvement not located
on a Mortgaged Property relies on any part of the Mortgaged Property to fulfill
any zoning requirements, building code or other requirement of any Governmental
Authority that has jurisdiction over the Mortgaged Property, for structural
support or to furnish to such building or improvement any essential building
systems or utilities.
     (m) Condition of the Mortgaged Properties. Except as disclosed in any third
party report delivered to the Lender prior to the date on which the Borrower’s
Mortgaged Property is added to the Collateral Pool, or otherwise disclosed in
writing by the Borrower to the Lender prior to such date, each Mortgaged
Property is in good condition, order and repair, there exist no structural or
other material defects in such Mortgaged Property (whether patent or, to the
best knowledge of the Borrower, latent or otherwise) and the Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in such Mortgaged Property, or any part of it, which would
adversely affect the insurability of such Mortgaged Property or cause the
imposition of extraordinary premiums or charges for insurance or of any
termination or threatened termination of any policy of insurance or bond. No
claims have been made against any contractor, architect or other party with
respect to the condition of any Mortgaged Property or the existence of any
structural or other material defect therein. No Mortgaged Property

-52-



--------------------------------------------------------------------------------



 



has been materially damaged by casualty which has not been fully repaired or for
which insurance proceeds have not been received or are not expected to be
received except as previously disclosed in writing to the Lender. There are no
proceedings pending for partial or total condemnation of any Mortgaged Property
except as disclosed in writing to the Lender.
SECTION 12.03 Representations and Warranties of the Lender. The Lender hereby
represents and warrants to the Borrower as follows:
     (a) Due Organization. The Lender is a corporation duly organized, validly
existing and in good standing under the laws of Ohio.
     (b) Power and Authority. The Lender has the requisite power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement.
     (c) Due Authorization. The execution and delivery by the Lender of this
Agreement, and the consummation by it of the transactions contemplated thereby,
and the performance by it of its obligations thereunder, have been duly and
validly authorized by all necessary action and proceedings by it or on its
behalf.
ARTICLE XIII
AFFIRMATIVE COVENANTS OF THE BORROWER
The Borrower agrees and covenants with the Lender that, at all times during the
Term of this Agreement:
SECTION 13.01 Compliance with Agreements; No Amendments. The Borrower shall
comply with all the terms and conditions of each Loan Document to which it is a
party or by which it is bound; provided, however, that the Borrower’s failure to
comply with such terms and conditions shall not be an Event of Default until the
expiration of the applicable notice and cure periods, if any, specified in the
applicable Loan Document.
SECTION 13.02 Maintenance of Existence. The Borrower shall maintain its
existence and continue to be a corporation, limited liability company or limited
partnership, as applicable, organized under the laws of the state of its
organization. The Borrower shall continue to be duly qualified to do business in
each jurisdiction in which such qualification is necessary to the conduct of its
business and where the failure to be so qualified would adversely affect the
validity of, the enforceability of, or the ability to perform, its obligations
under this Agreement or any other Loan Document.
SECTION 13.03 Maintenance of REIT Status. During the Term of this Agreement,
UDRT shall qualify, and be taxed as, a real estate investment trust under
Subchapter M of the Internal Revenue Code, and will not be engaged in any
activities which would jeopardize such qualification and tax treatment.
SECTION 13.04 Financial Statements; Accountants’ Reports; Other Information. The
Borrower shall keep and maintain at all times complete and accurate books of
accounts and records in sufficient detail to correctly reflect (x) all of the
Borrower’s financial transactions and assets and

-53-



--------------------------------------------------------------------------------



 



(y) the results of the operation of each Mortgaged Property and copies of all
written contracts, Leases and other instruments which affect each Mortgaged
Property (including all bills, invoices and contracts for electrical service,
gas service, water and sewer service, waste management service, telephone
service and management services). In addition, the Borrower shall furnish, or
cause to be furnished, to the Lender:
     (a) Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of its fiscal year during the Term of this
Agreement, the audited balance sheet of UDRT and its Subsidiaries as of the end
of such fiscal year, the audited statement of income, UDRT’s equity and retained
earnings of the UDRT and its Subsidiaries for such fiscal year and the audited
statement of cash flows of UDRT and its Subsidiaries for such fiscal year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the prior fiscal year, prepared in
accordance with GAAP, consistently applied, and accompanied by a certificate of
UDRT’s independent certified public accountants to the effect that such
financial statements have been prepared in accordance with GAAP, consistently
applied, and that such financial statements fairly present the results of its
operations and financial condition for the periods and dates indicated, with
such certification to be free of exceptions and qualifications as to the scope
of the audit or as to the going concern nature of the business.
     (b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after each of the first three fiscal quarters of each fiscal year
during the Term of this Agreement, the unaudited balance sheet of UDRT and its
Subsidiaries as of the end of such fiscal quarter, the unaudited statement of
income and retained earnings of UDRT and its Subsidiaries and the unaudited
statement of cash flows of UDRT and its Subsidiaries for the portion of the
fiscal year ended with the last day of such quarter, all in reasonable detail
and stating in comparative form the respective figures for the corresponding
date and period in the previous fiscal year, accompanied by a certificate of the
Chief Financial Officer or the Vice President of Finance of UDRT to the effect
that such financial statements have been prepared in accordance with GAAP,
consistently applied, and that such financial statements fairly present the
results of its operations and financial condition for the periods and dates
indicated subject to year end adjustments in accordance with GAAP.
     (c) Quarterly Property Statements. As soon as available, and in any event
within forty-five (45) days after each Calendar Quarter, a statement of income
and expenses of each Mortgaged Property accompanied by a certificate of the
Chief Financial Officer of UDRT to the effect that each such statement of income
and expenses fairly, accurately and completely presents the operations of each
such Mortgaged Property for the period indicated.
     (d) Annual Property Statements. On an annual basis within ninety (90) days
of the end of its fiscal year, an annual statement of income and expenses of
each Mortgaged Property accompanied by a certificate of the Chief Financial
Officer of UDRT to the effect that each such statement of income and expenses
fairly, accurately and completely presents the operations of each such Mortgaged
Property for the period indicated.
     (e) Updated Rent Rolls. As soon as available, and in any event within
forty-five (45) days after each Calendar Quarter, a current Rent Roll for each
Mortgaged Property, showing the name of each tenant, and for each tenant, the
space occupied, the lease expiration date, the rent payable, the rent paid and
any other information requested by the Lender and accompanied by a

-54-



--------------------------------------------------------------------------------



 



certificate of the Chief Financial Officer of UDRT to the effect that each such
Rent Roll fairly, accurately and completely presents the information required
therein.
     (f) Security Deposit Information. Upon the Lender’s request, an accounting
of all security deposits held in connection with any Lease of any part of any
Mortgaged Property, including the name and identification number of the accounts
in which such security deposits are held, the name and address of the financial
institutions in which such security deposits are held and the name and telephone
number of the person to contact at such financial institution, along with any
authority or release necessary for the Lender to access information regarding
such accounts.
     (g) Security Law Reporting Information. So long as UDRT is a reporting
company under the Securities and Exchange Act of 1934, promptly upon becoming
available, (a) copies of all financial statements, reports and proxy statements
sent or made available generally by UDRT, or any of its Affiliates, to its
respective security holders, (b) all regular and periodic reports and all
registration statements (other than the exhibits thereto and any registration
statements on Form S-8 or a similar form) and prospectuses, if any, filed by
UDRT, or any of its Affiliates, with the Securities and Exchange Commission or
other Governmental Authorities, and (c) all press releases and other statements
made available generally by UDRT, or any of its Affiliates, to the public
concerning material developments in the business of UDRT or other party.
     (h) Accountants’ Reports. Promptly upon receipt thereof, copies of any
reports or management letters submitted to the Borrower by its independent
certified public accountants in connection with the examination of its financial
statements made by such accountants (except for reports otherwise provided
pursuant to subsection (a) above); provided, however, that the Borrower shall
only be required to deliver such reports and management letters to the extent
that they relate to any Borrower or any Mortgaged Property.
     (i) Annual Budgets. Promptly, and in any event within 60 days after the
start of its fiscal year, an annual budget for each Mortgaged Property for such
fiscal year, setting forth an estimate of all of the costs and expenses,
including capital expenses, of maintaining and operating each Mortgaged
Property.
     (j) Borrower Plans and Projections. To the extent prepared in the ordinary
course of business of the Borrower and in the form prepared by the Borrower in
the ordinary course of business, within 30 days after its preparation, copies of
(1) the Borrower’s business plan for the current and the succeeding two fiscal
years, (2) the Borrower’s annual budget (including capital expenditure budgets)
and projections for each Mortgaged Property; and (3) the Borrower’s financial
projections for the current and the succeeding two fiscal years.
     (k) Strategic Plan. To the extent prepared in the ordinary course of
business of the Borrower and in the form prepared by the Borrower in the
ordinary course of business, within 30 days after its preparation, a written
narrative discussing the Borrower’s short and long range plans, including its
plans for operations, mergers, acquisitions and management, and accompanied by
supporting financial projections and schedules, certified by a member of Senior
Management as true, correct and complete (“Strategic Plan”) If the Borrower’s
Strategic Plan materially changes, then such person shall deliver to the Lender
the Strategic Plan as so changed.

-55-



--------------------------------------------------------------------------------



 



     (l) Annual Rental and Sales Comparable Analysis. To the extent prepared in
the ordinary course of business of the Borrower and in the form prepared by the
Borrower in the ordinary course of business, within 30 days after its
preparation, a rental and sales comparable analysis of the local real estate
market in which each Mortgaged Property is located.
     (m) Other Reports. Promptly upon receipt thereof, all schedules, financial
statements or other similar reports delivered by the Borrower pursuant to the
Loan Documents or requested by the Lender with respect to the Borrower’s
business affairs or condition (financial or otherwise) or any of the Mortgaged
Properties.
     (n) Certification. All certifications required to be delivered pursuant to
this Section 13.04 shall run directly to and be for the benefit of Lender and
Fannie Mae.
SECTION 13.05 Certificate of Compliance. The Borrower shall deliver to the
Lender concurrently with the delivery of the financial statements and/or reports
required to be delivered pursuant to Section 13.04 (a) and (b) above a
certificate signed by the Chief Financial Officer, Treasurer or Vice President
of Finance of UDRT stating that, to the best knowledge of such individual
following reasonable inquiry, (i) setting forth in reasonable detail the
calculations required to establish whether UDRT was in compliance with the
requirements of Sections 15.02 through 15.09 on the date of such financial
statements, and (ii) stating that, to the best knowledge of such individual
following reasonable inquiry, no Event of Default or Potential Event of Default
has occurred, or if an Event of Default or Potential Event of Default has
occurred, specifying the nature thereof in reasonable detail and the action
which UDRT is taking or proposes to take with respect thereto. Any certificate
required by this Section 13.05 shall run directly to and be for the benefit of
Lender and Fannie Mae.
SECTION 13.06 Maintain Licenses. The Borrower shall procure and maintain in full
force and effect all licenses, Permits, charters and registrations which are
material to the conduct of its business and shall abide by and satisfy all terms
and conditions of all such licenses, Permits, charters and registrations.
SECTION 13.07 Access to Records; Discussions With Officers and Accountants. To
the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, the Borrower shall permit the Lender, upon reasonable
notice to the Borrower and provided Lender observes reasonable security and
confidentiality procedures of the Borrower:
     (a) to inspect, make copies and abstracts of, and have reviewed or audited,
such of the Borrower’s books and records as may relate to the Obligations or any
Mortgaged Property;
     (b) to discuss the Borrower’s affairs, finances and accounts with any of
UDRT’s Chief Operating Officer, Chief Financial Officer, Vice President of
Finance, Treasurer, Assistant Treasurer, Comptroller and any other person
performing the functions of said officers;
     (c) to discuss the Borrower’s affairs, finances and accounts with its
independent public accountants, provided that the Chief Financial Officer of
UDRT has been given the opportunity by the Lender to be a party to such
discussions; and

-56-



--------------------------------------------------------------------------------



 



     (d) to receive any other information that the Lender deems necessary or
relevant in connection with any Advance, any Loan Document or the Obligations.
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default, all inspections shall be conducted at reasonable times during normal
business hours.
SECTION 13.08 Inform the Lender of Material Events. The Borrower shall promptly
inform the Lender in writing of any of the following (and shall deliver to the
Lender copies of any related written communications, complaints, orders,
judgments and other documents relating to the following) of which the Borrower
has actual knowledge:
     (a) Defaults. The occurrence of any Event of Default or any Potential Event
of Default under this Agreement or any other Loan Document;
     (b) Regulatory Proceedings. The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect;
     (c) Legal Proceedings. The commencement or threat of, or amendment to, any
proceedings by or against the Borrower in any Federal, state or local court or
before any Governmental Authority, or before any arbitrator, which, if adversely
determined, would have, or at the time of determination may reasonably be
expected to have, a Material Adverse Effect;
     (d) Bankruptcy Proceedings. The commencement of any proceedings by or
against the Borrower under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for it;
     (e) Regulatory Supervision or Penalty. The receipt of notice from any
Governmental Authority having jurisdiction over the Borrower that (A) the
Borrower is being placed under regulatory supervision, (B) any license, Permit,
charter, membership or registration material to the conduct of the Borrower’s
business or the Mortgaged Properties is to be suspended or revoked or (C) the
Borrower is to cease and desist any practice, procedure or policy employed by
the Borrower, as the case may be, in the conduct of its business, and such
cessation would have, or may reasonably be expected to have, a Material Adverse
Effect;
     (f) Environmental Claim. The receipt from any Governmental Authority or
other Person of any notice of violation, claim, demand, abatement, order or
other order or direction (conditional or otherwise) for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or consequential damages,
damage to the environment, pollution, contamination or other adverse effects on
the environment, removal, cleanup or remedial action or for fines, penalties or
restrictions, resulting from or based upon (a) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity or (b)
the violation, or alleged violation, of any Hazardous Materials Laws in
connection with any Mortgaged Property or any of the other assets of the
Borrower;

-57-



--------------------------------------------------------------------------------



 



     (g) Material Adverse Effects. The occurrence of any act, omission, change
or event which has a Material Adverse Effect, subsequent to the date of the most
recent audited financial statements of the Borrower delivered to the Lender
pursuant to Section 13.04;
     (h) Accounting Changes. Any material change in the Borrower’s accounting
policies or financial reporting practices; and
     (i) Legal and Regulatory Status. The occurrence of any act, omission,
change or event, including any Governmental Approval, the result of which is to
change or alter in any way the legal or regulatory status of the Borrower.
SECTION 13.09 Intentionally Omitted.
SECTION 13.10 Inspection. Subject to the rights of tenants and upon reasonable
notice, the Borrower shall permit any Person designated by the Lender: (i) to
make entries upon and inspections of the Mortgaged Properties; and (ii) to
otherwise verify, examine and inspect the amount, quantity, quality, value
and/or condition of, or any other matter relating to, any Mortgaged Property;
provided, however, that prior to an Event of Default or Potential Event of
Default, all such entries, examinations and inspections shall be conducted at
reasonable times during normal business hours.
SECTION 13.11 Compliance with Applicable Laws. The Borrower shall comply in all
material respects with all Applicable Laws now or hereafter affecting any
Mortgaged Property or any part of any Mortgaged Property or requiring any
alterations, repairs or improvements to any Mortgaged Property. The Borrower
shall procure and continuously maintain in full force and effect, and shall
abide by and satisfy all material terms and conditions of all Permits.
SECTION 13.12 Warranty of Title. The Borrower shall warrant and defend (a) the
title to each Mortgaged Property and every part of each Mortgaged Property,
subject only to Permitted Liens, and (b) the validity and priority of the lien
of the applicable Loan Documents, subject only to Permitted Liens, in each case
against the claims of all Persons whatsoever. The Borrower shall reimburse the
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by the Lender if an interest in any
Mortgaged Property, other than with respect to a Permitted Lien, is claimed by
others.
SECTION 13.13 Defense of Actions. The Borrower shall appear in and defend
(whether or not such defense is provided by Borrower’s insurance) any action or
proceeding purporting to affect the security for this Agreement or the rights or
power of the Lender hereunder, and shall pay all costs and expenses, including
the cost of evidence of title and reasonable attorneys’ fees, in any such action
or proceeding in which the Lender may appear. If the claim is insured and
Borrower’s insurance company provides a defense, Borrower may rely on such
defense. If the Borrower fails to perform any of the covenants or agreements
contained in this Agreement, or if any action or proceeding is commenced that is
not diligently defended by the Borrower which affects in any material respect
the Lender’s interest in any Mortgaged Property or any part thereof, including
eminent domain, code enforcement or proceedings of any nature whatsoever under
any Applicable Law, whether now existing or hereafter enacted or amended, then
the Lender may, but without obligation to do so and without notice to or demand
upon the Borrower and without releasing the

-58-



--------------------------------------------------------------------------------



 



Borrower from any Obligation, make such appearances, disburse such sums and take
such action as the Lender deems necessary or appropriate to protect the Lender’s
interest, including disbursement of attorney’s fees, entry upon such Mortgaged
Property to make repairs or take other action to protect the security of said
Mortgaged Property, and payment, purchase, contest or compromise of any
encumbrance, charge or lien which in the judgment of the Lender appears to be
prior or superior to the Loan Documents. In the event (i) that any Security
Instrument is foreclosed in whole or in part or that any Loan Document is put
into the hands of an attorney for collection, suit, action or foreclosure, or
(ii) of the foreclosure of any mortgage, deed to secure debt, deed of trust or
other security instrument prior to or subsequent to any Security Instrument or
any Loan Document in which proceeding the Lender is made a party or (iii) of the
bankruptcy of the Borrower or an assignment by the Borrower for the benefit of
their respective creditors, the Borrower shall be chargeable with and agrees to
pay all costs of collection and defense, including actual attorneys’ fees in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, which shall be due and payable together
with all required service or use taxes.
SECTION 13.14 Alterations to the Mortgaged Properties. Except as otherwise
provided in the Loan Documents, the Borrower shall have the right to undertake
any alteration, improvement, demolition, removal or construction (collectively,
“Alterations”) to the Mortgaged Property which it owns without the prior consent
of the Lender; provided, however, that in any case, no such Alteration shall be
made to any Mortgaged Property without the prior written consent of the Lender
if (i) such Alteration could reasonably be expected to adversely affect the
value of such Mortgaged Property or its operation as a multifamily housing
facility in substantially the same manner in which it is being operated on the
date such property became Collateral, (ii) the construction of such Alteration
could reasonably be expected to result in interference to the occupancy of
tenants of such Mortgaged Property such that tenants in occupancy with respect
to five percent (5%) or more of the Leases would be permitted to terminate their
Leases or to abate the payment of all or any portion of their rent, or (iii)
such Alteration will be completed in more than 12 months from the date of
commencement or in the last year of the Term of this Agreement. Notwithstanding
the foregoing, the Borrower must obtain the Lender’s prior written consent to
construct Alterations with respect to the Mortgaged Property costing in excess
of the lesser of (i) five percent (5%) of the Allocable Facility Amount of such
Mortgaged Property and (ii) $250,000 and the Borrower must give prior written
notice to the Lender of its intent to construct Alterations with respect to such
Mortgaged Property costing in excess of $100,000; provided, however, that the
preceding requirements shall not be applicable to Alterations made, conducted or
undertaken by the Borrower as part of the Borrower’s routine maintenance and
repair of the Mortgaged Properties as required by the Loan Documents.
SECTION 13.15 ERISA. The Borrower shall at all times remain in compliance in all
material respects with all applicable provisions of ERISA and similar
requirements of the PBGC.
SECTION 13.16 Loan Document Taxes. If any tax, assessment or Imposition (other
than a franchise tax imposed on or measured by, the net income or capital
(including branch profits tax) of the Lender (or any transferee or assignee
thereof, including a participation holder)) (“Loan Document Taxes”) is levied,
assessed or charged by the United States, or any State in the United States, or
any political subdivision or taxing authority thereof or therein upon any of the
Loan Documents or the obligations secured thereby, the interest of the Lender in
the Mortgaged

-59-



--------------------------------------------------------------------------------



 



Properties, or the Lender by reason of or as holder of the Loan Documents, the
Borrower shall pay all such Loan Document Taxes to, for, or on account of the
Lender (or provide funds to the Lender for such payment, as the case may be) as
they become due and payable and shall promptly furnish proof of such payment to
the Lender, as applicable. In the event of passage of any law or regulation
permitting, authorizing or requiring such Loan Document Taxes to be levied,
assessed or charged, which law or regulation in the opinion of counsel to the
Lender may prohibit the Borrower from paying the Loan Document Taxes to or for
the Lender, the Borrower shall enter into such further instruments as may be
permitted by law to obligate the Borrower to pay such Loan Document Taxes.
SECTION 13.17 Further Assurances. The Borrower, at the request of the Lender,
shall execute and deliver and, if necessary, file or record such statements,
documents, agreements, UCC financing and continuation statements and such other
instruments and take such further action as the Lender from time to time may
request as reasonably necessary, desirable or proper to carry out more
effectively the purposes of this Agreement or any of the other Loan Documents or
to subject the Collateral to the lien and security interests of the Loan
Documents or to evidence, perfect or otherwise implement, to assure the lien and
security interests intended by the terms of the Loan Documents or in order to
exercise or enforce its rights under the Loan Documents.
SECTION 13.18 Monitoring Compliance. Upon the request of the Lender, from time
to time, the Borrower shall promptly provide to the Lender such documents,
certificates and other information as may be deemed necessary to enable the
Lender to perform its functions under the Servicing Agreement.
SECTION 13.19 Leases. Each unit in each Mortgaged Property will be leased
pursuant to the form lease delivered to, and acceptable to, the Lender, with no
material modifications to such approved form lease, except as disclosed in
writing to the Lender.
SECTION 13.20 Appraisals. At any time and from time to time (but not to exceed
once per calendar year), the Lender shall be entitled to obtain an Appraisal of
any Mortgaged Property. At the time of the addition of a Mortgaged Property to
the Collateral Pool, the Lender shall be entitled to obtain an Appraisal of such
Mortgaged Property. The Borrower shall pay all of the Lender’s costs of
obtaining the Appraisal.
SECTION 13.21 Transfer of Ownership Interests of the Borrower.
     (a) Prohibition on Transfers and Changes of Control. The Borrower shall not
cause or permit a Transfer or a Change of Control.
     (b) Permitted Acts. Notwithstanding the provisions of paragraph (a) of this
Section 13.21, the following Transfers and transactions by the Borrower are
permitted without the consent of the Lender:
     (i) The grant of a leasehold interest in individual dwelling units or
commercial spaces in any Mortgaged Property in accordance with the Security
Instrument.
     (ii) A sale or other disposition of obsolete or worn out personal property
located in any Mortgaged Property which is contemporaneously replaced by
comparable

-60-



--------------------------------------------------------------------------------



 



personal property of equal or greater value which is free and clear of liens,
encumbrances and security interests other than those created by the Loan
Documents.
     (iii) The creation of a mechanic’s or materialmen’s lien or judgment lien
against a Mortgaged Property which is released of record or otherwise remedied
to Lender’s satisfaction within 30 days of the date of creation.
     (iv) The grant of an easement, if prior to the granting of the easement the
Borrower causes to be submitted to Lender all information required by Lender to
evaluate the easement, and if Lender consents to such easement based upon
Lender’s determination that the easement will not materially affect the
operation of the Mortgaged Property or Lender’s interest in the Mortgaged
Property and Borrower pays to Lender, on demand, all costs and expenses incurred
by Lender in connection with reviewing Borrower’s request. Lender shall not
unreasonably withhold its consent to or withhold its agreement to subordinate
the lien of a Security Instrument to (A) the grant of a utility easement serving
a Mortgaged Property to a publicly operated utility, or (B) the grant of an
easement related to expansion or widening of roadways, provided that any such
easement is in form and substance reasonably acceptable to Lender and does not
materially and adversely affect the access, use or marketability of a Mortgaged
Property.
     (v) The transfer of shares of common stock, membership interests, or other
beneficial or ownership interest or other forms of securities in the Borrower,
and the issuance of all varieties of convertible debt, equity and other similar
securities of the Borrower, and the subsequent transfer of such securities;
provided, however, that no Change in Control occurs as a result of such
transfer, either upon such transfer or upon the subsequent conversion to equity
or such convertible debt or other securities.
     (vi) The issuance by Borrower of additional limited partnership units or
convertible debt, equity, membership interests, and other similar securities,
and the subsequent transfer of such units or other securities; provided,
however, that no Change in Control occurs as the result of such transfer, either
upon such transfer or upon the subsequent conversion to equity of such
convertible debt or other securities.
     (vii) A merger with or acquisition of another entity by Borrower, provided
that (A) Borrower is the surviving entity after such merger or acquisition,
(B) no Change in Control occurs, and (C) such merger or acquisition does not
result in an Event of Default, as such terms are defined in this Agreement.
     (viii) A Transfer in connection with any substitution or release pursuant
to the terms and conditions of Article VII of this Agreement.
          (c) Consent to Prohibited Acts. Lender may, in its sole and absolute
discretion, consent to a Transfer or Change of Control that would otherwise
violate this Section 13.21 if, prior to the Transfer or Change of Control,
Borrower has satisfied each of the following requirements:
               (i) the submission to Lender of all information required by
Lender to make the determination required by this Section 13.21(c);

-61-



--------------------------------------------------------------------------------



 



     (ii) the absence of any Event of Default;
     (iii) the transferee meets all of the eligibility, credit, management and
other standards (including any standards with respect to previous relationships
between Lender and the transferee and the organization of the transferee)
customarily applied by Lender at the time of the proposed transaction to the
approval of borrowers in connection with the origination or purchase of similar
mortgages, deeds of trust or deeds to secure debt on multifamily properties;
     (iv) in the case of a transfer of direct or indirect ownership interests in
Borrower, if transferor or any other person has obligations under any Loan
Documents, the execution by the transferee of one or more individuals or
entities acceptable to Lender of an assumption agreement that is acceptable to
Lender and that, among other things, requires the transferee to perform all
obligations of transferor or such person set forth in such Loan Document, and
may require that the transferee comply with any provisions of this Instrument or
any other Loan Document which previously may have been waived by Lender;
     (v) Lender’s receipt of all of the following:
     (A) a transfer fee equal to 1 percent of the Commitment immediately prior
to the transfer.
     (B) In addition, Borrower shall be required to reimburse Lender for all of
Lender’s out-of-pocket costs (including reasonable attorneys’ fees) incurred in
reviewing the Borrower’s request.
     SECTION 13.22 Change in Senior Management. The Borrower shall give the
Lender notice of any change in the identity of the Chief Executive Officer or
the Chief Financial Officer of UDRT.
     SECTION 13.23 Date-Down Endorsements. At any time and from time to time, a
Lender may obtain an endorsement to each Title Insurance Policy containing a
Revolving Credit Endorsement, amending the effective date of the Title Insurance
Policy to the date of the title search performed in connection with the
endorsement. The Borrower shall pay for the cost and expenses incurred by the
Lender to the Title Company in obtaining such endorsement, provided that, for
each Title Insurance Policy, it shall not be liable to pay for more than one
such endorsement in any consecutive 12 month period.
     SECTION 13.24 Geographical Diversification. The Borrower shall maintain
Mortgaged Properties in the Collateral Pool so that the Collateral Pool consists
of at least four (4) Mortgaged Properties located in at least two (2) SMSA’s,
provided, however, that, upon the occurrence of any increase in the Commitment
pursuant to Article VIII, the Borrower shall at all times thereafter cause the
Collateral Pool to satisfy such other Geographical Diversification Requirements
as the Lender may determine and notify Borrower of at the time of the increase.
     SECTION 13.25 Ownership of Mortgaged Properties. The Borrower shall be the
sole owner of each of the Mortgaged Properties free and clear of any Liens other
than Permitted Liens.

-62-



--------------------------------------------------------------------------------



 



ARTICLE XIV
NEGATIVE COVENANTS OF THE BORROWER
The Borrower agrees and covenants with the Lender that, at all times during the
Term of this Agreement:
SECTION 14.01 Other Activities. The Borrower shall not:
          (a) either directly or indirectly sell, transfer, exchange or
otherwise dispose of any of its assets if such sale, transfer, exchange or
disposal would result in an Event of Default or Potential Event of Default;
          (b) amend its Organizational Documents in any material respect without
the prior written consent of the Lender except in connection with a stock split
or the issuance of stock of the Borrower, provided such stock split or issuance
does not result in an Event of Default or Potential Event of Default;
          (c) dissolve or liquidate in whole or in part, unless the surviving
entity is in compliance with the terms and conditions of this Agreement and the
Other Loan Documents;
          (d) merge or consolidate with any Person, unless the surviving entity
is in compliance with the terms and conditions of this Agreement and the Other
Loan Documents; or
          (e) use, or permit to be used, any Mortgaged Property for any uses or
purposes other than as a Multifamily Residential Property.
SECTION 14.02 Value of Security. The Borrower shall not take any action which
could reasonably be expected to have any Material Adverse Effect.
SECTION 14.03 Zoning. The Borrower shall not initiate or consent to any zoning
reclassification of any Mortgaged Property or seek any variance under any zoning
ordinance or use or permit the use of any Mortgaged Property in any manner that
could result in the use becoming a nonconforming use under any zoning ordinance
or any other applicable land use law, rule or regulation.
SECTION 14.04 Liens. The Borrower shall not create, incur, assume or suffer to
exist any Lien on any Mortgaged Property or any part of any Mortgaged Property,
except the Permitted Liens.
SECTION 14.05 Sale. The Borrower shall not Transfer any Mortgaged Property or
any part of any Mortgaged Property without the prior written consent of the
Lender (which consent may be granted or withheld in the Lender’s discretion), or
any interest in any Mortgaged Property, other than to enter into Leases for
units in a Mortgaged Property to any tenant in the ordinary course of business.
SECTION 14.06 Intentionally Omitted.

-63-



--------------------------------------------------------------------------------



 



SECTION 14.07 Principal Place of Business. The Borrower shall not change its
principal place of business or the location of its books and records, each as
set forth in Section 12.01(a), without first giving 30 days’ prior written
notice to the Lender.
SECTION 14.08 Intentionally Omitted.
SECTION 14.09 Change in Property Management. The Borrower shall not change the
management agent for any Mortgaged Property except to a management agent which
the Lender determines is qualified in accordance with the criteria set forth in
Section 701 of the DUS Guide.
SECTION 14.10 Condominiums. The Borrower shall not submit any Mortgaged Property
to a condominium regime during the Term of this Agreement.
SECTION 14.11 Restrictions on Distributions. The Borrower shall not make any
distributions of any nature or kind whatsoever to the owners of its Ownership
Interests as such if, at the time of such distribution, a Potential Event of
Default or an Event of Default has occurred and remains uncured.
SECTION 14.12 Conduct of Business. The conduct of the Borrower’s businesses
shall not violate the Organizational Documents pursuant to which it is formed.
SECTION 14.13 Limitation on Unimproved Real Property and New Construction. The
Borrower shall not permit:
     (a) the value of its real property which is not improved (except real
property on which phases of a Mortgaged Property are contemplated to be
constructed) by one or more buildings leased, or held out for lease, to third
parties (“Unimproved Real Property”) to exceed 10% of the value of all of its
“Real Estate Assets” (as that term is defined in Section 856(c)(6)(B) of the
Internal Revenue Code and the regulations thereunder); and
     (b) the sum of (i) the value of its Unimproved Real Property and (ii) the
value of its Real Estate Assets which are under construction or subject to
substantial rehabilitation to exceed 20% of the value of all of its Real Estate
Assets.
All of the foregoing values shall be reasonably determined by the Lender.
SECTION 14.14 No Encumbrance of Collateral Release Property. Unless the Borrower
sells a Collateral Release Property to a Person who is not an Affiliate of the
Borrower substantially simultaneously with the release of the Collateral Release
Property from the Collateral Pool, the Borrower shall not encumber the
Collateral Release Property for a period of 120 days following the release of
the Collateral Release Property from the Collateral Pool.
ARTICLE XV FINANCIAL COVENANTS OF THE BORROWER
The Borrower agrees and covenants with the Lender that, at all times during the
Term of this Agreement:

-64-



--------------------------------------------------------------------------------



 



SECTION 15.01 Financial Definitions. For all purposes of this Agreement, the
following terms shall have the respective meanings set forth below:
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) U.S. dollar denominated
time deposits and certificates of deposit of (i) any Lender, or (ii) any
domestic commercial bank of recognized standing (y) having capital and surplus
in excess of $500,000,000 and (z) whose short-term commercial paper rating from
S&P is at least A-2 (and not lower than A-3) or the equivalent thereof or from
Moody’s is at least P-2 (and not lower than P-3) or the equivalent thereof (any
such bank being an “Approved Bank”), in each case with maturities of not more
than 270 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated at least A-2 (and not lower than A-3) or the equivalent thereof by S&P or
at least P-2 (and not lower than P-3) or the equivalent by Moody’s and maturing
within six months of the date of acquisition, (d) repurchase agreements entered
into by a Person with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) obligations of any State of the United States or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
of at least AA- or Aa-3 by S&P or Moody’s, respectively, and maturing within
three years from the date of acquisition thereof, (f) Investments in municipal
auction preferred stock (i) rated A- (or the equivalent thereof) or better by
S&P or A3 (or the equivalent thereof) or better by Moody’s and (ii) with
dividends that reset at least once every 365 days and (g) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Borrower Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$100,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (f).
     “Consolidated Adjusted EBITDA” means for any period the Consolidated Group
the sum of Consolidated EBITDA for such period minus a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year). Except as
expressly provided otherwise, the applicable period shall be for the single
fiscal quarter ending as of the date of determination.
     “Consolidated EBITDA” means for any period for the Consolidated Group, the
sum of Consolidated Net Income plus Consolidated Interest Expense plus all
provisions for any Federal, state, or other income taxes plus depreciation,
amortization and other non cash charges, in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis, but excluding
in any event gains and losses on Investments and extraordinary gains and losses,
and taxes on such excluded gains and tax deductions or credit on account of such
excluded losses. Except as expressly provided otherwise, the applicable period
shall be for the single fiscal quarter ending as of the date of determination.

-65-



--------------------------------------------------------------------------------



 



     “Consolidated Adjusted Tangible Net Worth” means at any rate:
     (i) the sum of (A) the consolidated shareholders equity of the Consolidated
Group (net of Minority Interests) plus (B) accumulated depreciation of real
estate owned to the extent reflected in the then book value of the Consolidated
Assets, minus without duplication
     (ii) the Intangible Assets of the Consolidated Group.
     “Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis.
          “Consolidated Group” means the Borrower and its consolidated
Subsidiaries, as determined in accordance with GAAP.
          “Consolidated Interest Expense” means for any period for the
Consolidated Group, all interest expense, including the amortization of debt
discount and premium, the interest component under capital leases and the
implied interest component under Securitization Transactions in each case on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis.
          “Consolidated Net Income” means for any period the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP
applied on a consistent basis.
          “Consolidated Net Operating Income from Realty” means for any period
for any Realty of the Consolidated Group, an amount equal to the aggregate
rental and other income from the operation of such Realty during such period;
minus all expenses and other proper charges incurred in connection with the
operation of such Realty (including, without limitation, real estate taxes and
bad debt expenses) during such period; but in any case, before payment of
provision for debt service charges for such period, income taxes for such
period, and depreciation, amortization and other non-cash expenses for such
period, all on a consolidated basis determined in accordance with GAAP on a
consistent basis.
          “Consolidated Net Operating Income from Unencumbered Realty” (i) the
aggregate rental and other income from the operation of such Realty during such
period; minus all expenses and other proper charges incurred in connection with
the operation of such Realty (including, without limitation, real estate taxes
and bad debt expenses) during such period; but in any case, before payment of
provision for debt service charges for such period, income taxes for such
period, and depreciation, amortization and other non-cash expenses for such
period, all on a consolidated basis determined in accordance with GAAP on a
consistent basis minus (ii) a reserve equal to $62.50 per apartment unit per
quarter ($250 per apartment unit per year) for such period.
          “Consolidated Total Fixed Charges” means as of the last day of each
fiscal quarter for the Consolidated Group, the sum of (i) the cash portion of
Consolidated Interest Expense paid in the fiscal quarter ending on such day plus
(ii) scheduled maturities of Consolidated Funded Debt (excluding the amount by
which a final installment exceeds the next preceding principal installment
thereon and further excluding amortization on Insurance Company Debt which shall
not exceed $7.5 million annually) in the fiscal quarter ending on such day plus
(iii) all cash dividends and distributions on preferred stock or other preferred
beneficial interests of members of the

-66-



--------------------------------------------------------------------------------



 



Consolidated Group paid in the fiscal quarter ending on such day, all on a
consolidated basis determined in accordance with GAAP on a consistent basis.
          “Consolidated Unsecured Debt” means, for the Consolidated Group on a
consolidated basis, all unsecured Consolidated Funded Debt.
          “Consolidated Unencumbered Realty” means for the Consolidated Group on
a consolidated basis, all Realty which is not encumbered by a Lien securing
Debt. For purposes of the covenant, Consolidated Unencumbered Realty as of any
date, for the Consolidated Group, shall be valued at the sum (without
duplication) of (a) with respect to any consolidated Unencumbered Realty
purchased or developed prior to January 1 of the year preceding such date, (i)
Consolidated Net Operating Income from Unencumbered Realty for the fiscal
quarter most recently ended prior to such date multiplied by four, divided by
(ii) 9.25%; plus (b) with respect to any Consolidated Unencumbered Realty
purchased or developed on or after January 1 of the year preceding such date,
the actual costs of such Realty; plus (c) with respect to any Consolidated
Unencumbered Realty that also constitutes consolidated Unimproved Realty, the
sum of (i) fifty percent (50%) of the GAAP value of the land associated with
such Realty plus (ii) an amount equal to fifty percent (50%) of the actual
expenditures for improvements on such Realty; plus (d) fifty percent (50%) of
the Consolidated Group’s pro rata share of the GAAP value of any Realty
contributed to or otherwise invested in joint ventures which is not encumbered
by a Lien securing Debt.
          “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property, (vi) all obligations of such person to reimburse
any bank or other person in respect of amounts payable under a letter of credit
or similar instrument (being the amount available to be drawn thereunder,
whether or not then drawn), (vii) all obligations of others secured by a Lien on
any asset of such Person, whether or not such obligation is assumed by such
Person, (viii) all obligations of others Guaranteed by such Person, (ix) all
obligations which in accordance with GAAP would be shown as liabilities on a
balance sheet of such Person, (x) the Attributed Principal Amount under any
Securitization Transaction and (xi) all obligations of such person owing under
any synthetic lease, tax retention operating lease, off balance sheet loan or
similar off balance sheet financing product to which such Person is a party,
where such transaction is considered borrowed money indebtedness for tax
purposes, but classified as an operating lease in accordance with GAAP. Debt of
any Person shall include Debt of any partnership or joint venture in which such
Person is a general partner or joint venturer to the extent of such Person’s pro
rata portion of the ownership of such partnership or joint venture (except if
such Debt is recourse to such Person, in which case the greater of such Person’s
pro rata portion of such Debt or the amount of the recourse portion of the Debt,
shall be included as Debt of such Person).
          “Insurance Company Debt” means Debt owed by the Borrower with respect
to the 7.98% Notes due March 2000-2003 as more fully described in note 4 of the
consolidated financial

-67-



--------------------------------------------------------------------------------



 



statements contained in the Borrower’s report on form 10 — K filed with the
Securities and Exchange commission for fiscal year 1999.
          “Intangible Assets” of any Person means at any date the amount of (i)
all write ups (other than write-ups resulting from write-ups of assets of a
going concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.
          “Minority Interest” means any shares of stock (or other equity
interests) of any class of a Subsidiary (other than directors’ qualifying shares
as required by law) that are not owned by the Borrower and/or one or more Wholly
Owned Subsidiaries. Minority Interests constituting preferred stock shall be
valued at the voluntary or involuntary liquidation value of such preferred
stock, whichever is greater, and by valuing common stock at the book value of
the capitalized surplus applicable thereto adjusted by the foregoing method of
valuing Minority Interests in preferred stock.
          “Realty” means all real property and interests therein, together with
all improvements thereon.
          “Securitization Transaction” means any financing transaction or series
of financing transactions that have been or may be entered into by a member of
the Consolidated Group pursuant to which such member of the Consolidated Group
may sell, convey or otherwise transfer to (i) a Subsidiary or affiliate (a
“Securitization Subsidiary”) or (ii) any other Person, or may grant a security
interest in, any Receivables or interest therein secured by merchandise or
services financed thereby (whether such Receivables are then existing or arising
in the future) of such member of the Consolidated Group, and any assets related
thereto, including without limitation, all security interests in merchandise or
services financed thereby, the proceeds of such Receivables, and other assets
which are customarily sold or in respect of which security interests are
customarily granted in connection with securitization transactions involving
such assets. (Receivables means any right of payment from or on behalf of any
obligor, whether constituting an account, chattel paper, instrument, general
intangible or otherwise, arising from the sale or financing by a member of the
Consolidated Group or merchandise or services, and monies due thereunder,
security in the merchandise and services financed thereby, records related
thereto, and the right to payment of any interest or finance charges and other
obligations with respect thereto, proceeds from claims on insurance policies
related thereto, any other proceeds related thereto, and any other related
rights.)
          “Tangible Fair Market Value of Assets” means, as of any date for the
Consolidated Group, the sum (without duplication) of (a) with respect to any
Realty owned by a member of the Consolidated Group and purchased or developed
prior to January 1 of the year preceding such date, (i) the sum of (A)
Consolidated Net Operating Income for Realty for the fiscal quarter most
recently ended prior to such date multiplied by four, minus (B) a reserve of
$250 per apartment unit, divided by (ii) 9.25%, plus (b) with respect to any
Realty owned by a member of the Consolidated Group and purchased or developed on
or after January 1 of the year preceding such date, the actual cost of such
Realty, plus (c) with respect to any Consolidated Unimproved Realty, the sum of
(i) one hundred percent (100%) of the GAAP value of the land associated with
such Realty plus (ii) an

-68-



--------------------------------------------------------------------------------



 



amount equal to 100% (100%) of the actual expenditures for improvements on such
Realty, plus (d) cash and Cash Equivalents, in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis, plus (e) one
hundred (100%) of the Consolidated Group’s pro rata share of the GAAP value of
any asset contributed to or otherwise invested in joint ventures.
          “Wholly Owned Subsidiary” means as to any person, any Subsidiary all
of the voting stock or other similar voting interest are owned directly or
indirectly by such Person. Unless otherwise provided, references to “Wholly
Owned Subsidiary” shall mean Wholly Owned Subsidiaries of the Borrower.
SECTION 15.02 Compliance with Debt Service Coverage Ratios. The Borrower shall
at all times maintain the Aggregate Debt Service Coverage Ratio for the Trailing
12 Month Period so that it is not less than 1.55:1.0.
SECTION 15.03 Compliance with Loan to Value Ratios. The Borrower shall at all
times maintain the Aggregate Loan to Value Ratio for the Trailing 12 Month
Period so that it is not greater than 55%.
SECTION 15.04 Compliance with Concentration Test.
          (a) The Borrower shall at all times maintain the Collateral so that
the aggregate Valuations of any group of Mortgaged Properties located within a
one mile radius shall not exceed 30% of the aggregate Valuations of all
Mortgaged Properties.
          (b) The Borrower shall at all times maintain the Collateral so that
the Valuation of any one Mortgaged Property shall not exceed 30% of the
aggregate Valuations of all Mortgaged Properties.
SECTION 15.05 Consolidated Adjusted Tangible Net Worth. Consolidated Adjusted
Tangible Net Worth of UDRT will not at any time be less than the sum of (i)
$1,500,000,000 plus (ii) 90% of the net proceeds (after customary underwriting
discounts and commissions and reasonable offering expenses) from Equity
Transactions occurring after December 31, 1999.
SECTION 15.06 Consolidated Funded Debt Ratio. As of the last day of each fiscal
quarter Consolidated Funded Debt of UDRT shall not exceed 60% of Tangible Fair
Market Value of Assets.
SECTION 15.07 Consolidated Total Fixed Charge Coverage Ratio. As of the end of
each fiscal quarter, the ratio of Consolidated Adjusted EBITDA of UDRT to
Consolidated Total Fixed Charges for the fiscal quarter then ended shall be not
less than 1.4:1.0.
SECTION 15.08 Consolidated Unencumbered Realty to Consolidated Unsecured Debt
Ratio. As of the last day of each fiscal quarter, the ratio of Consolidated
Unsecured Debt of UDRT to Consolidated Unencumbered Realty of UDRT shall not
exceed 60%.
SECTION 15.09 Consolidated Unencumbered Interest Coverage Ratio. As of the end
of each fiscal quarter, the ratio of Consolidated Net Operating Income of UDRT
from Unencumbered

-69-



--------------------------------------------------------------------------------



 



Realty of UDRT to Consolidated Interest Expense relating to Consolidated
Unsecured Debt of UDRT for the fiscal quarter then ended shall not be less than
1.75:1.0.
ARTICLE XVI
FEES
SECTION 16.01 Standby Fee. The Borrower shall pay the Standby Fee to the Lender
for the period from the date of this Agreement to the end of the Term of this
Agreement. The Standby Fee shall be payable monthly, in arrears, on the first
Business Day following the end of the month, except that the Standby Fee for the
last month during the Term of this Agreement shall be paid on the last day of
the Term of this Agreement.
SECTION 16.02 Origination Fees.
          (a) Initial Origination Fee. The Borrower shall pay to the Lender an
origination fee (“Initial Origination Fee”) equal to $750,000 (which is equal to
the product obtained by multiplying (i) the Commitment as of the date of this
Agreement ($100,000,000), by (ii) .75%). The Borrower shall pay the Initial
Origination Fee on the date of this Agreement.
          (b) Expansion Origination Fee. Upon the closing of a Credit Facility
Expansion Request under Article VIII, the Borrower shall pay to the Lender an
origination fee (“Expansion Origination Fee”) equal to the product obtained by
multiplying (i) the increase in the Commitment made on the Closing Date for the
Credit Facility Expansion Request, by (ii) .75%. The Borrower shall pay the
Expansion Origination Fee on or before the Closing Date for the Credit Facility
Expansion Request.
SECTION 16.03 Due Diligence Fees.
          (a) Initial Due Diligence Fees. The Borrower shall pay to the Lender
due diligence fees (“Initial Due Diligence Fees”) with respect to the Initial
Mortgaged Properties in an amount equal to Lender’s reasonable actual
out-of-pocket due diligence costs and expenses plus $1,000 per Mortgaged
Property. The Borrower has previously paid to the Lender a portion of the
Initial Due Diligence Fees and shall pay the remainder of the Initial Due
Diligence Fees to the Lender on the Initial Closing Date.
          (b) Additional Due Diligence Fees for Additional Collateral. The
Borrower shall pay to the Lender additional due diligence fees (the “Additional
Collateral Due Diligence Fees”) with respect to each Additional Mortgaged
Property in an amount equal to Lender’s reasonable out-of-pocket due diligence
costs and expenses plus $2,500. The Borrower shall pay Additional Collateral Due
Diligence Fees for the Additional Mortgaged Property to the Lender on the date
on which it submits the Collateral Addition Request for the addition of the
Additional Mortgaged Property to the Collateral Pool.
SECTION 16.04 Legal Fees and Expenses.
          (a) Initial Legal Fees. The Borrower shall pay, or reimburse the
Lender for, all reasonable out-of-pocket legal fees and expenses incurred by the
Lender and by Fannie Mae in

-70-



--------------------------------------------------------------------------------



 



connection with the preparation, review and negotiation of this Agreement and
any other Loan Documents executed on the date of this Agreement. On the date of
this Agreement, the Borrower shall pay all such legal fees and expenses not
previously paid or for which funds have not been previously provided.
          (b) Fees and Expenses Associated with Requests. The Borrower shall
pay, or reimburse the Lender for, all costs and expenses incurred by the Lender,
including the reasonable out-of-pocket legal fees and expenses incurred by the
Lender in connection with the preparation, review and negotiation of all
documents, instruments and certificates to be executed and delivered in
connection with each Request, the performance by the Lender of any of its
obligations with respect to the Request, the satisfaction of all conditions
precedent to the Borrower’s rights or the Lender’s obligations with respect to
the Request, and all transactions related to any of the foregoing, including the
cost of title insurance premiums and applicable recordation and transfer taxes
and charges and all other costs and expenses in connection with a Request. The
obligations of the Borrower under this subsection shall be absolute and
unconditional, regardless of whether the transaction requested in the Request
actually occurs. The Borrower shall pay such costs and expenses to the Lender on
the Closing Date for the Request, or, as the case may be, after demand by the
Lender when the Lender determines that such Request will not close.
SECTION 16.05 MBS-Related Costs. The Borrower shall pay to the Lender, within 30
days after demand, all fees and expenses incurred by the Lender or Fannie Mae in
connection with the issuance of any MBS backed by an Advance, including the fees
charged by Depository Trust Company and State Street Bank or any successor
fiscal agent or custodian.
SECTION 16.06 Failure to Close any Request. If the Borrower makes a Request and
fails to close on the Request for any reason other than the default by the
Lender or, if applicable, the failure of the purchaser of an MBS to purchase
such MBS, then the Borrower shall pay to the Lender and Fannie Mae all damages
incurred by the Lender and Fannie Mae in connection with the failure to close.
SECTION 16.07 Other Fees. The Borrower shall pay the following additional fees
and payments, if and when required pursuant to the terms of this Agreement:
          (a) The Collateral Addition Fee, pursuant to Section 6.03(c), in
connection with the addition of an Additional Mortgaged Property to the
Collateral Pool pursuant to Article VI;
          (b) The Release Price, pursuant to Section 7.02(c), in connection with
the release of a Mortgaged Property from the Collateral Pool pursuant to
Article VII;
          (c) The Facility Termination Fee, pursuant to Section 9.03(b) in
connection with a complete or partial termination of the Revolving Facility
pursuant to Article IX; and
          (d) The Facility Termination Fee, pursuant to Section 10.03(b), in
connection with the termination of the Credit Facility pursuant to Article X.

-71-



--------------------------------------------------------------------------------



 



ARTICLE XVII
EVENTS OF DEFAULT
SECTION 17.01 Events of Default. Each of the following events shall constitute
an “Event of Default” under this Agreement, whatever the reason for such event
and whether it shall be voluntary or involuntary, or within or without the
control of the Borrower, or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority:
          (a) the occurrence of a default under any Loan Document beyond the
cure period, if any, set forth therein; or
          (b) the failure by the Borrower to pay when due any amount payable by
the Borrower under any Note, any Mortgage, this Agreement or any other Loan
Document, including any fees, costs or expenses; or
          (c) the failure by the Borrower to perform or observe any covenant set
forth in Sections 13.01 through 13.25 or Sections 14.01 through 14.14 within
thirty (30) days after receipt of notice from Lender identifying such failure,
provided that such period shall be extended for up to forty-five (45) additional
days if the Borrower, in the discretion of the Lender, is diligently pursuing a
cure of such default; or
          (d) any warranty, representation or other written statement made by or
on behalf of the Borrower contained in this Agreement, any other Loan Document
or in any instrument furnished in compliance with or in reference to any of the
foregoing, is false or misleading in any material respect on any date when made
or deemed made; or
          (e) any other Indebtedness in an aggregate amount in excess of
$5,000,000 of the Borrower or assumed by the Borrower (i) is not paid when due
nor within any applicable grace period in any agreement or instrument relating
to such Indebtedness or (ii) becomes due and payable before its normal maturity
by reason of a default or event of default, however described, or any other
event of default shall occur and continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness; or
          (f) (i) The Borrower shall (A) commence a voluntary case under the
Federal bankruptcy laws (as now or hereafter in effect), (B) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, debt adjustment, winding up or
composition or adjustment of debts, (C) consent to or fail to contest in a
timely and appropriate manner any petition filed against it in an involuntary
case under such bankruptcy laws or other laws, (D) apply for or consent to, or
fail to contest in a timely and appropriate manner, the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of a substantial part of its property, domestic or foreign, (E) admit in
writing its inability to pay, or generally not be paying, its debts as they
become due, (F) make a general assignment for the benefit of creditors, (G)
assert that the Borrower has no liability or obligations under this Agreement or
any other Loan Document to which it is a party; or (H) take any action for the
purpose of effecting any of the foregoing; or (ii) a case or other proceeding
shall be commenced against the Borrower in any court of competent jurisdiction
seeking (A) relief under the Federal bankruptcy laws (as now or

-72-



--------------------------------------------------------------------------------



 



hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding upon or composition or
adjustment of debts, or (B) the appointment of a trustee, receiver, custodian,
liquidator or the like of the Borrower, or of all or a substantial part of the
property, domestic or foreign, of the Borrower and any such case or proceeding
shall continue undismissed or unstayed for a period of 60 consecutive calendar
days, or any order granting the relief requested in any such case or proceeding
against the Borrower (including an order for relief under such Federal
bankruptcy laws) shall be entered; or
          (g) if any provision of this Agreement or any other Loan Document or
the lien and security interest purported to be created hereunder or under any
Loan Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on the Borrower, or shall be declared to be null and
void, or the validity or enforceability hereof or thereof or the validity or
priority of the lien and security interest created hereunder or under any other
Loan Document shall be contested by the Borrower seeking to establish the
invalidity or unenforceability hereof or thereof, or the Borrower shall deny
that it has any further liability or obligation hereunder or thereunder; or
          (h) (i) the execution by the Borrower without the prior written
consent of the Lender of a chattel mortgage or other security agreement on any
materials, fixtures or articles used in the construction or operation of the
improvements located on any Mortgaged Property or on articles of personal
property located therein, or (ii) if, without the prior written consent of the
Lender, any such materials, fixtures or articles are purchased pursuant to any
conditional sales contract or other security agreement or otherwise so that the
Ownership thereof will not vest unconditionally in the Borrower free from
encumbrances, or (iii) if the Borrower does not furnish to the Lender upon
request the contracts, bills of sale, statements, receipted vouchers and
agreements, or any of them, under which the Borrower claims title to such
materials, fixtures, or articles; or
          (i) the failure by the Borrower to comply with any requirement of any
Governmental Authority within 30 days after written notice of such requirement
shall have been given to the Borrower by such Governmental Authority; provided
that, if action is commenced and diligently pursued by the Borrower within such
30 days, then the Borrower shall have an additional 45 days to comply with such
requirement; or
          (j) a dissolution or liquidation for any reason (whether voluntary or
involuntary) of the Borrower; or
          (k) any judgment against the Borrower, any attachment or other levy
against any portion of the Borrower’s assets with respect to a claim or claims
in an amount in excess of $2,500,000 in the aggregate remains unpaid, unstayed
on appeal undischarged, unbonded, not fully insured or undismissed for a period
of 60 days; or
          (l) [Intentionally Deleted]
          (m) The failure of the Borrower to perform or observe any of the
Financial Covenants, which failure shall continue for a period of 30 days after
the date on which the Borrower receives a notice from the Lender specifying the
failure; or

-73-



--------------------------------------------------------------------------------



 



          (n) the failure by the Borrower to perform or observe any term,
covenant, condition or agreement hereunder, other than as set forth in
subsections (a) through (m) above, or in any other Loan Document, within 30 days
after receipt of notice from the Lender identifying such failure.
ARTICLE XVIII
REMEDIES
SECTION 18.01 Remedies; Waivers. Upon the occurrence of an Event of Default, the
Lender may do any one or more of the following (without presentment, protest or
notice of protest, all of which are expressly waived by the Borrower):
          (a) by written notice to the Borrower, to be effective upon dispatch,
terminate the Commitment and declare the principal of, and interest on, the
Advances and all other sums owing by the Borrower to the Lender under any of the
Loan Documents forthwith due and payable, whereupon the Commitment will
terminate and the principal of, and interest on, the Advances and all other sums
owing by the Borrower to the Lender under any of the Loan Documents will become
forthwith due and payable.
          (b) The Lender shall have the right to pursue any other remedies
available to it under any of the Loan Documents.
          (c) The Lender shall have the right to pursue all remedies available
to it at law or in equity, including obtaining specific performance and
injunctive relief.
SECTION 18.02 Waivers; Rescission of Declaration. The Lender shall have the
right, to be exercised in its complete discretion, to waive any breach hereunder
(including the occurrence of an Event of Default), by a writing setting forth
the terms, conditions, and extent of such waiver signed by the Lender and
delivered to the Borrower. Unless such writing expressly provides to the
contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver.
SECTION 18.03 The Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations. If the Borrower fails to perform the covenants and agreements
contained in this Agreement or any of the other Loan Documents, then the Lender
at the Lender’s option may make such appearances, disburse such sums and take
such action as the Lender deems necessary, in its sole discretion, to protect
the Lender’s interest, including (i) disbursement of attorneys’ fees, (ii) entry
upon the Mortgaged Property to make repairs and Replacements, (iii) procurement
of satisfactory insurance as provided in paragraph 5 of the Security Instrument
encumbering the Mortgaged Property, and (iv) if the Security Instrument is on a
leasehold, exercise of any option to renew or extend the ground lease on behalf
of the Borrower and the curing of any default of the Borrower in the terms and
conditions of the ground lease. Any amounts disbursed by the Lender pursuant to
this Section, with interest thereon, shall become additional indebtedness of the
Borrower secured by the Loan Documents. Unless the Borrower and the Lender agree
to other terms of payment, such amounts shall be immediately due and payable and
shall bear interest from the date of disbursement at the weighted average, as
determined by Lender, of the interest rates in effect

-74-



--------------------------------------------------------------------------------



 



from time to time for each Advance unless collection from the Borrower of
interest at such rate would be contrary to applicable law, in which event such
amounts shall bear interest at the highest rate which may be collected from the
Borrower under applicable law. Nothing contained in this Section shall require
the Lender to incur any expense or take any action hereunder.
SECTION 18.04 No Remedy Exclusive. Unless otherwise expressly provided, no
remedy herein conferred upon or reserved is intended to be exclusive of any
other available remedy, but each remedy shall be cumulative and shall be in
addition to other remedies given under the Loan Documents or existing at law or
in equity.
SECTION 18.05 No Waiver. No delay or omission to exercise any right or power
accruing under any Loan Document upon the happening of any Event of Default or
Potential Event of Default shall impair any such right or power or shall be
construed to be a waiver thereof, but any such right and power may be exercised
from time to time and as often as may be deemed expedient.
SECTION 18.06 No Notice. In order to entitle the Lender to exercise any remedy
reserved to the Lender in this Article, it shall not be necessary to give any
notice, other than such notice as may be required under the applicable
provisions of this Agreement or any of the other Loan Documents.
SECTION 18.07 Application of Payments. Except as otherwise expressly provided in
the Loan Documents, and unless applicable law provides otherwise, (i) all
payments received by the Lender from the Borrower under the Loan Documents shall
be applied by the Lender against any amounts then due and payable under the Loan
Documents by the Borrower, in any order of priority that the Lender may
determine and (ii) the Borrower shall have no right to determine the order of
priority or the allocation of any payment it makes to the Lender.
ARTICLE XIX
RIGHTS OF FANNIE MAE
SECTION 19.01 Special Pool Purchase Contract. The Borrower acknowledges that
Fannie Mae is entering into an agreement with the Lender (“Special Pool Purchase
Contract”), pursuant to which, inter alia, (i) the Lender shall agree to assign
all of its rights under this Agreement to Fannie Mae, (ii) Fannie Mae shall
accept the assignment of the rights, (iii) subject to the terms, limitations and
conditions set forth in the Special Pool Purchase Contract, Fannie Mae shall
agree to purchase a 100% participation interest in each Advance issued under
this Agreement by issuing to the Lender a Fannie Mae MBS, in the amount and for
a term equal to the Advance purchased and backed by an interest in the Base
Facility Note or the Revolving Facility Note, as the case may be, and the
Collateral Pool securing the Notes, (iv) the Lender shall agree to assign to
Fannie Mae all of the Lender’s interest in the Notes and Collateral Pool
securing the Notes, and (v) the Lender shall agree to service the loans
evidenced by the Notes.
SECTION 19.02 Assignment of Rights. The Borrower acknowledges and consents to
the assignment to Fannie Mae of all of the rights of the Lender under this
Agreement and all other Loan Documents, including the right and power to make
all decisions on the part of the Lender to be made under this Agreement and the
other Loan Documents, but Fannie Mae, by virtue of this assignment, shall not be
obligated to perform the obligations of the Lender under this Agreement or the
other Loan Documents.

-75-



--------------------------------------------------------------------------------



 



SECTION 19.03 Release of Collateral. The Borrower hereby acknowledges that,
after the assignment of Loan Documents contemplated in Section 19.02, the Lender
shall not have the right or power to effect a release of any Collateral pursuant
to Articles VII or X. The Borrower acknowledges that the Security Instruments
provide for the release of the Collateral under Articles VII and X. Accordingly,
the Borrower shall not look to the Lender for performance of any obligations set
forth in Articles VII and X, but shall look solely to the party secured by the
Collateral to be released for such performance. The Lender represents and
warrants to the Borrower that the party secured by the Collateral shall be
subject to the release and substitution provisions contained in Articles VII and
X by virtue of the release provisions in each Security Instrument.
SECTION 19.04 Replacement of Lender. At the request of Fannie Mae, the Borrower
and the Lender shall agree to the assumption by another lender designated by
Fannie Mae, of all of the obligations of the Lender under this Agreement and the
other Loan Documents, and/or any related servicing obligations, and, at Fannie
Mae’s option, the concurrent release of the Lender from its obligations under
this Agreement and the other Loan Documents, and/or any related servicing
obligations, and shall execute all releases, modifications and other documents
which Fannie Mae determines are necessary or desirable to effect such
assumption.
SECTION 19.05 Fannie Mae and Lender Fees and Expenses. The Borrower agrees that
any provision providing for the payment of fees, costs or expenses incurred or
charged by the Lender pursuant to this Agreement shall be deemed to provide for
the Borrower’s payment of all reasonable fees, costs and expenses incurred or
charged by the Lender or Fannie Mae in connection with the matter for which
fees, costs or expenses are payable.
SECTION 19.06 Third-Party Beneficiary. The Borrower hereby acknowledges and
agrees that Fannie Mae is a third party beneficiary of all of the
representations, warranties and covenants made by the Borrower to, and all
rights under this Agreement conferred upon, the Lender, and, by virtue of its
status as third-party beneficiary and/or assignee of the Lender’s rights under
this Agreement, Fannie Mae shall have the right to enforce all of the provisions
of this Agreement against the Borrower.
ARTICLE XX
INSURANCE, REAL ESTATE TAXES
AND REPLACEMENT RESERVES
SECTION 20.01 Insurance and Real Estate Taxes. The Borrower shall (unless waived
by Lender) establish funds for taxes, insurance premiums and certain other
charges for each Mortgaged Property in accordance with Section 7(a) of the
Security Instrument for each Mortgaged Property. The Borrower may provide a
letter of credit in lieu of deposits required by the preceding sentence. Any
letter of credit provided by the Borrower shall be (i) issued by a financial
institution reasonably acceptable to the Lender, (ii) be an amount reasonably
deferred, from time to time by the Lender and, (iii) in a form reasonably
satisfactory to Lender.
SECTION 20.02 Replacement Reserves. The Borrower shall execute a Replacement
Reserve Agreement for the Mortgaged Property which it owns and shall (unless
waived by the Lender) make

-76-



--------------------------------------------------------------------------------



 



all deposits for replacement reserves in accordance with the terms of the
Replacement Reserve Agreement.
ARTICLE XXI
INTENTIONALLY OMITTED
ARTICLE XXII
PERSONAL LIABILITY OF THE BORROWER
SECTION 22.01 Personal Liability of the Borrower.
          (a) Full Recourse. The Borrower is and shall remain personally liable
to the Lender for the payment and performance of all Obligations throughout the
term of this Agreement.
          (b) Transfer Not Release. No Transfer by any Person of its Ownership
Interests in the Borrower shall release the Borrower from liability under this
Article, this Agreement or any other Loan Document, unless the Lender shall have
approved the Transfer and shall have expressly released the Borrower in
connection with the Transfer.
          (c) Miscellaneous. The Lender may exercise its rights against the
Borrower personally without regard to whether the Lender has exercised any
rights against the Mortgaged Property or any other security, or pursued any
rights against any guarantor, or pursued any other rights available to the
Lender under the Loan Documents or applicable law. For purposes of this Article,
the term “Mortgaged Property” shall not include any funds that (1) have been
applied by the Borrower as required or permitted by the Loan Documents prior to
the occurrence of an Event of Default, or (2) are owned by the Borrower and
which the Borrower was unable to apply as required or permitted by the Loan
Documents because of a bankruptcy, receivership, or similar judicial proceeding.
ARTICLE XXIII
MISCELLANEOUS PROVISIONS
SECTION 23.01 Counterparts. To facilitate execution, this Agreement may be
executed in any number of counterparts. It shall not be necessary that the
signatures of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart, but it shall be
sufficient that the signature of, or on behalf of, each party, appear on one or
more counterparts. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than the number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.
SECTION 23.02 Amendments, Changes and Modifications. This Agreement may be
amended, changed, modified, altered or terminated only by written instrument or
written instruments signed by all of the parties hereto.

-77-



--------------------------------------------------------------------------------



 



SECTION 23.03 Payment of Costs, Fees and Expenses. The Borrower shall pay, on
demand, all reasonable fees, costs, charges or expenses (including the fees and
expenses of attorneys, accountants and other experts) incurred by the Lender in
connection with:
          (a) Any amendment, consent or waiver to this Agreement or any of the
Loan Documents (whether or not any such amendments, consents or waivers are
entered into).
          (b) Defending or participating in any litigation arising from actions
by third parties and brought against or involving the Lender with respect to
(i) any Mortgaged Property, (ii) any event, act, condition or circumstance in
connection with any Mortgaged Property or (iii) the relationship between the
Lender and the Borrower in connection with this Agreement or any of the
transactions contemplated by this Agreement.
          (c) The administration (to the extent of actual out-of-pocket fees,
costs, charges or expenses) or enforcement of, or preservation of rights or
remedies under, this Agreement or any other Loan Documents or in connection with
the foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.
          (d) UDRT’s Registration Statement, or similar disclosure documents,
including fees payable to any rating agencies, including the fees and expenses
of the Lender’s attorneys and accountants.
The Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Advances. However, the Borrower will not be obligated
to pay any franchise, estate, inheritance, income, excess profits or similar tax
on the Lender. Any attorneys’ fees and expenses payable by the Borrower pursuant
to this Section shall be recoverable separately from and in addition to any
other amount included in such judgment, and such obligation is intended to be
severable from the other provisions of this Agreement and to survive and not be
merged into any such judgment. Any amounts payable by the Borrower pursuant to
this Section, with interest thereon if not paid when due, shall become
additional indebtedness of the Borrower secured by the Loan Documents. Such
amounts shall bear interest from the date such amounts are due until paid in
full at the weighted average, as determined by Lender, of the interest rates in
effect from time to time for each Advance unless collection from the Borrower of
interest at such rate would be contrary to applicable law, in which event such
amounts shall bear interest at the highest rate which may be collected from the
Borrower under applicable law. The provisions of this Section are cumulative
with, and do not exclude the application and benefit to the Lender of, any
provision of any other Loan Document relating to any of the matters covered by
this Section.
SECTION 23.04 Payment Procedure. All payments to be made to the Lender pursuant
to this Agreement or any of the Loan Documents shall be made in lawful currency
of the United States of America and in immediately available funds by wire
transfer to an account designated by the Lender before 1:00 p.m. (Washington,
D.C. time) on the date when due.
SECTION 23.05 Payments on Business Days. In any case in which the date of
payment to the Lender or the expiration of any time period hereunder occurs on a
day which is not a Business Day,

-78-



--------------------------------------------------------------------------------



 



then such payment or expiration of such time period need not occur on such date
but may be made on the next succeeding Business Day with the same force and
effect as if made on the day of maturity or expiration of such period, except
that interest shall continue to accrue for the period after such date to the
next Business Day.
SECTION 23.06 Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF THE BORROWER UNDER THE NOTES, AND THE BORROWER UNDER
THE OTHER LOAN DOCUMENTS, SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND
ENFORCED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF VIRGINIA (EXCLUDING THE
LAW APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE EXTENT OF PROCEDURAL
AND SUBSTANTIVE MATTERS RELATING ONLY TO (1) THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF THE RIGHTS AND
REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED, (2) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
SECURITY INTERESTS ON PERSONAL PROPERTY (OTHER THAN DEPOSIT ACCOUNTS), WHICH
MATTERS SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION DETERMINED BY THE
CHOICE OF LAW PROVISIONS OF THE VIRGINIA UNIFORM COMMERCIAL CODE AND (3) THE
PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
DEPOSIT ACCOUNTS, WHICH MATTERS SHALL BE GOVERNED BY THE LAWS OF THE
JURISDICTION IN WHICH THE DEPOSIT ACCOUNT IS LOCATED. THE BORROWER AGREES THAT
ANY CONTROVERSY ARISING UNDER OR IN RELATION TO THE NOTES, THE SECURITY
DOCUMENTS OR ANY OTHER LOAN DOCUMENT SHALL BE, EXCEPT AS OTHERWISE PROVIDED
HEREIN, LITIGATED IN VIRGINIA. THE LOCAL AND FEDERAL COURTS AND AUTHORITIES WITH
JURISDICTION IN VIRGINIA SHALL, EXCEPT AS OTHERWISE PROVIDED HEREIN, HAVE
JURISDICTION OVER ALL CONTROVERSIES WHICH MAY ARISE UNDER OR IN RELATION TO THE
LOAN DOCUMENTS, INCLUDING THOSE CONTROVERSIES RELATING TO THE EXECUTION,
JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH THE NOTES, THE SECURITY
DOCUMENTS OR ANY OTHER ISSUE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH
ANY OF THE LOAN DOCUMENTS. THE BORROWER IRREVOCABLY CONSENTS TO SERVICE,
JURISDICTION, AND VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THE
NOTES, THE SECURITY DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS, AND WAIVES ANY
OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL
RESIDENCE OR OTHERWISE. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT THE
LENDER FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS
AGAINST THE BORROWER AND AGAINST THE COLLATERAL IN ANY OTHER JURISDICTION.
INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY OTHER
JURISDICTION SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED
HEREIN THAT THE LAWS OF VIRGINIA SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF THE
BORROWER AND THE LENDER AS

-79-



--------------------------------------------------------------------------------



 



PROVIDED HEREIN OR THE SUBMISSION HEREIN BY THE BORROWER TO PERSONAL
JURISDICTION WITHIN VIRGINIA. THE BORROWER (I) COVENANTS AND AGREES NOT TO ELECT
A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING UNDER ANY OF THE LOAN
DOCUMENTS TRIABLE BY A JURY AND (II) WAIVES ANY RIGHT TO TRIAL BY JURY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A JURY TRIAL WOULD OTHERWISE ACCRUE. FURTHER, THE BORROWER HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF LENDER (INCLUDING, BUT NOT LIMITED TO, LENDER’S
COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO THE BORROWER THAT LENDER
WILL NOT SEEK TO ENFORCE THE PROVISIONS OF THIS SECTION. THE FOREGOING
PROVISIONS WERE KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY THE BORROWER
UPON CONSULTATION WITH INDEPENDENT LEGAL COUNSEL SELECTED BY THE BORROWER’S FREE
WILL.
SECTION 23.07 Severability. In the event any provision of this Agreement or in
any other Loan Document shall be held invalid, illegal or unenforceable in any
jurisdiction, such provision will be severable from the remainder hereof as to
such jurisdiction and the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired in any jurisdiction.
SECTION 23.08 Notices.
          (a) Manner of Giving Notice. Each notice, direction, certificate or
other communication hereunder (in this Section referred to collectively as
“notices” and singly as a “notice”) which any party is required or permitted to
give to the other party pursuant to this Agreement shall be in writing and shall
be deemed to have been duly and sufficiently given if:
     (1) personally delivered with proof of delivery thereof (any notice so
delivered shall be deemed to have been received at the time so delivered);
     (2) sent by Federal Express (or other similar overnight courier)
designating morning delivery (any notice so delivered shall be deemed to have
been received on the Business Day it is delivered by the courier);
     (3) sent by United States registered or certified mail, return receipt
requested, postage prepaid, at a post office regularly maintained by the United
States Postal Service (any notice so sent shall be deemed to have been received
on the Business Day it is delivered); or
     (4) sent by telecopier or facsimile machine which automatically generates a
transmission report that states the date and time of the transmission, the
length of the document transmitted, and the telephone number of the recipient’s
telecopier or facsimile machine (to be confirmed with a copy thereof sent in
accordance with paragraphs (1), (2) or (3) above within two Business Days) (any
notice so delivered shall be deemed to have been received (i) on the date of
transmission, if so transmitted before 5:00 p.m. (local time of the recipient)
on a Business Day, or (ii) on the next Business Day, if so transmitted on or
after

-80-



--------------------------------------------------------------------------------



 



5:00 p.m. (local time of the recipient) on a Business Day or if transmitted on a
day other than a Business Day);
addressed to the parties as follows:
     As to [any] Borrower:
c/o United Dominion Realty Trust, Inc.
1745 Shea Center Drive
Fourth Floor
Highlands Ranch, Colorado 80126
Attention:        Ella S. Neyland
Telecopy No.:   720-344-5110
     with a copy to:
c/o United Dominion Realty Trust, Inc.
1745 Shea Center Drive
Fourth Floor
Highlands Ranch, Colorado 80126
Attention:                            
Telecopy No.:                       
     with a copy to:
Hirschler, Fleischer, Weinberg, Cox & Allen
701 East Byrd Street
Richmond, Virginia 23219
Attention: Mike Terry, Esq.
Telecopy No.: 804-644-0957
     As to the Lender:
ARCS Commercial Mortgage Co., L.P.
144 2nd Avenue North
Suite 333
Nashville, Tennessee 37201
Attention:          Joseph H. Torrence
Telecopy No.:    (615) 256-5085
     with a copy to:
ARCS Commercial Mortgage
26901 Agoura Road, #200
Calabasas, California 91301
Attn: Loan Administration Dept.

-81-



--------------------------------------------------------------------------------



 



     As to Fannie Mae:
Fannie Mae
3939 Wisconsin Avenue, N.W.
Washington, D.C. 20016-2899
Attention:        Vice President for Multifamily Asset Management
Telecopy No.:   (202) 752-5016
     with a copy to:
Arter & Hadden LLP
1801 K Street, N.W.
Suite 400K
Washington, D.C. 200006
Attention:        Lawrence H. Gesner, Esq.
Telecopy No.:   (202) 857-0172
               (b) Change of Notice Address. Any party may, by notice given
pursuant to this Section, change the person or persons and/or address or
addresses, or designate an additional person or persons or an additional address
or addresses, for its notices, but notice of a change of address shall only be
effective upon receipt. Each party agrees that it shall not refuse or reject
delivery of any notice given hereunder, that it shall acknowledge, in writing,
receipt of the same upon request by the other party and that any notice rejected
or refused by it shall be deemed for all purposes of this Agreement to have been
received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service, the courier
service or facsimile.
SECTION 23.09 Further Assurances and Corrective Instruments.
               (a) Further Assurances. To the extent permitted by law, the
parties hereto agree that they shall, from time to time, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, such
supplements hereto and such further instruments as the Lender or the Borrower
may request and as may be required in the opinion of the Lender or its counsel
to effectuate the intention of or facilitate the performance of this Agreement
or any Loan Document.
               (b) Further Documentation. Without limiting the generality of
subsection (a), in the event any further documentation or information is
required by the Lender to correct patent mistakes in the Loan Documents,
materials relating to the Title Insurance Policies or the funding of the
Advances, the Borrower shall provide, or cause to be provided to the Lender, at
its cost and expense, such documentation or information. The Borrower shall
execute and deliver to the Lender such documentation, including any amendments,
corrections, deletions or additions to the Notes, the Security Instruments or
the other Loan Documents as is required by the Lender.
               (c) Compliance with Investor Requirements. Without limiting the
generality of subsection (a), the Borrower shall do anything reasonably
necessary to comply with the requirements of the Lender in order to enable the
Lender to sell the MBS backed by an Advance.

-82-



--------------------------------------------------------------------------------



 



SECTION 23.10 Term of this Agreement. This Agreement shall continue in effect
until the Credit Facility Termination Date.
SECTION 23.11 Assignments; Third-Party Rights. The Borrower shall not assign
this Agreement, or delegate any of its obligations hereunder, without the prior
written consent of the Lender. The Lender may assign its rights and obligations
under this Agreement separately or together, without the Borrower’s consent,
only to Fannie Mae, but may not delegate its obligations under this Agreement
unless required to do so pursuant to Section 19.04.
SECTION 23.12 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 23.13 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) the terms defined in Article I, Section 15.01, Section 16.01 and elsewhere
in this Agreement have the meanings assigned to them in this Agreement and
include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (ii) accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (iii) references herein to “Articles,” “Sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, subsections, paragraphs and other subdivisions of
this Agreement; (iv) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to paragraphs and
other subdivisions; (v) a reference to an Exhibit or a Schedule without a
further reference to the document to which the Exhibit or Schedule is attached
is a reference to an Exhibit or Schedule to this Agreement; (vi) the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular provision; and (vii) the word
“including” means “including, but not limited to.”
SECTION 23.14 Interpretation. The parties hereto acknowledge that each party and
their respective counsel have participated in the drafting and revision of this
Agreement and the Loan Documents. Accordingly, the parties agree that any rule
of construction which disfavors the drafting party shall not apply in the
interpretation of this Agreement and the Loan Documents or any amendment or
supplement or exhibit hereto or thereto.
SECTION 23.15 Decisions in Writing. Any approval, designation, determination,
selection, action or decision of the Lender must be in writing to be effective.
SECTION 23.16 Requests. The Borrower may make up to a total of eight (8)
Collateral Addition Requests, Collateral Release Requests and Collateral
Substitution Requests in each Loan Year.
[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

-83-



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first above written.

                  Borrower    
 
                UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland         Title: Executive Vice President
and Treasurer    
 
                UDRT OF NORTH CAROLINA, L.L.C.,
a North Carolina limited liability company    
 
           
 
  By:   UNITED DOMINION REALTY TRUST, INC.,
a Virginia corporation, its sole member    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland         Title: Executive Vice President
and Treasurer    

                              SOUTH WEST PROPERTIES, L.P.,
a Delaware limited partnership    
 
                            By:   UDR HOLDINGS, LLC, its general partner    
 
                                By:   UNITED DOMINION REALTY, L.P.,
its sole member    
 
                                    By:   UNITED DOMINION REALTY TRUST,
INC., its general partner    
 
                       
 
              By:   /s/ Ella S. Neyland    
 
                                        Name: Ella S. Neyland                  
  Title: Executive Vice President and Treasurer    

-84-



--------------------------------------------------------------------------------



 



                  LA PRIVADA APARTMENTS, L.L.C., an Arizona limited liability
company    
 
           
 
  By:   ASC PROPERTIES, INC., its managing member    
 
           
 
  By:   /s/ Ella S. Neyland    
 
                Name: Ella S. Neyland         Title: Executive Vice President
and Treasurer    
 
                Lender    
 
                ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership    
 
           
 
  By:   ACMC Realty, Inc., a California Corporation, its General Partner    
 
           
 
  By:   /s/ Kathy Millhouse    
 
                Name: Kathy Millhouse         Title: Senior Vice President    

-85-



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS FIRST AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (the “Amendment”)
is made as of the 29th day of March, 2002, by and among (a)(i) UNITED DOMINION
REALTY TRUST, INC., a Virginia corporation, (ii) UDRT OF NORTH CAROLINA, L.L.C.,
a North Carolina limited liability company, (iii) SOUTH WEST PROPERTIES, L.P., a
Delaware limited partnership, and (iv) LA PRIVADA APARTMENTS, L.L.C., an Arizona
limited liability company (individually and collectively, “Borrower”); (b) ARCS
Commercial Mortgage Co., L.P., a California limited partnership (“Lender”); and
(c) Fannie Mae, a federally-chartered and stockholder-owned corporation
organized and existing under the Federal National Mortgage Association Charter
Act, 12 U.S.C. § 1716 et seq. (“Fannie Mae”).
RECITALS
     A. The Borrower and the Lender are parties to that certain Master Credit
Facility Agreement, dated as of August 14, 2001 (as amended from time to time,
the “Master Agreement”).
     B. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of August 14, 2001 (the “Assignment”). Fannie Mae
has not assumed any of the obligations of the Lender under the Master Agreement
or the Loan Documents as a result of the Assignment. Fannie Mae has designated
the Lender as the servicer of the Advances contemplated by the Master Agreement.
     C. The parties are executing this Amendment pursuant to the Master
Agreement to reflect a conversion of all or a portion of the Revolving Facility
to the Base Facility Commitment.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Conversion. The Revolving Facility shall be reduced by, and the
Base Facility Commitment shall be increased by, $138,875,000, and the
definitions of “Revolving Facility Commitment” and “Base Facility Commitment”
are hereby replaced in their entirety by the following new definitions:
     “Base Facility Commitment” means $138,875,000, plus such amount as the
Borrower may elect to add to the Base Facility Commitment in accordance with
Articles III or VIII.
     “Revolving Facility Commitment” means an aggregate amount of $ 0 ,
evidenced by the Revolving Facility Note in the form attached hereto as
Exhibit I, plus such amount as the Borrower may elect to add to the Revolving
Facility Commitment in

 



--------------------------------------------------------------------------------



 



accordance with Article VIII, and less such amount as the Borrower may elect to
convert from the Revolving Facility Commitment to the Base Facility Commitment
in accordance with Article III and less such amount by which the Borrower may
elect to reduce the Revolving Facility Commitment in accordance with Article IX.
     Section 2. Capitalized Terms. All capitalized terms used in this Amendment
which are not specifically defined herein shall have the respective meanings set
forth in the Master Agreement.
     Section 3. Full Force and Effect. Except as expressly modified by this
Amendment, all terms and conditions of the Master Agreement shall continue in
full force and effect.
     Section 4. Counterparts. This Amendment may be executed in counterparts by
the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument.
[The rest of this page has been intentionally left blank.]

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

                     
UNITED DOMINION REALTY TRUST, INC., a Virginia corporation
 
                    By:   /s/ Ella S. Neyland                   Ella S. Neyland
        Executive Vice President and Treasurer
 
                   
UDRT OF NORTH CAROLINA, L.L.C., a North Carolina limited liability company
 
                    By:  
UDR OF NC, Limited Partnership, a North Carolina limited partnership, its Sole
Member
 
                        By:  
UDR of North Carolina, Inc., a North Carolina corporation, its General Partner
 
               
 
          By:   /s/ Ella S. Neyland
 
               
 
              Ella S. Neyland
 
              Executive Vice President and Treasurer

[Signatures continue on next page]

- 3 -



--------------------------------------------------------------------------------



 



                         
SOUTH WEST PROPERTIES, L.P., a Delaware limited partnership
 
                        By:   UDR HOLDINGS, LLC, its general partner
 
                            By:  
UNITED DOMINION REALTY, L.P., its sole member
 
                                By:  
UNITED DOMINION REALTY TRUST, INC., its general partner
 
                   
 
              By:   /s/ Ella S. Neyland
 
                   
 
                  Ella S. Neyland
 
                  Executive Vice President and Treasurer
 
                       
LA PRIVADA APARTMENTS, L.L.C., an Arizona limited liability company
 
                        By:   ASC PROPERTIES, INC., its managing member
 
                            By:   /s/ Ella S. Neyland                          
Ella S. Neyland             Executive Vice President and Treasurer

[Signatures continue on next page]

- 4 -



--------------------------------------------------------------------------------



 



                  ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership
 
                By:   ACMC Realty, Inc., a California corporation, its general
partner
 
           
 
      By:   /s/ Timothy L. White
 
           
 
      Name:   Timothy L. White
 
           
 
      Title:   EVP/Chief Operating Officer
 
           

[Signatures continue on next page]

- 5 -



--------------------------------------------------------------------------------



 



              FANNIE MAE, a federally-chartered and stockholder-owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, § 12 U.S.C. 1716, et seq.
 
       
 
  By:   /s/ Barbara Ann Frouman
 
       
 
  Name:   Barbara Ann Frouman
 
       
 
  Title:   Vice President
 
       

- 6 -



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS SECOND AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Second
Amendment”) is made as of the 16th day of July, 2004, by and among (a)(i) UNITED
DOMINION REALTY TRUST, INC., a Maryland corporation, (ii) UDR OF NC, LIMITED
PARTNERSHIP, a North Carolina limited partnership, formerly known as UDRT of
North Carolina, L.L.C., and (iii) UDR Texas Properties, L.P., a Delaware limited
partnership (“UDR Texas”), successor by merger to South West Properties, L.P.
(“SW Properties”) and La Privada Apartments, L.L.C. (“La Privada”) (individually
and collectively, “Borrower”), and (b) ARCS Commercial Mortgage Co., L.P., a
California limited partnership, as servicer (“Lender”).
RECITALS
     A. The Borrower and the Lender are parties to or have joined into that
certain Master Credit Facility Agreement, dated as of August 14, 2001, as
amended by that certain First Amendment to Master Credit Facility Agreement
dated as of March 29, 2002 (as amended from time to time, the “Master
Agreement”).
     B. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of August 14, 2001 (the “Assignment”). Fannie Mae
has not assumed any of the obligations of the Lender under the Master Agreement
or the Loan Documents as a result of the Assignment. Fannie Mae has designated
the Lender as the servicer of the Advances contemplated by the Master Agreement.
     C. The parties are executing this Second Amendment to (i) reflect the
release from the Collateral Pool of one (1) Mortgaged Property commonly known as
the Terracina Apartments, located in Maricopa County, Arizona, (ii) reflect the
addition to the Collateral Pool of one (1) Mortgaged Property commonly known as
the Meridian Apartments, located in Denton County, Texas, and (iii) reflect
certain other changes to the Master Agreement as set forth hereinafter.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Amendment and the Master Agreement, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:
     Section 1. Release of Mortgaged Property. The Mortgaged Property commonly
known as the Terracina Apartments, located in Maricopa County, Arizona, is
hereby released from the Collateral Pool under the Master Agreement.

 



--------------------------------------------------------------------------------



 



     Section 2. Addition of Mortgaged Property. The Mortgaged Property commonly
known as the Meridian Apartments, located in Dallas County, Texas, is hereby
added to the Collateral Pool under the Master Agreement.
     Section 3. Amendment to Exhibit A. Exhibit A to the Master Agreement is
hereby deleted in its entirety and replaced with the Exhibit A attached hereto.
     Section 4. UDR Texas. The parties acknowledge that SW Properties and La
Privada were merged into UDR Texas and therefore, all references to Borrower in
the Loan Documents shall include UDR Texas, including, but not limited to the
Master Agreement and the Note.
     Section 5. Representations and Warranties. The Borrower hereby certifies to
the Lender that the representations and warranties set forth in the Loan
Documents are true and correct as of the date hereof.
     Section 6. Capitalized Terms. All capitalized terms used in this Second
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
     Section 7. Full Force and Effect. Except as expressly modified by this
Second Amendment, all terms and conditions of the Master Agreement shall
continue in full force and effect.
     Section 8. Counterparts. This Second Amendment may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
[The rest of this page has been intentionally left blank.]

- 2 -



--------------------------------------------------------------------------------



 



[Signature pages for Second Amendment to Master Credit Facility Agreement]
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

                         
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
 
                        By:   /s/ Ella S. Neyland                   Ella S.
Neyland         Executive Vice President and Treasurer
 
                        UDR OF NC, LIMITED PARTNERSHIP,     a North Carolina
limited partnership
 
                        By:  
UDRT of Delaware 4 LLC, a Delaware limited liability company, its General
Partner
 
                            By:  
United Dominion Realty, L.P., a Delaware limited partnership, its Sole Member
 
                                By:   United Dominion Realty Trust, a Maryland
corporation, its General Partner
 
                   
 
              By:   /s/ Ella S. Neyland
 
                   
 
              Name:   Ella S. Neyland
 
              Title:   Executive Vice President and Treasurer
 
                       
UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
 
                        By:  
UDR Western Residential, Inc., a Virginia corporation, its General Partner
 
                   
 
      By:   /s/ Ella S. Neyland              
 
      Name:   Ella S. Neyland              
 
      Title:   EVP & Treasurer              

[Signatures continue on next page]

- 3 -



--------------------------------------------------------------------------------



 



              ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership
 
       
 
  By:   ACMC Realty, Inc., a California corporation, its general partner
 
       
 
  By:   /s/ Sharlene Bloom
 
       
 
  Name:   Sharlene Bloom
 
       
 
  Title:   Vice President
 
       

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF MORTGAGED PROPERTIES
AND VALUATIONS

              Property Name   Property Address   Initial Valuation  
Anderson Mill Apartments
  10707 Lake Creek Parkway, Austin, Texas 78750   $ 17,560,000  
Oak Forest Apartments
  1531 South Highway 121, Lewisville, Texas 75067   $ 41,050,000  
Oaks of Lewisville (a/k/a Post Oak Ridge Apartments)
  200 East Oak Knoll, Lewisville, Texas 75067   $ 21,350,000  
Oak Park Apartments
  106 East Ash Lane, Euless, Texas 76039   $ 28,800,000  
Sierra Foothills Apartments
  13601 South 44th Street, Phoenix, Arizona 85044   $ 23,075,000  
La Privada Apartments
  10255 East Via Lindo, Scottsdale, Arizona 85258   $ 28,000,000  
Dominion Walnut Ridge Apartments
  3004 Dorner Circle, Raleigh, North Carolina 27606   $ 17,300,000  
Dominion Walnut Creek Apartments
  3201 Walnut Creek Road, Raleigh, North Carolina 27606   $ 31,000,000  
The Meridian Apartments
  3620 Huffines Boulevard, Carrollton, Texas 75010   $ 37,500,000  

A-1



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS THIRD AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Third
Amendment”) is made as of the 8th day of December, 2004, by and among (a)(i)
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, (ii) UDR OF NC,
LIMITED PARTNERSHIP, a North Carolina limited partnership, formerly known as
UDRT of North Carolina, L.L.C., and (iii) UDR Texas Properties, L.P., a Delaware
limited partnership (“UDR Texas”) (individually and collectively, “Borrower”),
and (b) ARCS Commercial Mortgage Co., L.P., a California limited partnership, as
servicer (“Lender”).
RECITALS
     A. The Borrower and the Lender are parties to or have joined into that
certain Master Credit Facility Agreement, dated as of August 14, 2001, as
amended by that certain First Amendment to Master Credit Facility Agreement
dated as of March 29, 2002, as further amended by that certain Second Amendment
to Master Credit Facility Agreement dated as of July 16, 2004 (as amended from
time to time, the “Master Agreement”).
     B. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of August 14, 2001 (the “Assignment”). Fannie Mae
has not assumed any of the obligations of the Lender under the Master Agreement
or the Loan Documents as a result of the Assignment. Fannie Mae has designated
the Lender as the servicer of the Advances contemplated by the Master Agreement.
     C. The parties are executing this Third Amendment to reflect the
modification of certain terms of the Master Agreement as set forth herein.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Third Amendment and the Master Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby agree as follows:
     Section 1. Definitions. The following is hereby added to Article I of the
Master Agreement immediately preceding the definition of “Multifamily
Residential Property:”
     “Multifamily REIT Preferred Interest” means a preferred equity interest:
(a) owned by a member of the Consolidated Group; (b) issued by a REIT that
(i) is not a Subsidiary and (ii) owns primarily residential apartment
communities; (c) having trading privileges on a national securities exchange or
that is the subject of price quotations in the over-the-counter market
(including the NASDAQ National Market) as reported by the National Association
of Securities Dealers Automated Quotation System; and (d) not subject to
restrictions (whether contractual or under Applicable Law) on sale, transfer,
assignment, hypothecation or other limitations, in each case where such
restriction would

 



--------------------------------------------------------------------------------



 



exceed 90 days from the time of purchase, that would otherwise prevent such
preferred equity interests from being freely transferable by such member of the
Consolidated Group; provided, however, that this limitation shall not apply to
preferred equity interests that could be sold pursuant to a registration or an
available exemption under the Securities Act of 1933, as amended.
     Section 2. Financial Definitions. Section 15.01 of the Master Agreement is
hereby deleted in its entirety and restated as follows:
     “Cash Equivalents” means (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) U.S. dollar denominated
time deposits and certificates of deposit of (i) any Lender, or (ii) any
domestic commercial bank of recognized standing (y) having capital and surplus
in excess of $500,000,000 and (z) whose short-term commercial paper rating from
S&P is at least A-2 (and not lower than A-3) or the equivalent thereof or from
Moody’s is at least P-2 (and not lower than P-3) or the equivalent thereof (any
such bank being an “Approved Bank”), in each case with maturities of not more
than 270 days from the date of acquisition, (c) commercial paper and variable or
fixed rate notes issued by any Approved Bank (or by the parent company thereof)
or any variable rate notes issued by, or guaranteed by, any domestic corporation
rated at least A-2 (and not lower than A-3) or the equivalent thereof by S&P or
at least P-2 (and not lower than P-3) or the equivalent by Moody’s and maturing
within six months of the date of acquisition, (d) repurchase agreements entered
into by a Person with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) obligations of any State of the United States or any
political subdivision thereof, the interest with respect to which is exempt from
federal income taxation under Section 103 of the Code, having a long term rating
of at least AA- or Aa-3 by S&P or Moody’s, respectively, and maturing within
three years from the date of acquisition thereof, (f) Investments in municipal
auction preferred stock (i) rated A- (or the equivalent thereof) or better by
S&P or A3 (or the equivalent thereof) or better by Moody’s and (ii) with
dividends that reset at least once every 365 days and (g) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$100,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (f).
     “Consolidated Adjusted EBITDA” means for any period the Consolidated Group
the sum of Consolidated EBITDA for such period minus a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year). Except as
expressly provided otherwise, the applicable period shall be for the single
fiscal quarter ending as of the date of determination.

- 2 -



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means for any period for the Consolidated Group, the
sum of Consolidated Net Income plus Consolidated Interest Expense plus all
provisions for any Federal, state, or other income taxes plus depreciation,
amortization and other non cash charges, in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis, but excluding
in any event gains and losses on Investments and extraordinary gains and losses,
and taxes on such excluded gains and tax deductions or credit on account of such
excluded losses. Except as expressly provided otherwise, the applicable period
shall be for the single fiscal quarter ending as of the date of determination.
     “Consolidated Adjusted Tangible Net Worth” means at any rate:
     (i) the sum of (A) the consolidated shareholders equity of the Consolidated
Group (net of Minority Interests) plus (B) accumulated depreciation of real
estate owned to the extent reflected in the then book value of the Consolidated
Assets, minus without duplication
     (ii) the Intangible Assets of the Consolidated Group.
     “Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis.
     “Consolidated Group” means the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.
     “Consolidated Interest Expense” means for any period for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and the implied interest
component under Securitization Transactions in each case on a consolidated basis
determined in accordance with GAAP applied on a consistent basis.
     “Consolidated Net Income” means for any period the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP
applied on a consistent basis.
     “Consolidated Net Operating Income” means, for any period for any
multifamily asset of the Consolidated Group, an amount equal to (i) the
aggregate rental and other income from the operation of such asset during such
period; minus (ii) all expenses and other proper charges incurred in connection
with the operation of such asset (including, without limitation, real estate
taxes, a 3% management fee, and bad debt expenses) during such period; but, in
any case, before payment of or provision for debt service charges for such
period, income taxes for such period, and depreciation, amortization and other
non-cash expenses for such period, all on a consolidated basis

- 3 -



--------------------------------------------------------------------------------



 



determined in accordance with GAAP on a consistent basis. For properties held in
non-wholly owned subsidiaries, Borrower’s share of Consolidated Net Operating
Income will be included.
     “Consolidated Net Operating Income from Unencumbered Pool Assets” (i) the
aggregate rental and other income from the operation of the Unencumbered Pool
Assets during such period; minus all expenses and other proper charges incurred
in connection with the operation of the Unencumbered Pool Assets (including,
without limitation, real estate taxes and bad debt expenses) during such period;
but in any case, before payment of provision for debt service charges for such
period, income taxes for such period, and depreciation, amortization and other
non-cash expenses for such period, all on a consolidated basis determined in
accordance with GAAP on a consistent basis minus (ii) a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year) for such
period.
     “Consolidated Total Fixed Charges” means as of the last day of each fiscal
quarter for the Consolidated Group, the sum of (i) the cash portion of
Consolidated Interest Expense paid in the fiscal quarter ending on such day plus
(ii) scheduled maturities of Consolidated Funded Debt (excluding the amount by
which a final installment exceeds the next preceding principal installment
thereon) in the fiscal quarter ending on such day plus (iii) all cash dividends
and distributions on preferred stock or other preferred beneficial interests of
members of the Consolidated Group paid in the fiscal quarter ending on such day,
all on a consolidated basis determined in accordance with GAAP on a consistent
basis.
     “Consolidated Unsecured Debt” means, for the Consolidated Group on a
consolidated basis, all unsecured Consolidated Funded Debt.
     “Debt” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay deferred purchase price of property
or services (other than trade accounts payable arising in the ordinary course of
business), (iv) all obligations of such Person as lessee under capital leases,
(v) all obligations of such Person to purchase securities or other property
which arise out of or in connection with the sale of the same or substantially
similar securities or property, (vi) all obligations of such person to reimburse
any bank or other person in respect of amounts payable under a letter of credit
or similar instrument (being the amount available to be drawn thereunder,
whether or not then drawn), but excluding obligations in respect of letters of
credit issued for the payment of real estate taxes, special assessments on real
properties and utility deposits, in an aggregate amount not to exceed
$20,000,000, (vii) all obligations of others secured by a Lien on any asset of
such Person, whether or not such obligation is assumed by such Person,
(viii) all obligations of others Guaranteed by such Person, (ix) all obligations
which in accordance with GAAP would be shown as liabilities on a balance sheet
of such Person and (x) all obligations of such person owing under any synthetic
lease, tax retention operating lease, off balance

- 4 -



--------------------------------------------------------------------------------



 



sheet loan or similar off balance sheet financing product to which such Person
is a party, where such transaction is considered borrowed money indebtedness for
tax purposes, but classified as an operating lease in accordance with GAAP. Debt
of any Person shall include Debt of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person’s pro rata portion of the ownership of such partnership or joint venture
(except if such Debt is recourse to such Person, in which case the greater of
such Person’s pro rata portion of such Debt or the amount of the recourse
portion of the Debt, shall be included as Debt of such Person).
     “Development Property” means a Real Property currently under development
(or in the pre-development phase) as a Multifamily Property.
     “Gross Asset Value” means from time to time the sum of the following
amounts (without duplication): (a) the product of (i) Consolidated Net Operating
Income for the period of two consecutive fiscal quarters most recently ended
attributable to Multifamily Properties (excluding any Properties covered by
either of the immediately following clauses (b) or (c) owned by any member of
the Consolidated Group for such period minus a reserve of $125 per apartment
unit located on a Property, multiplied by (ii) 2 and divided by (iii) 8.25%;
(b) the purchase price paid for any Multifamily Property acquired by any member
of the Consolidated Group during this period of four consecutive fiscal quarters
most recently ended (less any amounts paid as a purchase price adjustment, held
in escrow, retained as a contingency reserve, or other similar arrangements);
(c) the current book value of any Development Property (or Multifamily Property
that was a Development Property at any time during the period of four
consecutive fiscal quarters most recently ended) owned by any member of the
Consolidated Group; (d) unrestricted cash and cash equivalents of the
Consolidated Group; (e) the value (based on the lower of cost or market price
determined in accordance with GAAP) of any raw land owned by any member of the
Consolidated Group; (f) the value (based on the lower of cost or market price
determined in accordance with GAAP) of Properties owned by any member of the
Consolidated Group that are developed but that are not Multifamily Properties;
(g) the value (based on the lower of cost or market price determined in
accordance with GAAP) of (i) all promissory notes, including any secured by a
Mortgage, payable solely to any member of the Consolidated Group and the
obligors of which are not Affiliates of the Borrower (excluding any such notes
where the obligor is more than 60 days past due with respect to any payment
obligation) and (ii) all marketable securities (excluding Multifamily REIT
Preferred Interests); (h) the value (based on the lower of cost or market price
determined in accordance with GAAP) of all Multifamily REIT Preferred Interests;
and (i) the Borrower’s pro rata share of the preceding items of any
Unconsolidated Affiliate of the Borrower to the extent not already included.
Notwithstanding the foregoing, the amount by which the value of the assets
included under any of the preceding clauses (d), (e), (f), (g) and (i)
(excluding any promissory note secured by a Lien on a Multifamily Property and
any raw land which such Person intends to develop as a Multifamily Property),
including the Borrower’s pro rata share of any such assets included under the
preceding clause (i), would, in the aggregate, account for more than 5.0% of
Gross Asset Value shall be excluded for purposes of determining Gross Asset
Value.

- 5 -



--------------------------------------------------------------------------------



 



     “Gross Asset Value of the Unencumbered Pool” means Gross Asset Value
determined with reference only to Unencumbered Pool Assets. Notwithstanding the
foregoing, the following amounts shall be excluded from Gross Asset Value of the
Unencumbered Pool: (a) the amount by which the value of Development Properties
would, in the aggregate, account for more than 10.0% of Gross Asset Value of the
Unencumbered Pool; (b) the amount by which the value of raw land would, in the
aggregate, account for more than 5.0% of Gross Asset Value of the Unencumbered
Pool; (c) the amount by which the value of Properties that are developed but
that are not Multifamily Properties would, in the aggregate, account for more
than 5.0% of Gross Asset Value of the Unencumbered Pool; (d) the amount by which
the value (based on the lower of cost or market price determined in accordance
with GAAP) of (i) promissory notes, including any secured by a Mortgage, payable
to any member of the Consolidated Group and the obligors of which are not
Affiliates of the Borrower, and (ii) all marketable securities (excluding
Multifamily REIT Preferred Interests) would, in the aggregate, account for more
than 15.0% of Gross Asset Value of the Unencumbered Pool; (e) the amount by
which the value of Unencumbered Pool Assets owned by Subsidiaries that are not
Guarantors would, in the aggregate, account for more than 10.0% of Gross Asset
Value of the Unencumbered Pool; (f) the amount by which the value of
Unencumbered Pool Assets owned by Subsidiaries that are not Wholly Owned
Subsidiaries would, in the aggregate, account for more than 10.0% of Gross Asset
Value of the Unencumbered Pool; and (g) the amount by which the value (based on
the lower of cost or market price determined in accordance with GAAP) of
promissory notes that are not secured by a Mortgage would, in the aggregate,
account for more than 5.0% of Gross Asset Value of the Unencumbered Pool. In
addition, Gross Asset Value of the Unencumbered Pool shall be determined without
including (or otherwise giving credit to) any Unencumbered Pool Assets owned by
a Subsidiary that is not a Guarantor if such Subsidiary is an obligor, as of the
relevant date of determination, with respect to any Debt (other than Secured
Debt that is Nonrecourse Indebtness and those items of Debt set forth in clauses
(c) and (d) of the definition of the term Debt). In addition to the foregoing
limitations, the amount by which the value of Development Properties, Properties
that are developed but that are not Multifamily Properties, raw land, promissory
notes and marketable securities (including Multifamily REIT Preferred Interests)
would, in the aggregate, account for more than 25.0% of Gross Asset Value of the
Unencumbered Pool shall be excluded for purposes of determining Gross Asset
Value of the Unencumbered Pool. The aggregate Occupancy Rate of Multifamily
Properties and other Properties that are developed, but that are not Multifamily
Properties that are developed, but that are not Multifamily Properties, must
exceed 85.0%. Any Multifamily Property or other such Property otherwise
includable in determination of Gross Asset Value of the Unencumbered Pool, but
for noncompliance with the Occupancy Rate requirement in the preceding sentence,
shall be considered to be a Development Property for purposes of determining
Gross Asset Value of the Unencumbered Pool (with the value of such Multifamily
Properties of other Properties be determined in a manner consistent with clause
(a) of the definition of Gross Asset Value).

- 6 -



--------------------------------------------------------------------------------



 



     “Intangible Assets” of any Person means at any date the amount of (i) all
write ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.
     “Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any equity
interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, guaranty of debt of, or purchase or other acquisition
of any Debt of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person and
(y) with respect to any Mortgaged Property or other asset, the acquisition
thereof. Any binding commitment to make an investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
     “Minority Interest” means any shares of stock (or other equity interests)
of any class of a Subsidiary (other than directors’ qualifying shares as
required by law) that are not owned by the Borrower and/or one or more Wholly
Owned Subsidiaries. Minority Interests constituting preferred stock shall be
valued at the voluntary or involuntary liquidation value of such preferred
stock, whichever is greater, and by valuing common stock at the book value of
the capitalized surplus applicable thereto adjusted by the foregoing method of
valuing Minority Interests in preferred stock.
     “Multifamily Property” means any Real Property on which the improvements
consist primarily of an apartment community.
     “Real Property” means any parcel of real property owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.
     “Realty” means all real property and interests therein, together with all
improvements thereon.
     “Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by a member of the

- 7 -



--------------------------------------------------------------------------------



 



Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer to (i) a Subsidiary or affiliate (a
“Securitization Subsidiary”) or (ii) any other Person, or may grant a security
interest in, any Receivables or interest therein secured by merchandise or
services financed thereby (whether such Receivables are then existing or arising
in the future) of such member of the Consolidated Group, and any assets related
thereto, including without limitation, all security interests in merchandise or
services financed thereby, the proceeds of such Receivables, and other assets
which are customarily sold or in respect of which security interests are
customarily granted in connection with securitization transactions involving
such assets. (Receivables means any right of payment from or on behalf of any
obligor, whether constituting an account, chattel paper, instrument, general
intangible or otherwise, arising from the sale or financing by a member of the
Consolidated Group or merchandise or services, and monies due thereunder,
security in the merchandise and services financed thereby, records related
thereto, and the right to payment of any interest or finance charges and other
obligations with respect thereto, proceeds from claims on insurance policies
related thereto, any other proceeds related thereto, and any other related
rights.)
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unencumbered Pool Asset” means any asset owned by a member of the
Consolidated Group or an Unconsolidated Affiliate of the Borrower and that
satisfies all of the following requirements: (a) such asset is either (i) a
Multifamily Property, (ii) a Property that is developed but that is not a
Multifamily Property, (iii) a Development Property, (iv) raw land,
(v) promissory notes and (vi) marketable securities (including Multifamily REIT
Preferred Interests); (b) neither such asset, nor any interest of any member of
the Consolidated Group or Unconsolidated Affiliate therein, is subject to any
Lien (other than Permitted Liens of the types described in clauses (a) through
(c) of the definition thereof) or to any Negative Pledge; (c) if such asset is
owned by Person other than the Borrower (i) none of the Borrower’s direct or
indirect ownership interest in such Person is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) of the
definition thereof) or to any Negative Pledge; and (ii) the Borrower directly,
or indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain consent of any Person: (x) sell, transfer or
otherwise dispose of such asset and (y) to create a Lien on such asset as
security for Debt of the Borrower or such Guarantor, as applicable; (d) if such
asset is owned by a Subsidiary or Unconsolidated Affiliate which is not a
Guarantor (i) the Borrower directly, or indirectly through other Subsidiaries,
owns at least 66.67% of all outstanding Equity Interests of such Person; and
(ii) such Person is not an obligor with respect to any Debt (other than
unsecured Debt of the type set forth in clauses (c) and (d) of the definition of
the term Debt); and (e) in the case of a Property, such Property is free of all
structural defects or major architectural deficiencies (if developed), title
defects, environmental conditions or other adverse matters which, individually,
or collectively, materially impair the value of such Property.

- 8 -



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary” means as to any person, any Subsidiary all of the
voting stock or other similar voting interest are owned directly or indirectly
by such Person. Unless otherwise provided, references to “Wholly Owned
Subsidiary” shall mean Wholly Owned Subsidiaries of the Borrower.
     Section 3. Consolidated Funded Debt Ratio. Section 15.06 of the Master
Agreement is hereby deleted in its entirety and replaced with the following:
          SECTION 15.06 Consolidated Funded Debt Ratio. As of the last day of
each fiscal quarter, based on the preceding two (2) fiscal quarters, annualized,
Consolidated Funded Debt to Gross Asset Value shall not exceed 60%.
     Section 4. Consolidated Total Fixed Charge Coverage Ratio. Section 15.07 of
the Master Agreement is hereby deleted in its entirety and replaced with the
following:
          SECTION 15.07 Consolidated Total Fixed Charge Coverage Ratio. As of
the end of each fiscal quarter, based on the preceding two (2) fiscal quarters,
annualized, the ratio of Consolidated Adjusted EBITDA to Consolidated Total
Fixed Charges for the fiscal quarter then ended shall be not less than 1.4:1.0.
          Section 5. Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool. Section 15.08 of the Master Agreement is hereby deleted in
its entirety and replaced with the following:
          SECTION 15.08 Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool . As of the last day of each fiscal quarter, based on the
preceding two (2) fiscal quarters, annualized, the ratio of Consolidated
Unsecured Debt to Gross Asset Value of the Unencumbered Pool Assets shall not
exceed 60%.
     Section 6. Minimum Unencumbered Interest Coverage Ratio. Section 15.09 of
the Master Agreement is hereby deleted in its entirety and replaced with the
following:
          SECTION 15.09 Minimum Unencumbered Interest Coverage Ratio. The ratio
of (i) Consolidated Net Operating Income attributable to Unencumbered Pool
Assets and income attributable to promissory notes and marketable securities
(including Multifamily REIT Preferred Interests) included as Unencumbered Pool
Assets, in each case for the two fiscal quarter period most recently ending
(annualized) to (ii) Consolidated Interest Expense relating to Consolidated
Unsecured Debt of the Consolidate Group, including without limitation, interest
expense, if any, attributable to such promissory notes and marketable securities
(including Multifamily REIT Preferred Interest), on a consolidated basis for
such period (all of the foregoing as annualized), to be less than 1.75 to 1.0 at
the end of any fiscal quarter.

- 9 -



--------------------------------------------------------------------------------



 



     Section 7. Capitalized Terms. All capitalized terms used in this Third
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
     Section 8. Full Force and Effect. Except as expressly modified by this
Third Amendment, all terms and conditions of the Master Agreement shall continue
in full force and effect.
     Section 9. Counterparts. This Third Amendment may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
[The rest of this page has been intentionally left blank.]

- 10 -



--------------------------------------------------------------------------------



 



[Signature pages for Third Amendment to Master Credit Facility Agreement]
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and year first above written.

                         
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
 
                        By:   /s/ Rodney A. Neuheardt               Name:  
Rodney A. Neuheardt     Title:   Senior Vice President—Finance & Treasurer
 
                       
UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited partnership
 
                        By:  
UDRT OF DELAWARE 4 LLC, a Delaware limited liability company, its General
Partner
 
                            By:  
UNITED DOMINION REALTY, L.P., a Delaware limited partnership, its Sole Member
 
                                By:  
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General Partner
 
                   
 
              By:   /s/ Rodney A. Neuheardt
 
                   
 
              Name:   Rodney A. Neuheardt
 
              Title:  
Senior Vice President — Finance & Treasurer
 
                       
UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
 
                        By:   UDR WESTERN RESIDENTIAL, INC.,         a Virginia
corporation, its General Partner
 
                            By:   /s/ Rodney A. Neuheardt                      
Name:   Rodney A. Neuheardt         Title:  
Senior Vice President—Finance & Treasurer

[Signatures continue on next page]

- 11 -



--------------------------------------------------------------------------------



 



                  ARCS COMMERCIAL MORTGAGE CO., L.P.,     a California limited
partnership
 
                By:   ACMC Realty, Inc., a California corporation, its general
partner
 
           
 
      By:   /s/ Sharlene G. Bloom
 
           
 
      Name:   Sharlene G. Bloom
 
           
 
      Title:   Vice President
 
           

- 12 -



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS FOURTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Fourth
Amendment”) is made as of the 20th day of October, 2005, by and among (a)(i)
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, (ii) UDR OF NC,
LIMITED PARTNERSHIP, a North Carolina limited partnership, formerly known as
UDRT of North Carolina, L.L.C., and (iii) UDR Texas Properties, L.P., a Delaware
limited partnership (“UDR Texas”) (individually and collectively, “Borrower”),
and (b) ARCS Commercial Mortgage Co., L.P., a California limited partnership, as
servicer (“Lender”).
RECITALS
     A. The Borrower and the Lender are parties to or have joined into that
certain Master Credit Facility Agreement, dated as of August 14, 2001, as
amended by that certain First Amendment to Master Credit Facility Agreement
dated as of March 29, 2002, as further amended by that certain Second Amendment
to Master Credit Facility Agreement dated as of July 16, 2004, as further
amended by that certain Third Amendment to Master Credit Facility Agreement
dated as of December 8, 2004 (as amended from time to time, the “Master
Agreement”).
     B. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of August 14, 2001 (the “Assignment”). Fannie Mae
has not assumed any of the obligations of the Lender under the Master Agreement
or the Loan Documents as a result of the Assignment. Fannie Mae has designated
the Lender as the servicer of the Advances contemplated by the Master Agreement.
     C. The parties are executing this Fourth Amendment to reflect (i) the
release from the Collateral Pool of the Mortgaged Property commonly known as La
Privada Apartments, located in Maricopa County, Arizona, and (ii) the addition
to the Collateral Pool of the Mortgaged Property commonly known The Bradford
Apartments, located in Harris County, Texas.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Fourth Amendment and the Master Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby agree as follows:
     Section 1. Release of Mortgaged Property. The Mortgaged Property commonly
known as La Privada Apartments, located in Maricopa County, Arizona, is hereby
released from the Collateral Pool under the Master Agreement.
     Sections 2, 3, 4, 5 and 6 hereof are effective as of September 30, 2005.

 



--------------------------------------------------------------------------------



 



     Section 2. Financial Definitions. Section 15.01 of the Master Agreement is
hereby deleted in its entirety and restated as follows:
     “1031 Property” means property held by a “qualified intermediary” in
connection with the sale of such property by the Borrower, a Subsidiary or
Unconsolidated Affiliate pursuant to, and qualifying for tax treatment under,
Section 1031 of the Internal Revenue Code.
     “Condominium Property” means a Multifamily Property that has been converted
into residential condominium units for the purpose of sale. For purposes of this
definition and the definition of “Condominium Property Value” a Multifamily
Property will be deemed “converted” into residential condominium units once both
of the following have occurred: (a) notice of the conversion has been sent to
the tenants of such Property; and (b) a declaration of condominium or other
similar document is filed with the applicable Governmental Authority.
     “Condominium Property Value” means the sum of the following: (a) the
Consolidated Net Operating Income attributable to such Property for the two
quarter period annualized ending immediately prior to such conversion divided by
7.50%, plus (b) the cost of capital improvements made to such Property in
connection with such conversion not to exceed 35% of the amount determined in
accordance with the preceding clause (a), minus (c) 90% of the actual
contractual sales price of each individual condominium unit sale prior to any
deductions for commissions, fees and any other expenses; provided, however, no
value will be attributed to such a Condominium Property 24 months after its
conversion. In addition, no value shall be attributable to a Condominium
Property at any time following the earlier of (x) all condominium units of such
Property having been sold or otherwise conveyed, (y) the management of such
Property having been turned over to such Property’s homeowners’ association and
(z) less than 10% of the units remain unsold.
     “Consolidated Adjusted EBITDA” means for any period the Consolidated Group
the sum of Consolidated EBITDA for such period minus a reserve equal to $62.50
per apartment unit per quarter ($250 per apartment unit per year). Except as
expressly provided otherwise, the applicable period shall be for the single
fiscal quarter ending as of the date of determination.
     “Consolidated Adjusted Tangible Net Worth” means at any rate:
     (iii) the sum of (A) the consolidated shareholders equity of the
Consolidated Group (net of Minority Interests) plus (B) accumulated depreciation
of real estate owned to the extent reflected in the then book value of the
Consolidated Assets, minus without duplication
     (iv) the Intangible Assets of the Consolidated Group.

- 2 -



--------------------------------------------------------------------------------



 



     “Consolidated Assets” means the assets of the members of the Consolidated
Group determined in accordance with GAAP on a consolidated basis.
     “Consolidated EBITDA” means for any period for the Consolidated Group,
Consolidated Net Income (including Consolidated Net Income attributable to units
of Condominium Properties prior to the sale thereof) excluding the following
amounts (but only to the extent included in determining Consolidated Net Income
for such period) (a) Consolidated Interest Expense; (b) all provisions for any
Federal, state or other income taxes; (c) depreciation, amortization and other
non-cash charges; (d) gains and losses on Investments and extraordinary gains
and losses; (e) taxes on such excluded gains and tax deductions or credits on
account of such excluded losses, in each case on a consolidated basis determined
in accordance with GAAP; and (f) to the extent not already included in the
immediately preceding clauses (b) through (e), the Borrower’s pro rata share of
such items of each Unconsolidated Affiliate of the Borrower for such period.
Consolidated EBITDA shall include gain or loss, in either case, realized on the
sale of any portion of a Condominium Property (without duplication of income on
condominium units).
     “Consolidated Funded Debt” means total Debt of the Consolidated Group on a
consolidated basis determined in accordance with GAAP (excluding (i) Debt
consisting of contingent liabilities retained by the Borrower related to the
sale of Hunting Ridge, Woodside and Twin Coves in an aggregate amount not to
exceed $20,000,000 and (ii) the aggregate amount, not to exceed $20,000,000,
available to be drawn under letters of credit issued in respect of normal
operating expenses of such Person) plus the Borrower’s pro rata share of the
Debt of any Unconsolidated Affiliate of the Borrower.
     “Consolidated Group” means the Borrower and its consolidated Subsidiaries,
as determined in accordance with GAAP.
     “Consolidated Interest Expense” means for any period for the Consolidated
Group, (a) all interest expense, including the amortization of debt discount and
premium, the interest component under capital leases and capitalized interest
expense (other than capitalized interest funded from a construction loan
interest reserve account held by another lender and not included in the
calculation of cash for balance sheet reporting purposes), in each case on a
consolidated basis determined in accordance with GAAP plus (b) to the extent not
already included in the foregoing clause (a), the Borrower’s pro rata share of
all interest expense (determined in a manner consistent with this definition of
Consolidated Interest Expense) for such period of Unconsolidated Affiliates of
the Borrower.
     “Consolidated Net Income” means for any period, the net income of the
Consolidated Group on a consolidated basis determined in accordance with GAAP,
including the Borrower’s pro rata share of the net income of each Unconsolidated
Affiliate of the Borrower for such period.

- 3 -



--------------------------------------------------------------------------------



 



     “Consolidated Net Operating Income” means, for any period for any
Multifamily Property owned by a member of the Consolidated Group or an
Unconsolidated Affiliate, an amount equal to (a) the aggregate rental and other
income from the operation of such Multifamily Property during such period; minus
(b) all expenses and other proper charges incurred in connection with the
operation of such Multifamily Property (including, without limitation, real
estate taxes and bad debt expenses) during such period and an imputed management
fee in the amount of 3.0% of the aggregate rents received for such Multifamily
Property during such period; but, in any case, before payment of or provision
for debt service charges for such period, income taxes for such period, and
depreciation, amortization and other non-cash expenses for such period, all on a
consolidated basis determined in accordance with GAAP. For purposes of
determining Consolidated Net Operating Income, only the Borrower’s pro rata
share of the Consolidated Net Operating Income of any such Property owned by an
Unconsolidated Affiliate of the Borrower shall be used.
     “Consolidated Secured Debt” means, as of any given date, all Consolidated
Funded Debt that is secured in any manner by any Lien.
     “Consolidated Total Fixed Charges” means for any period, the sum of (a) the
cash portion of Consolidated Interest Expense paid during such period plus (b)
regularly scheduled principal payments on Consolidated Funded Debt during such
period (excluding any balloon, bullet or similar principal payment payable on
any Consolidated Funded Debt which repays such Consolidated Funded Debt in full)
plus (c) all cash dividends and distributions on Preferred Equity Interests of
members of the Consolidated Group paid during such period, all on a consolidated
basis determined in accordance with GAAP.
     “Consolidated Unsecured Debt” means, as of a given date, all Consolidated
Funded Debt that is not Consolidated Secured Debt.
     “Debt” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay deferred purchase price of property or
services (other than trade accounts payable arising in the ordinary course of
business), (d) all Capitalized Lease Obligations of such Person; (e) all
obligations of such Person to purchase securities or other property which arise
out of or in connection with the sale of the same or substantially similar
securities or property; (f) all obligations of such Person to reimburse any bank
or other person in respect of amounts payable under a letter of credit or
similar instrument (being the amount available to be drawn thereunder, whether
or not then drawn); (g) all obligations of others secured by a Lien on any asset
of such Person, whether or not such obligation is assumed by such Person;
(h) all obligations of others Guaranteed by such Person; (i) all obligations
which in accordance with GAAP would be shown as liabilities on a balance sheet
of such Person or which arise in connection with forward equity transactions;
and (j) all obligations of such Person owning under any synthetic lease, tax
retention

- 4 -



--------------------------------------------------------------------------------



 



operating lease, off-balance sheet loan or similar off-balance sheet financing
product to which such Person is a party, where such transaction is considered
borrowed money indebtedness for tax purposes, but is classified as an operating
lease in accordance with GAAP. Debt of any Person shall include Debt of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s pro rata share of the ownership of such
partnership or joint venture (except if such Debt is recourse to such Person, in
which case the greater of such Person’s pro rata portion of such Debt or the
amount of the recourse portion of the Debt, shall be included as Debt of such
Person). All Loans and Letter of Credit Liabilities shall constitute Debt of the
Borrower.
     “Development Property” means (i) a Property currently under development (or
in the pre-development phase) as a Multifamily Property and/or (ii) a
Condominium Property.
     “Gross Asset Value” means from time to time the sum of the following
amounts (without duplication): (a) the product of (i) Consolidated Net Operating
Income for the period of two consecutive fiscal quarters most recently ended
attributable to Multifamily Properties (excluding any Properties covered by
either of the immediately following clauses (b) or (c) owned by any member of
the Consolidated Group for such period, multiplied by (ii) 2 and divided by
(iii) 7.50%; (b) the purchase price paid for any Multifamily Property acquired
by any member of the Consolidated Group during the period of six consecutive
fiscal quarters most recently ended (less any amounts paid as a purchase price
adjustment, held in escrow, retained as a contingency reserve, or other similar
arrangements); (c)(i) the Condominium Property Value of all Condominium
Properties owned by any member of the Consolidated Group, (ii) the current book
value of any other Development Property (or Multifamily Property that was a
Development Property at any time during the period of six consecutive fiscal
quarters most recently ended) owned by any member of the Consolidated Group and
(iii) the Renovation Property Value of all Renovation Properties owned by any
member of the Consolidated Group; (d) unrestricted cash and cash equivalents of
the Consolidated Group; (e) the value (based on the lower of cost or market
price determined in accordance with GAAP) of any raw land owned by any member of
the Consolidated Group; (f) the value (based on the lower of cost or market
price determined in accordance with GAAP) of Properties owned by any member of
the Consolidated Group that are developed but that are not Multifamily
Properties; (g) the value (based on the lower of cost or market price determined
in accordance with GAAP) of all Multifamily REIT Preferred Interests; (h) the
value (based on the lower of cost market price determined in accordance with
GAAP) of (i) all promissory notes, including any secured by a Mortgage, payable
solely to any member of the Consolidated Group and the obligors of which are not
Affiliates of the Borrower (excluding any such note where the obligor is more
than 60 days past due with respect to any payment obligation) and (ii) all
marketable securities (excluding Marketable Multifamily REIT Preferred
Interests); and (i) the Borrower’s pro rata share of the preceding items of any
Unconsolidated Affiliate of the Borrower to the extent not

- 5 -



--------------------------------------------------------------------------------



 



already included. Notwithstanding the foregoing, any determination of Gross
Asset Value shall exclude any Investments held by the Borrower or any
Subsidiary.
     “Gross Asset Value of the Unencumbered Pool” means Gross Asset Value
determined with reference only to Unencumbered Pool Assets. Notwithstanding the
foregoing, the following amounts shall be excluded from Gross Asset Value of the
Unencumbered Pool: (a) the amount by which the value of Unencumbered Pool Assets
owned by Subsidiaries that are not Guarantors would, in the aggregate, account
for more than 20.0% of Gross Asset Value of the Unencumbered Pool; (b) the
amount by which the value of the Unencumbered Pool Assets owned by Subsidiaries
are not Wholly Owned Subsidiaries would, in the aggregate, account for more than
20.0% of Gross Asset Value of the Unencumbered Pool; and (c) the amount by which
the value of Unencumbered Pool Assets that are Investments and other assets
would, in the aggregate, account for more than 20.0% of the Gross Asset Value of
the Unencumbered Pool; provided, the limitations contained in the immediately
preceding clauses (a) and (b) shall not apply to 1031 Properties and the
limitations contained in the immediately preceding clause (c) shall not apply to
promissory notes secured by first Mortgages. The aggregate Occupancy Rate of
Multifamily Properties and other Properties that are developed, but that are not
Multifamily Properties, must exceed 80.0%.
     “Intangible Assets” of any Person means at any date the amount of (i) all
write ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.
     “Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any equity
interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, guaranty of debt of, or purchase or other acquisition
of any Debt of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person and
(y) with respect to any Mortgaged Property or other asset, the acquisition
thereof. Any binding commitment to make an investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

- 6 -



--------------------------------------------------------------------------------



 



     “Marketable Multifamily REIT Preferred Interest” means a Multifamily REIT
Preferred Equity Interest: (a) having trading privileges on a national
securities exchange or that is subject to price quotations in the
over-the-counter market and (b) not subject to restrictions on the sale,
transfer, assignment, hypothecation or other limitations, in each case where
such restriction would exceed 90 days from the time of purchase, that would
(whether contractual or under Applicable Law) otherwise prevent such Preferred
Equity Interest from being freely transferable by such member of the
Consolidated Group; provided, however, that this limitation shall not apply to
Preferred Equity Interests that could be sold pursuant to an available exemption
under the Securities Act.
     “Multifamily REIT Preferred Interest” means any Preferred Equity Interest:
(a) owned by a member of the Consolidated Group and (b) issued by a REIT that
(i) is not a Subsidiary and (ii) owns primarily apartment communities.
     “Minority Interest” means any shares of stock (or other equity interests)
of any class of a Subsidiary (other than directors’ qualifying shares as
required by law) that are not owned by the Borrower and/or one or more Wholly
Owned Subsidiaries. Minority Interests constituting preferred stock shall be
valued at the voluntary or involuntary liquidation value of such preferred
stock, whichever is greater, and by valuing common stock at the book value of
the capitalized surplus applicable thereto adjusted by the foregoing method of
valuing Minority Interests in preferred stock.
     “Multifamily Property” means any Real Property on which the improvements
consist primarily of an apartment community.
     “Real Property” means any parcel of real property owned or leased (in whole
or in part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.
     “Realty” means all real property and interests therein, together with all
improvements thereon.
     “Renovation Property” mean a Property on which the existing building or
other improvements or a portion thereof are undergoing renovation and
redevelopment that will either (a) disrupt the occupancy of at least 30% of the
square footage of such Property or (b) temporarily reduce the Consolidated Net
Operating Income attributable to such Property by more that 30% as compared to
the immediately preceding comparable prior period. A Property shall cease to be
a Renovation Property upon the earliest to occur of (i) all improvements (other
than tenant improvements on unoccupied space) related to the redevelopment of
such Property having been substantially completed and (ii) once such Property
has achieved an Occupancy Rate of 80.0% or more.
     “Renovation Property Value” means for a Renovation Property, the sum of the
following: (a) the Consolidated Net Operating Income attributable to such
Property for

- 7 -



--------------------------------------------------------------------------------



 



the two quarter period annualized ending immediately prior to the commencement
of such renovation and redevelopment divided by 7.50%, plus (b) the cost of
capital improvements made to such Property in connection with such renovation
and redevelopment not to exceed 35% of the amount determined in accordance with
the preceding clause (a); provided, however, (i) the value of (a) plus (b) above
does not exceed 80% of the Borrower’s good faith determination of the pro forma
Consolidated Net Operating Income of such Renovation Property (assuming the
completion of all applicable renovation and redevelopment) divided by 7.50% and
(ii) 18 months following the commencement of such renovation and redevelopment
such property will cease to be a Renovation Property.
     “Unconsolidated Affiliate” means, with respect to any Person, any other
Person in whom such Person holds an Investment, which Investment is accounted
for in the financial statements of such Person on an equity basis of accounting
and whose financial results would not be consolidated under GAAP with the
financial results of such Person on the consolidated financial statements of
such Person.
     “Unencumbered Pool Asset” means any asset owned by a member of the
Consolidated Group or an Unconsolidated Affiliate of the Borrower and that
satisfies all of the following requirements: (a) such asset is either (i) a
Multifamily Property, (ii) a Property that is developed but that is not a
Multifamily Property, (iii) a Development Property or a Renovation Property,
(iv) raw land, (v) promissory notes (vi) marketable securities (including
Marketable Multifamily REIT Preferred Interests) and (vii) Multifamily REIT
Preferred Interests; (b) neither such asset, nor any interest of any member of
the Consolidated Group or Unconsolidated Affiliate therein, is subject to any
Lien (other than Permitted Liens of the types described in clauses (a) through
(c) of the definition thereof) or to any Negative Pledge; (c) if such asset is
owned by Person other than the Borrower (i) none of the Borrower’s direct or
indirect ownership interest in such Person is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) of the
definition thereof) or to any Negative Pledge; and (ii) the Borrower directly,
or indirectly through a Subsidiary, has the right to take the following actions
without the need to obtain the consent of any Person: (x) sell, transfer or
otherwise dispose of such asset and (y) to create a Lien on such asset as
security for Debt of the Borrower or such Guarantor, as applicable; (d) if such
asset is owned by a Subsidiary or Unconsolidated Affiliate which is not a
Guarantor (i) the Borrower directly, or indirectly through other Subsidiaries,
owns at least 51.0% of all outstanding Equity Interests of such Person; and
(ii) such Person is not an obligor with respect to any Debt (other than
unsecured Debt of the type set forth in clauses (c) and (d) of the definition of
the term Debt), provided however, 1031 Properties will not be subject to the
limitations contained in subclauses (i) and (ii) of this clause (d); and (e) in
the case of a Property, such Property is free of all structural defects or major
architectural deficiencies (if developed), title defects, environmental
conditions or other adverse matters which, individually or collectively,
materially impair the value of such Property.
     “Wholly Owned Subsidiary” means as to any person, any Subsidiary all of the
voting stock or other similar voting interest are owned directly or indirectly
by such Person. Unless otherwise provided, references to “Wholly Owned
Subsidiary” shall mean Wholly Owned Subsidiaries of the Borrower.

- 8 -



--------------------------------------------------------------------------------



 



     Section 3. Consolidated Adjusted Tangible Net Worth. Section 15.05 of the
Master Agreement is hereby deleted in its entirety and replaced with the
following:
     “SECTION 15.05 Consolidated Adjusted Tangible Net Worth. Consolidated
Adjusted Tangible Net Worth will not at any time be less than $1,200,000,000.”
     Section 4. Consolidated Funded Debt Ratio. Section 15.06 of the Master
Agreement is hereby deleted in its entirety and replaced with the following:
     “SECTION 15.06 Consolidated Funded Debt Ratio. The ratio of
(i) Consolidated Funded Debt to (ii) Gross Asset Value, will not exceed 0.625 to
1.0 at any time; provided, however, that if such ratio is greater than 0.625 to
1.0 but less than 0.675 to 1.0, then such failure to comply with the foregoing
covenant shall not constitute a Default or Event of Default so long as such
ratio ceases to exceed 0.625 to 1.00 within 180 days following the date such
ratio first exceeded 0.625 to 1.00.”
     Section 5. Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool. Section 15.08 of the Master Agreement is hereby deleted in
its entirety and replaced with the following:
     “SECTION 15.08 Consolidated Unsecured Debt to Gross Asset Value of the
Unencumbered Pool. The ratio of (i) Gross Asset Value of the Unencumbered Pool
to (ii) Consolidated Unsecured Debt, will not be less than 1.50 to 1.00 at the
end of any fiscal quarter.”
     Section 6. Consolidated Unencumbered Interest Coverage Ratio. Section 15.09
of the Master Agreement is hereby deleted in its entirety and replaced with the
following:
     “[INTENTIONALLY DELETED]”
     Section 7. Addition of Mortgaged Property. The Mortgaged Property commonly
known as The Bradford Apartments, located in Harris County, Texas, is hereby
added to the Collateral Pool under the Master Agreement.
     Section 8. Amendment to Exhibit A. Exhibit A to the Master Agreement is
hereby deleted in its entirety and replaced with the Exhibit A attached hereto.
     Section 9. Capitalized Terms. All capitalized terms used in this Fourth
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
     Section 10. Full Force and Effect. Except as expressly modified by this
Fourth Amendment, all terms and conditions of the Master Agreement shall
continue in full force and effect.

- 9 -



--------------------------------------------------------------------------------



 



     Section 11. Counterparts. This Fourth Amendment may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
[The rest of this page has been intentionally left blank.]

- 10 -



--------------------------------------------------------------------------------



 



[Signature pages for Fourth Amendment to Master Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                         
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
 
                        By:   /s/ Rodney A. Neuheardt               Name:  
Rodney A. Neuheardt     Title:   Senior Vice President—Finance & Treasurer
 
                       
UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited partnership
 
                        By:  
UDRT OF DELAWARE 4 LLC, a Delaware limited liability company, its General
Partner
 
                            By:  
UNITED DOMINION REALTY, L.P., a Delaware limited partnership, its Sole Member
 
                                By:  
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General Partner
 
                   
 
              By:   /s/ Rodney A. Neuheardt
 
                   
 
              Name:   Rodney A. Neuheardt
 
              Title:  
Senior Vice President — Finance & Treasurer
 
                       
UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
 
                        By:  
UDR WESTERN RESIDENTIAL, INC., a Virginia corporation, its General Partner
 
                            By:   /s/ Rodney A. Neuheardt                      
Name:   Rodney A. Neuheardt         Title:  
Senior Vice President—Finance & Treasurer

[Signatures continue on next page]

- 11 -



--------------------------------------------------------------------------------



 



                  ARCS COMMERCIAL MORTGAGE CO., L.P.,     a California limited
partnership
 
                By:   ACMC Realty, Inc., a California corporation, its general
partner
 
           
 
      By:   /s/ Timothy L. White
 
           
 
      Name:   Timothy L. White
 
      Title:   Executive Vice President

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF MORTGAGED PROPERTIES
AND VALUATIONS

              Property Name   Property Address   Initial Valuation  
Anderson Mill Apartments
  10707 Lake Creek Parkway, Austin, Texas 78750   $ 17,560,000  
Oak Forest Apartments
  1531 South Highway 121, Lewisville, Texas 75067   $ 41,050,000  
Oaks of Lewisville (a/k/a Post Oak Ridge Apartments)
  200 East Oak Knoll, Lewisville, Texas 75067   $ 21,350,000  
Oak Park Apartments
  106 East Ash Lane, Euless, Texas 76039   $ 28,800,000  
Sierra Foothills Apartments
  13601 South 44th Street, Phoenix, Arizona 85044   $ 23,075,000  
Dominion Walnut Ridge Apartments
  3004 Dorner Circle, Raleigh, North Carolina 27606   $ 17,300,000  
Dominion Walnut Creek Apartments
  3201 Walnut Creek Road, Raleigh, North Carolina 27606   $ 31,000,000  
The Meridian Apartments
  3620 Huffines Boulevard, Carrollton, Texas 75010   $ 37,500,000  
The Bradford Apartments
  15902 Highway 3, Webster, Texas 77598   $ 17,440,000  

A-1



--------------------------------------------------------------------------------



 



FIFTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT
     THIS FIFTH AMENDMENT TO MASTER CREDIT FACILITY AGREEMENT (this “Fifth
Amendment”) is made as of the 23rd day of June, 2006, by and among (a)(i) UNITED
DOMINION REALTY TRUST, INC., a Maryland corporation, (ii) UDR OF NC, LIMITED
PARTNERSHIP, a North Carolina limited partnership, formerly known as UDRT of
North Carolina, L.L.C., and (iii) UDR Texas Properties, L.P., a Delaware limited
partnership (“UDR Texas”) (individually and collectively, “Borrower”), and
(b) ARCS Commercial Mortgage Co., L.P., a California limited partnership, as
servicer (“Lender”).
RECITALS
     A. The Borrower and the Lender are parties to or have joined into that
certain Master Credit Facility Agreement, dated as of August 14, 2001, as
amended by that certain First Amendment to Master Credit Facility Agreement
dated as of March 29, 2002, as further amended by that certain Second Amendment
to Master Credit Facility Agreement dated as of July 16, 2004, as further
amended by that certain Third Amendment to Master Credit Facility Agreement
dated as of December 8, 2004, and as further amended by that certain Fourth
Amendment to Master Credit Facility Agreement dated as of October 20, 2005 (as
amended from time to time, the “Master Agreement”).
     B. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of August 14, 2001 (the “Assignment”). Fannie Mae
has not assumed any of the obligations of the Lender under the Master Agreement
or the Loan Documents as a result of the Assignment. Fannie Mae has designated
the Lender as the servicer of the Advances contemplated by the Master Agreement.
     C. The parties are executing this Fifth Amendment to reflect the release
from the Collateral Pool of the Mortgaged Property commonly known as The Oaks at
Lewisville Apartments, located in Denton County, Texas.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Fifth Amendment and the Master Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby agree as follows:
     Section 3. Release of Mortgaged Property. The Mortgaged Property commonly
known as The Oaks at Lewisville Apartments, located in Denton County, Texas, is
hereby released from the Collateral Pool under the Master Agreement.
     Section 4. Amendment to Exhibit A. Exhibit A to the Master Agreement is
hereby deleted in its entirety and replaced with the Exhibit A attached hereto.

 



--------------------------------------------------------------------------------



 



     Section 5. Capitalized Terms. All capitalized terms used in this Fifth
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
     Section 6. Full Force and Effect. Except as expressly modified by this
Fifth Amendment, all terms and conditions of the Master Agreement shall continue
in full force and effect.
     Section 7. Counterparts. This Fifth Amendment may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
[The rest of this page has been intentionally left blank.]

- 2 -



--------------------------------------------------------------------------------



 



[Signature pages for Fifth Amendment to Master Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

                         
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
 
                        By:   /s/ Justin R. Sato               Name:   Justin R.
Sato     Title:   Vice President
 
                       
UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited partnership
 
                        By:  
UDRT OF DELAWARE 4 LLC, a Delaware limited liability company, its General
Partner
 
                            By:  
UNITED DOMINION REALTY, L.P., a Delaware limited partnership, its Sole Member
 
                                By:  
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General Partner
 
                   
 
              By:   /s/ Justin R. Sato
 
                   
 
              Name:   Justin R. Sato
 
              Title:   Vice President
 
                       
UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
 
                        By:   UDR WESTERN RESIDENTIAL, INC.,         a Virginia
corporation, its General Partner
 
                            By:   /s/ Justin R. Sato                       Name:
  Justin R. Sato         Title:   Vice President

[Signatures continue on next page]

- 3 -



--------------------------------------------------------------------------------



 



                  ARCS COMMERCIAL MORTGAGE CO., L.P., a California limited
partnership
 
                By:   ACMC Realty, Inc., a California corporation, its general
partner
 
           
 
      By:   /s/ Timothy L. White
 
           
 
      Name:   Timothy L. White
 
           
 
      Title:   Executive Vice President / Secretary
 
           

- 4 -



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF MORTGAGED PROPERTIES
AND VALUATIONS

              Property Name   Property Address   Initial Valuation  
Anderson Mill Apartments
  10707 Lake Creek Parkway, Austin, Texas 78750   $ 17,560,000  
Oak Forest Apartments
  1531 South Highway 121, Lewisville, Texas 75067   $ 41,050,000  
Oak Park Apartments
  106 East Ash Lane, Euless, Texas 76039   $ 28,800,000  
Sierra Foothills Apartments
  13601 South 44th Street, Phoenix, Arizona 85044   $ 23,075,000  
Dominion Walnut Ridge Apartments
  3004 Dorner Circle, Raleigh, North Carolina 27606   $ 17,300,000  
Dominion Walnut Creek Apartments
  3201 Walnut Creek Road, Raleigh, North Carolina 27606   $ 31,000,000  
The Meridian Apartments
  3620 Huffines Boulevard, Carrollton, Texas 75010   $ 37,500,000  
The Bradford Apartments
  15902 Highway 3, Webster, Texas 77598   $ 17,440,000  

A-1



--------------------------------------------------------------------------------



 



REAFFIRMATION, JOINDER AND SIXTH AMENDMENT
TO MASTER CREDIT FACILITY AGREEMENT
     THIS REAFFIRMATION, JOINDER AND SIXTH AMENDMENT TO MASTER CREDIT FACILITY
AGREEMENT (this “Sixth Amendment”) is made as of the 5th day of October, 2006,
by and among (a)(i) UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
(“UDRT”), (ii) UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited
partnership, formerly known as UDRT of North Carolina, L.L.C. (“UDR NC”),
(iii) UDR Texas Properties, L.P., a Delaware limited partnership (“UDR Texas”,
together with UDRT and UDR NC, “Original Borrower”) and (iv) UNITED DOMINION
REALTY, L.P., a Delaware limited partnership (“Additional Borrower”)
(individually and collectively, Original Borrower and Additional Borrower,
“Borrower”), and (b) ARCS Commercial Mortgage Co., L.P., a California limited
partnership, as servicer (“Lender”).
RECITALS
     A. Original Borrower and the Lender are parties to or have joined into that
certain Master Credit Facility Agreement, dated as of August 14, 2001, as
amended by that certain First Amendment to Master Credit Facility Agreement
dated as of March 29, 2002, as further amended by that certain Second Amendment
to Master Credit Facility Agreement dated as of July 16, 2004, as further
amended by that certain Third Amendment to Master Credit Facility Agreement
dated as of December 8, 2004, as further amended by that certain Fourth
Amendment to Master Credit Facility Agreement dated as of October 20, 2005, and
as further amended by that certain Fifth Amendment to Master Credit Facility
Agreement dated as of June 23, 2006 (as amended from time to time, the “Master
Agreement”).
     B. All of the Lender’s right, title and interest in the Master Agreement
and the Loan Documents executed in connection with the Master Agreement or the
transactions contemplated by the Master Agreement have been assigned to Fannie
Mae pursuant to that certain Assignment of Master Credit Facility Agreement and
Other Loan Documents, dated as of August 14, 2001 (the “Assignment”). Fannie Mae
has not assumed any of the obligations of the Lender under the Master Agreement
or the Loan Documents as a result of the Assignment. Fannie Mae has designated
the Lender as the servicer of the Advances contemplated by the Master Agreement.
     C. Additional Borrower desires to join into the Master Agreement as if it
were an Original Borrower thereunder.
     D. The parties are executing this Sixth Amendment pursuant to the Master
Agreement to reflect (i) the joinder of Additional Borrower into the Master
Agreement as if it were an Original Borrower thereunder, and (ii) the addition
of the Mortgaged Property commonly known as The Club at Hickory Hollow located
in Davidson County, Tennessee, owned by Additional Borrower as a Mortgaged
Property under the Master Agreement.
     NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
and agreements contained in this Sixth Amendment and the Master Agreement, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     Section 8. Recitals. The recitals set forth above are incorporated herein
by reference as if fully set forth in the body of this Agreement.
     Section 9. Reaffirmation. Original Borrower hereby reaffirms its
obligations pursuant to the Master Agreement.
     Section 10. Joinder. Additional Borrower hereby joins in the Master
Agreement as if it were an Original Borrower thereunder and hereby agrees that
all references in the Loan Documents to any Borrower shall include the
Additional Borrower, including but not limited to the Master Agreement and the
Note.
     Section 11. Addition. The Mortgaged Property commonly known as The Club at
Hickory Hollow is hereby added to the Collateral Pool.
     Section 12. Amendment to Exhibit A. Exhibit A to the Master Agreement is
hereby deleted in its entirety and replaced with the Exhibit A attached hereto.
     Section 13. Consent. Each Borrower and Lender hereby consent to the
provisions of this Sixth Amendment.
     Section 14. Capitalized Terms. All capitalized terms used in this Sixth
Amendment which are not specifically defined herein shall have the respective
meanings set forth in the Master Agreement.
     Section 15. Full Force and Effect. Except as expressly modified by this
Sixth Amendment, all terms and conditions of the Master Agreement shall continue
in full force and effect.
     Section 16. Counterparts. This Sixth Amendment may be executed in
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
[The rest of this page has been intentionally left blank.]

- 2 -



--------------------------------------------------------------------------------



 



[Signature pages for Sixth Amendment to Master Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first above written.

                         
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation
 
                        By:   /s/ Michael A. Ernst               Name:   Michael
A. Ernst     Title:   Executive Vice President, Treasurer & Chief Financial
Officer
 
                       
UDR OF NC, LIMITED PARTNERSHIP, a North Carolina limited partnership
 
                        By:  
UDRT OF DELAWARE 4 LLC, a Delaware limited liability company, its General
Partner
 
                            By:  
UNITED DOMINION REALTY, L.P., a Delaware limited partnership, its Sole Member
 
                                By:  
UNITED DOMINION REALTY TRUST, INC., a Maryland corporation, its General Partner
 
                   
 
              By:   Michael A. Ernst
 
                   
 
              Name:   Michael A. Ernst
 
              Title:  
Executive Vice President, Treasurer & Chief Financial Officer

[Signatures continue on next page]

- 3 -



--------------------------------------------------------------------------------



 



                         
UDR TEXAS PROPERTIES, L.P., a Delaware limited partnership
 
                        By:   UDR WESTERN RESIDENTIAL, INC.,         a Virginia
corporation, its General Partner
 
                            By:   /s/ Michael A. Ernst                      
Name:   Michael A. Ernst         Title:  
Executive Vice President, Treasurer & Chief Financial Officer
 
                        UNITED DOMINION REALTY, L.P.,     a Delaware limited
partnership
 
                        By:   UNITED DOMINION REALTY TRUST, INC.,         a
Maryland corporation, its General Partner           By:   /s/ Michael A. Ernst  
                    Name:   Michael A. Ernst         Title:  
Executive Vice President, Treasurer & Chief Financial Officer

- 4 -



--------------------------------------------------------------------------------



 



                          ARCS COMMERCIAL MORTGAGE CO., L.P.,     a California
limited partnership
 
                        By:  
ACMC Realty, Inc., a California corporation, its general partner
 
                   
 
      By:   /s/ Timothy L. White              
 
      Name:   Timothy L. White              
 
      Title:   Executive Vice President              

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF MORTGAGED PROPERTIES
AND VALUATIONS

              Property Name   Property Address   Initial Valuation  
Anderson Mill Apartments
  10707 Lake Creek Parkway, Austin, Texas 78750   $ 17,560,000  
Oak Forest Apartments
  1531 South Highway 121, Lewisville, Texas 75067   $ 41,050,000  
Oak Park Apartments
  106 East Ash Lane, Euless, Texas 76039   $ 28,800,000  
Sierra Foothills Apartments
  13601 South 44th Street, Phoenix, Arizona 85044   $ 23,075,000  
Dominion Walnut Ridge Apartments
  3004 Dorner Circle, Raleigh, North Carolina 27606   $ 17,300,000  
Dominion Walnut Creek Apartments
  3201 Walnut Creek Road, Raleigh, North Carolina 27606   $ 31,000,000  
The Meridian Apartments
  3620 Huffines Boulevard, Carrollton, Texas 75010   $ 37,500,000  
The Bradford Apartments
  15902 Highway 3, Webster, Texas 77598   $ 17,440,000  
The Club at Hickory Hollow
  One Hickory Club Drive, Antioch, Tennessee 37013   $ 20,807,640  

A-1